Exhibit 10.1

Published CUSIP Number:                                     

Revolving Credit CUSIP Number:                         

 

 

$100,000,000.00

CREDIT AGREEMENT

dated as of December 7, 2017,

by and among

DORMAN PRODUCTS, INC.,

as Borrower,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Issuing Lender,

and

the Lenders referred to herein, as Lenders

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I

   DEFINITIONS      1  

Section 1.01

  

Definitions

     1  

Section 1.02

  

Other Definitions and Provisions

     33  

Section 1.03

  

Accounting Terms

     33  

Section 1.04

  

UCC Terms

     34  

Section 1.05

  

Rounding

     34  

Section 1.06

  

References to Agreement and Laws

     34  

Section 1.07

  

Times of Day

     34  

Section 1.08

  

Letter of Credit Amounts

     34  

Section 1.09

  

Guarantees/Earn-Outs

     34  

Section 1.10

  

Covenant Compliance Generally

     35  

ARTICLE II

   REVOLVING CREDIT FACILITY      35  

Section 2.01

  

Amount and Nature of Revolving Credit Facilities

     35  

Section 2.02

  

Revolving Credit Notes

     36  

Section 2.03

  

Making of Revolving Credit Advances

     36  

Section 2.04

  

Repayment and Prepayment of Revolving Credit Loans

     37  

Section 2.05

  

Permanent Reduction of the Revolving Credit Commitment

     38  

Section 2.06

  

Termination of Revolving Credit Facility

     39  

Section 2.07

  

Use of Proceeds

     39  

Section 2.08

  

Automated Loan Sweep

     39  

ARTICLE III

   LETTER OF CREDIT SUBLIMIT      39  

Section 3.01

  

L/C Sublimit

     39  

Section 3.02

  

Procedure for Issuance of Letters of Credit

     41  

Section 3.03

  

Commissions and Other Charges

     41  

Section 3.04

  

L/C Participations

     42  

Section 3.05

  

Reimbursement Obligation of the Borrower

     43  

Section 3.06

  

Obligations Absolute

     43  

Section 3.07

  

Effect of Letter of Credit Application

     44  

Section 3.08

  

Resignation of Issuing Lenders

     44  

Section 3.09

  

Reporting of Letter of Credit Information and L/C Commitment

     45  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

ARTICLE IV

   GENERAL LOAN PROVISIONS      45  

Section 4.01

  

Interest

     45  

Section 4.02

  

Notice and Manner of Conversion or Continuation of Loans

     47  

Section 4.03

  

Unused Fee

     47  

Section 4.04

  

Manner of Payment

     48  

Section 4.05

  

Evidence of Indebtedness

     48  

Section 4.06

  

Sharing of Payments by Lenders

     49  

Section 4.07

  

Administrative Agent’s Clawback

     49  

Section 4.08

  

Changed Circumstances

     50  

Section 4.09

  

Indemnity

     51  

Section 4.10

  

Increased Costs

     52  

Section 4.11

  

Taxes

     53  

Section 4.12

  

Mitigation Obligations; Replacement of Lenders

     56  

Section 4.13

  

Incremental Loans

     57  

Section 4.14

  

Cash Collateral

     60  

Section 4.15

  

Defaulting Lenders

     61  

ARTICLE V

   CONDITIONS OF CLOSING AND BORROWING      63  

Section 5.01

  

Conditions to Closing and Initial Extensions of Credit

     63  

Section 5.02

  

Conditions to All Extensions of Credit

     66  

ARTICLE VI

   REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES      67  

Section 6.01

  

Organization; Power; Qualification

     67  

Section 6.02

  

Ownership

     67  

Section 6.03

  

Authorization; Enforceability

     68  

Section 6.04

  

Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc

     68  

Section 6.05

  

Compliance with Law; Governmental Approvals

     68  

Section 6.06

  

Tax Returns and Payments

     69  

Section 6.07

  

Intellectual Property Matters

     69  

Section 6.08

  

Environmental Matters

     69  

Section 6.09

  

Employee Benefit Matters

     70  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 6.10

  

Margin Stock

     71  

Section 6.11

  

Government Regulation

     72  

Section 6.12

  

Material Contracts

     72  

Section 6.13

  

Employee Relations

     72  

Section 6.14

  

Burdensome Provisions

     72  

Section 6.15

  

Financial Statements

     72  

Section 6.16

  

No Material Adverse Change

     73  

Section 6.17

  

Solvency

     73  

Section 6.18

  

Title to Properties

     73  

Section 6.19

  

Litigation

     73  

Section 6.20

  

Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions

     73  

Section 6.21

  

Absence of Defaults

     74  

Section 6.22

  

Disclosure

     74  

ARTICLE VII

   AFFIRMATIVE COVENANTS      74  

Section 7.01

  

Financial Statements and Budgets

     75  

Section 7.02

  

Certificates; Other Reports

     76  

Section 7.03

  

Notice of Litigation and Other Matters

     77  

Section 7.04

  

Preservation of Corporate Existence and Related Matters

     78  

Section 7.05

  

Maintenance of Property and Licenses

     78  

Section 7.06

  

Insurance

     79  

Section 7.07

  

Accounting Methods and Financial Records

     79  

Section 7.08

  

Payment of Taxes and Other Obligations

     79  

Section 7.09

  

Compliance with Laws and Approvals

     79  

Section 7.10

  

Environmental Laws

     80  

Section 7.11

  

Compliance with ERISA

     80  

Section 7.12

  

Compliance with Material Contracts

     80  

Section 7.13

  

Visits and Inspections

     80  

Section 7.14

  

Additional Subsidiaries

     80  

Section 7.15

  

Compliance with Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions

     81  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 7.16

  

Corporate Governance

     81  

Section 7.17

  

Bank Accounts

     81  

Section 7.18

  

SEC Filings and Reports

     81  

Section 7.19

  

Further Assurances

     82  

Section 7.20

  

Post-Closing Matters

     82  

ARTICLE VIII

   NEGATIVE COVENANTS      82  

Section 8.01

  

Consolidated Total Leverage Ratio

     82  

Section 8.02

  

Consolidated Fixed Charge Coverage Ratio

     82  

Section 8.03

  

Capital Expenditures

     82  

Section 8.04

  

Repurchase of Shares

     82  

Section 8.05

  

Indebtedness

     82  

Section 8.06

  

Contingent Liabilities

     83  

Section 8.07

  

Negative Pledge

     83  

Section 8.08

  

Corporate Reorganizations

     84  

Section 8.09

  

Disposition of Assets

     84  

Section 8.10

  

Loans, Investments, Etc

     84  

Section 8.11

  

Limitation on Sales and Leasebacks

     85  

Section 8.12

  

Transactions with Affiliates

     85  

Section 8.13

  

Employee Plans

     85  

Section 8.14

  

Disposal of Ownership of a Material Subsidiary

     86  

Section 8.15

  

Business of Borrower

     86  

Section 8.16

  

Material Foreign Subsidiary

     86  

Section 8.17

  

No Further Negative Pledges; Restrictive Agreements

     87  

ARTICLE IX

   DEFAULT AND REMEDIES      88  

Section 9.01

  

Events of Default

     88  

Section 9.02

  

Remedies

     89  

Section 9.03

  

Remedies Cumulative

     90  

Section 9.04

  

Remedies Not Waived

     90  

Section 9.05

  

Administrative Agent May File Proofs of Claim

     90  

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

ARTICLE X

   THE ADMINISTRATIVE AGENT      91  

Section 10.01

  

Appointment and Authority

     91  

Section 10.02

  

Rights as a Lender

     91  

Section 10.03

  

Exculpatory Provisions

     91  

Section 10.04

  

Reliance by the Administrative Agent

     93  

Section 10.05

  

Delegation of Duties

     93  

Section 10.06

  

Resignation of Administrative Agent

     93  

Section 10.07

  

Non-Reliance on Administrative Agent and Other Lenders

     95  

Section 10.08

  

No Other Duties, Etc

     95  

ARTICLE XI

   MISCELLANEOUS      95  

Section 11.01

  

Notices

     95  

Section 11.02

  

Amendments, Waivers and Consents

     98  

Section 11.03

  

Expenses; Indemnity

     100  

Section 11.04

  

Right of Setoff

     102  

Section 11.05

  

Governing Law; Jurisdiction, Etc

     103  

Section 11.06

  

Waiver of Jury Trial

     103  

Section 11.07

  

Reversal of Payments

     104  

Section 11.08

  

Injunctive Relief

     104  

Section 11.09

  

Successors and Assigns; Participations

     104  

Section 11.10

  

Treatment of Certain Information; Confidentiality

     108  

Section 11.11

  

Performance of Duties

     109  

Section 11.12

  

All Powers Coupled with Interest

     109  

Section 11.13

  

Survival

     110  

Section 11.14

  

Titles and Captions

     110  

Section 11.15

  

Severability of Provisions

     110  

Section 11.16

  

Counterparts; Integration; Effectiveness; Electronic Execution

     110  

Section 11.17

  

Term of Agreement

     111  

Section 11.18

  

USA PATRIOT Act; Anti-Money Laundering Laws

     111  

Section 11.19

  

Independent Effect of Covenants

     111  

Section 11.20

  

No Advisory or Fiduciary Responsibility

     111  

Section 11.21

  

Inconsistencies with Other Documents

     112  

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

EXHIBITS      Exhibit A     -      Form of Revolving Credit Note Exhibit B     -
     Form of Credit Request Exhibit C     -      Form of Notice of Account
Designation Exhibit D     -      Form of Notice of Prepayment Exhibit E     -  
   Form of Notice of Conversion/Continuation Exhibit F     -      Form of
Compliance Certificate Exhibit G     -      Form of Assignment and Assumption

SCHEDULES

Schedule 1.1     -      Existing Letters of Credit Schedule 1.1(A)     -     
Commitments and Commitment Percentages Schedule 3.03     -      Letter of Credit
Commissions Schedule 6.01     -      Jurisdictions of Organization and
Qualification Schedule 6.02     -      Subsidiaries and Capitalization
Schedule 6.06     -      Tax Matters Schedule 6.09     -      ERISA Plans
Schedule 6.12     -      Material Contracts Schedule 6.13     -      Labor and
Collective Bargaining Agreements Schedule 6.18     -      Real Property
Schedule 6.19     -      Litigation Schedule 7.20     -      Post-Closing
Matters Schedule 8.06     -      Contingent Liabilities Schedule 8.07(h)     -  
   Existing Liens Schedule 9.01(i)     -      Control

 

-vi-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, is dated as of December 7, 2017, by and among DORMAN
PRODUCTS, INC., a Pennsylvania corporation, as Borrower, the lenders who are
party to this Agreement and the lenders who may become a party to this Agreement
pursuant to the terms hereof, as Lenders, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as Administrative Agent for the
Lenders.

STATEMENT OF PURPOSE

The Borrower has requested, and subject to the terms and conditions set forth in
this Agreement, the Administrative Agent and the Lenders have agreed to extend,
certain credit facilities to the Borrower.

This Credit Facility (as hereinafter defined) replaces in its entirety that
certain Third Amended and Restated Credit Agreement dated July 24, 2006, as
amended between Borrower and Wells Fargo Bank, National Association.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties, intending
to be legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Credit Party or
any of its Subsidiaries (a) acquires any business or all or substantially all of
the assets of any Person, or division thereof, whether through purchase of
assets, merger or otherwise or (b) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the securities of a corporation which
have ordinary voting power for the election of members of the board of directors
or the equivalent governing body (other than securities having such power only
by reason of the happening of a contingency) or a majority (by percentage or
voting power) of the outstanding ownership interests of a partnership or limited
liability company.

“Active Subsidiary” means any Subsidiary, which is not considered a Material
Subsidiary, which maintains an account with any Lender and/or has contracted for
treasury management services with any Lender; provided, however, that any
Subsidiary that maintains accounts with zero balances or accounts with no
activity shall not be an Active Subsidiary.

“Adjusted LIBOR Market Index Rate” means the LIBOR Market Index Rate plus the
Applicable Margin.



--------------------------------------------------------------------------------

“Adjusted LIBOR Rate” means the LIBOR Rate plus the Applicable Margin.

“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 10.06.

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of
Section 11.01(c).

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Parties” has the meaning assigned thereto in Section 11.01(e)(ii).

“Agreement” means this Credit Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977 and the rules and
regulations thereunder and the U.K. Bribery Act 2010 and the rules and
regulations thereunder.

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to a
Credit Party, its Subsidiaries or Affiliates related to terrorism financing or
money laundering, including any applicable provision of the Patriot Act and The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of Governmental Authorities and all orders
and decrees of all courts and arbitrators.

“Applicable Margin” means the corresponding percentages per annum as set forth
below:

 

Pricing
Level

  

Consolidated Funded
Debt/Consolidated EBITDA

   Applicable
Margin     Unused
Fee  

I

   Less than or equal to 0.5      .65 %      .10 % 

II

   Greater than 0.5 to 1.00, but less than or equal to 1.00 to 1.00      .75 % 
    .10 % 

III

   Greater than 1.00 to 1.00, but less than or equal to 1.5 to 1.00      1.00 % 
    .10 % 

IV

   Greater than 1.50 to 1.00, but less than 2.50 to 1.00      1.25 %      .10 % 

 

-2-



--------------------------------------------------------------------------------

The Applicable Margin shall be determined and adjusted quarterly on the date
five (5) Business Days after the day on which the Borrower provides an Officer’s
Compliance Certificate pursuant to Section 7.02(a) for the most recently ended
fiscal quarter of the Borrower (each such date, a “Calculation Date”); provided
that (a) the Applicable Margin shall be established on the Closing Date based on
the most recently provided Compliance Certificate and, thereafter the Pricing
Level shall be determined by reference to the Consolidated Funded
Debt/Consolidated EBITDA Ratio as of the last day of the most recently ended
fiscal quarter of the Borrower preceding the applicable Calculation Date, and
(b) if the Borrower fails to provide an Officer’s Compliance Certificate when
due as required by Section 7.02(a) for the most recently ended fiscal quarter of
the Borrower preceding the applicable Calculation Date, the Applicable Margin
from the date on which such Officer’s Compliance Certificate was required to
have been delivered shall be based on the Pricing Level in existence for the
previous reporting period until such time as such Officer’s Compliance
Certificate is delivered, at which time the Pricing Level shall be determined by
reference to the Consolidated Funded Debt/Consolidated EBITDA Ratio as of the
last day of the most recently ended fiscal quarter of the Borrower preceding
such Calculation Date. The applicable Pricing Level shall be effective from one
Calculation Date until the next Calculation Date. Any adjustment in the Pricing
Level shall be applicable to all Extensions of Credit then existing or
subsequently made or issued.

Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 7.01 or 7.02(a)
is shown to be inaccurate (regardless of whether (i) this Agreement is in
effect, (ii) any Commitments are in effect, or (iii) any Extension of Credit is
outstanding when such inaccuracy is discovered or such financial statement or
Officer’s Compliance Certificate was delivered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (A) the Borrower shall immediately deliver to the
Administrative Agent a corrected Officer’s Compliance Certificate for such
Applicable Period, (B) the Applicable Margin for such Applicable Period shall be
determined as if the Consolidated Funded Debt/Consolidated EBITDA Ratio in the
corrected Officer’s Compliance Certificate were applicable for such Applicable
Period, and (C) the Borrower shall immediately and retroactively be obligated to
pay to the Administrative Agent the accrued additional interest and fees owing
as a result of such increased Applicable Margin for such Applicable Period,
which payment shall be promptly applied by the Administrative Agent in
accordance with Section 4.04. Nothing in this paragraph shall limit the rights
of the Administrative Agent and Lenders with respect to Section 9.02 nor any of
their other rights under this Agreement or any other Loan Document. The
Borrower’s obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

-3-



--------------------------------------------------------------------------------

“Asset Disposition” means any Transfer except:

(a) any Transfer from a Subsidiary to the Borrower or a Wholly-Owned Subsidiary;

(b) any Transfer from the Borrower to a Wholly-Owned Subsidiary; or

(c) any Transfer made in the ordinary course of business and involving only
property that is either (i) inventory held for sale or (ii) equipment, fixtures,
supplies or other property no longer required in the operation of the business
of the Borrower or any of its Subsidiaries or that is obsolete.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.09), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease Obligation of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease, the capitalized
amount or principal amount of the remaining lease payments under the relevant
lease that would appear on a balance sheet of such Person prepared as of such
date in accordance with GAAP if such lease were accounted for as a Capital Lease
Obligation.

“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq.

“Borrower” means Dorman Products, Inc., a Pennsylvania corporation.

“Borrower Materials” has the meaning assigned thereto in Section 7.02.

“Business Day” means (a) for all purposes other than as set forth in clause
(b) below, any day other than a Saturday, Sunday or legal holiday on which banks
in Philadelphia, Pennsylvania and New York, New York, are open for the conduct
of their commercial banking business and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loan, LIBOR Market Interest Rate Revolving Loan or any Prime Rate
Revolving Loan as to which the interest rate is determined by reference to
LIBOR, any day that is a Business Day described in clause (a) and that is also a
London Banking Day.

“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.

“Capital Expenditures” means, with respect to the Borrower and its Subsidiaries
on a Consolidated basis, for any period, (a) the additions to property, plant
and equipment and other capital expenditures that are (or would be) set forth in
a consolidated statement of cash flows of such Person for such period prepared
in accordance with GAAP and (b) Capital Lease Obligations during such period,
but excluding expenditures for the restoration, repair or replacement of any
fixed or capital asset which was destroyed or damaged, in whole or in part, to
the extent financed by the proceeds of an insurance policy maintained by such
Person.

 

-4-



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Collateralize” means, to deposit in a Controlled Account or to pledge and
deposit with, or deliver to the Administrative Agent, or directly to the
applicable Issuing Lender (with notice thereof to the Administrative Agent), for
the benefit of one or more of the Issuing Lenders, or the Lenders, as collateral
for L/C Obligations or obligations of the Lenders to fund participations in
respect of L/C Obligations, cash or deposit account balances or, if the
Administrative Agent and the applicable Issuing Lender shall agree, in their
sole discretion, other credit support, in each case pursuant to documentation in
form and substance reasonably satisfactory to the Administrative Agent, such
Issuing Lender. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within one hundred twenty (120) days from the date of acquisition
thereof, (b) commercial paper maturing no more than one hundred twenty
(120) days from the date of creation thereof and currently having the highest
rating obtainable from either S&P or Moody’s, (c) certificates of deposit
maturing no more than one hundred twenty (120) days from the date of creation
thereof issued by commercial banks incorporated under the laws of the United
States, each having combined capital, surplus and undivided profits of not less
than Five Hundred Million Dollars ($500,000,000) and having a rating of “A” or
better by a nationally recognized rating agency; provided that the aggregate
amount invested in such certificates of deposit shall not at any time exceed
Five Million Dollars ($5,000,000) for any one such certificate of deposit and
Ten Million Dollars ($10,000,000) for any one such bank, or (d) time deposits
maturing no more than thirty (30) days from the date of creation thereof with
commercial banks or savings banks or savings and loan associations each having
membership either in the FDIC or the deposits of which are insured by the FDIC
and in amounts not exceeding the maximum amounts of insurance thereunder.

“Cash Proceeds” has the meaning given to such term in the UCC.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
Wells Fargo for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.

 

-5-



--------------------------------------------------------------------------------

“Closing” means the consummation of the transactions contemplated hereby.

“Closing Date” means the date on which the Closing is held.

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder.

“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage.

“Commitments” means, collectively, as to all Lenders, the Revolving Credit
Commitments of such Lenders.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Competitor” means any Person that is a bona fide direct competitor of the
Borrower or any of its Subsidiaries in the same industry or a substantially
similar industry which offers a substantially similar product or service as the
Borrower or any of its Subsidiaries.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

“Consolidated Assets” means, at any time, the total assets of Borrower and its
Subsidiaries which would be shown as assets on a consolidated balance sheet of
Borrower and its Subsidiaries as of such time prepared in accordance with GAAP,
after eliminating all amounts properly attributable to minority interests, if
any, in the stock and surplus of Subsidiaries.

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period (excluding, to the extent included therein, the income or loss of any
subsidiary of the Company that is not a wholly-owned subsidiary of the Company
to the extent such income or loss is attributable to the noncontrolling
interests in such subsidiary) plus (b) the sum of the following, without
duplication, to the extent deducted in determining Consolidated Net Income for
such period: (i) provisions for domestic and foreign income and franchise taxes,
(ii) Consolidated Interest Expense (including the amortization of any expenses
related to this Agreement), (iii) amortization, accretion, depreciation and
other noncash charges (except to the extent that such non-cash charges are
reserved for cash charges to be taken in the future), (iv) extraordinary losses
(excluding extraordinary losses from discontinued operations), (v) stock
compensation expenses, (vii) all non-cash foreign currency losses, (viii) all
losses from the sales of assets not sold in the ordinary

 

-6-



--------------------------------------------------------------------------------

course of business, (ix) all non-cash losses resulting from an acquisition, and
(x) all non-cash restructuring expenses, less (c) the sum of the following,
without duplication, to the extent included in determining Consolidated Net
Income for such period: (i) interest income, (ii) any extraordinary gains, (iii)
non-cash gains or non-cash items increasing Consolidated Net Income, (iv) all
non-cash foreign currency gains, (v) all gains from the sales of assets not sold
in the ordinary course of business, and (vi) all non-cash gains resulting from
an acquisition.

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of Consolidated EBITDA for the period of four
(4) consecutive fiscal quarters ending on or immediately prior to such date less
Unfunded Capital Expenditures less dividends divided by Consolidated Fixed
Charges for the period of four (4) consecutive fiscal quarters ending on or
immediately prior to such date.

“Consolidated Fixed Charges” means, for any period, the sum of the following
determined on a Consolidated basis for such period, without duplication, for the
Borrower and its Subsidiaries in accordance with GAAP, Consolidated Interest
Expense plus Current Maturities of Consolidated Funded Debt plus cash taxes (as
disclosed in the Consolidated statement of cash flows included in the Borrower’s
quarterly or annual financial statements).

“Consolidated Funded Debt” means, at any date, all Funded Debt of the Borrower
and Subsidiaries on a Consolidated basis in accordance with GAAP, after
eliminating all intercompany transactions, and which constitutes
(a) indebtedness for borrowed money which the Borrower or any Subsidiary has
directly or indirectly incurred; (b) indebtedness secured by any encumbrance on
property owned by the Borrower or any Subsidiary, whether or not the Borrower or
any Subsidiary has assumed or become liable for the payment of such debt;
(c) indebtedness with respect to which the Borrower or any Subsidiary has become
directly or indirectly liable and which represents or has been incurred to
finance the purchase price (or a portion thereof) of any property or services or
business acquired by the Borrower or any Subsidiary, whether by purchase,
consolidation, merger or otherwise; and (d) indebtedness of entities other than
the Borrower or any Subsidiary with respect to which the Borrower or any
Subsidiary has become liable by way of a guaranty, agreement to advance funds or
similar undertaking, including, without limitation, standby letters of credit.

“Consolidated Interest Expense” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries in accordance with GAAP, interest expense (including, without
limitation, interest expense attributable to Capital Lease Obligations and all
net payment obligations pursuant to interest rate Hedge Agreements) for such
period.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided, that in
calculating Consolidated Net Income of the Borrower and its Subsidiaries for any
period, there shall be excluded (a) the net income (or loss) of any Person
(other than a Subsidiary which shall be subject to clause (c) below), in which
the Borrower or any of its Subsidiaries has a joint interest with a third party,
except to the extent such net income is actually paid in cash to the Borrower or
any of its Subsidiaries by dividend or other distribution during such period,
(b) the net income (or loss) of any Person accrued prior to

 

-7-



--------------------------------------------------------------------------------

the date it becomes a Subsidiary of the Borrower or any of its Subsidiaries or
is merged into or consolidated with the Borrower or any of its Subsidiaries or
that Person’s assets are acquired by the Borrower or any of its Subsidiaries
except to the extent included pursuant to the foregoing clause (a), (c) the net
income (if positive), of any Subsidiary to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary to the Borrower
or any of its Subsidiaries of such net income (i) is not at the time permitted
by operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Subsidiary or (ii) would be subject to any taxes payable on such dividends or
distributions, but in each case only to the extent of such prohibition or taxes
and (d) any gain or loss from Asset Dispositions during such period.

“Consolidated Total Leverage Ratio” means the ratio of Consolidated Funded Debt
to Consolidated EBITDA (based on the rolling four quarters ending on the test
date).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Account” means each deposit account and securities account that is
subject to an account control agreement in form and substance reasonably
satisfactory to the Administrative Agent and each of the applicable Issuing
Lenders that is entitled to Cash Collateral hereunder at the time such control
agreement is executed.

“Credit Facility” means, collectively, the Revolving Credit Facility and the L/C
Sublimit.

“Credit Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.

“Current Maturities of Consolidated Funded Debt” means, at any time and with
respect to any item of Funded Debt, the portion of such Funded Debt outstanding
at such time which by the terms of such Funded Debt or the terms of any
instrument or agreement relating thereto is due on demand or within one year
from such time (whether by sinking fund, other required prepayment or final
payment at maturity).

“Debt” means, with respect to any Person, without duplication.

(a) its liabilities for borrowed money;

(b) its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business
but including, without limitation, all liabilities created or arising under any
conditional sale or other title retention agreement with respect to any such
property);

(c) its Capital Lease Obligations;

(d) all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities); and

(e) any Guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (d) hereof.

 

-8-



--------------------------------------------------------------------------------

The amount of any Debt shall be determined in accordance with GAAP; provided
that Debt of any Person shall include all obligations of such Person of the
character described in clauses (a) through (e) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.

“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Credit Party or any of its Subsidiaries.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 9.01 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

“Defaulting Lender” means, subject to Section 4.15(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans required to
be funded by it hereunder within two (2) Business Days of the date such Loans or
participations were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender, or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two (2) Business Days
of the date when due, (b) has notified the Borrower, the Administrative Agent,
or any Issuing Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the FDIC or
any other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with

 

-9-



--------------------------------------------------------------------------------

immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 4.15(b)) upon delivery of written notice of such
determination to the Borrower, each Issuing Lender, and each Lender.

“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a) mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) are redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests) (except as a result of a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments), in whole or in part,
(c) provide for the scheduled payment of dividends in cash or (d) are or become
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is ninety-one (91) days after the Date; provided that if such Equity
Interests are issued pursuant to a plan for the benefit of the Borrower or its
Subsidiaries or by any such plan to such officers or employees, such Equity
Interests shall not constitute Disqualified Equity Interests solely because they
may be required to be repurchased by the Borrower or its Subsidiaries in order
to satisfy applicable statutory or regulatory obligations.

“Disqualified Institution” means, on any date, (a) any Person designated by the
Borrower as a “Disqualified Institution” by written notice delivered to the
Administrative Agent on or prior to the date hereof and (b) any other Person
that is a Competitor of the Borrower or any of its Subsidiaries, which Person
has been designated by the Borrower as a “Disqualified Institution” by written
notice to the Administrative Agent (which such notice shall specify such Person
by exact legal name) and the Lenders (including by posting such notice to the
Platform) not less than five (5) Business Days prior to such date; provided that
“Disqualified Institutions” shall exclude any Person that the Borrower has
designated as no longer being a “Disqualified Institution” by written notice
delivered to the Administrative Agent from time to time; provided further that
any bona fide debt fund or investment vehicle that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of business which is managed,
sponsored or advised by any Person Controlling, Controlled by or under common
Control with such Competitor or its Controlling owner and for which no personnel
involved with the competitive activities of such Competitor or Controlling owner
(i) makes any investment decisions for such debt fund or (ii) has access to any
confidential information (other than publicly available information) relating to
the Borrower and its Subsidiaries shall be deemed not to be a Competitor of the
Borrower or any of its Subsidiaries.

 

-10-



--------------------------------------------------------------------------------

“Distributable Share” of any Lender means the percentage obtained by dividing
the dollar amount of the Obligations owing to such Lender (as a Lender or as
Administrative Agent) in connection with this Agreement or the Master Letter of
Credit Agreement by the dollar amount of all such Obligations owing to all of
the Lenders (as a Lender or as Administrative Agent).

“Disposition Value” means, at any time, with respect to any property

(a) in the case of property that does not constitute Subsidiary Stock, the book
value thereof, valued at the time of such disposition in good faith by the
Borrower, and

(b) in the case of property that constitutes Subsidiary Stock, an amount equal
to that percentage of book value of the assets of the Subsidiary that issued
such Subsidiary Stock as is equal to the percentage that the book value of such
Subsidiary Stock represents of the book value of all of the outstanding capital
stock or other equity interests of such Subsidiary (assuming, in making such
calculations, that all agreements and investments convertible into such capital
stock or other equity interests are so converted and giving full effect to all
transactions that would occur or be required in connection with such conversion)
determined at the time of the deposition thereof, in good faith by the Borrower.

“DOL” means the United States Department of Labor.

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.

“DQ List” is the list of Disqualified Institutions provided by the Borrower to
the Administrative Agent from time to time.

“Effective Date” means the date of disbursement of a Loan, or, if the Loan has
already been disbursed, the date the Borrower designates as the date on which a
Prime Rate Interest Period, a LIBOR Market Index Rate Interest Period, or a
LIBOR Interest Period is to commence, all as provided in Article III hereof.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.09(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.09(b)(iii)). For the avoidance of
doubt, any Disqualified Institution is subject to Section 11.09(a)(i).

“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that has at
any time within the preceding seven (7) years been maintained, funded or
administered for the employees of any Credit Party or any current or former
ERISA Affiliate.

 

-11-



--------------------------------------------------------------------------------

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to public health or the environment.

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of public health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.

“Equity Issuance” means (a) any issuance by the Borrower of shares of its Equity
Interests to any Person that is not a Credit Party (including, without
limitation, in connection with the exercise of options or warrants or the
conversion of any debt securities to equity) and (b) any capital contribution
from any Person that is not a Credit Party into any Credit Party or any
Subsidiary thereof. The term “Equity Issuance” shall not include (A) any Asset
Disposition or (B) any Debt Issuance.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder.

“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

 

-12-



--------------------------------------------------------------------------------

“Event of Default” means any of the events specified in Section 9.01; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 4.12(b)) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 4.11,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 4.11(g) and (iv) any United States
federal withholding Taxes imposed under FATCA.

“Existing Letters of Credit” means those letters of credit existing on the
Closing Date and identified on Schedule 1.1 as issued under that Third Amended
and Restated Credit Agreement dated July 24, 2006, as amended, by and between
the Borrower and Wachovia Bank, National Association.

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, and (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, or (b) the making
of any Loan or participation in any Letter of Credit by such Lender, as the
context requires.

“Fair Market Value” means, at any time and with respect to any property, the
sale value of such property that would be realized in an arm’s-length sale at
such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“FDIC” means the Federal Deposit Insurance Corporation.

 

-13-



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided that if such
rate is not so published for any day which is a Business Day, the Federal Funds
Rate for such day shall be the average of the quotation for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
Notwithstanding the foregoing, if the Federal Funds Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Fee Letters” means any letter between the Borrower and any Issuing Lender
(other than Wells Fargo) relating to certain fees payable to such Issuing Lender
in its capacity as such.

“First Tier Foreign Subsidiary” means any Foreign Subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code
and the Equity Interests of which are owned directly by any Credit Party.

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on the last Saturday of December.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations with respect to Letters
of Credit issued by such Issuing Lender, other than such L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guaranty” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect,

 

-14-



--------------------------------------------------------------------------------

(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, (d) as an account party in
respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation or (e) for the purpose of assuming in any other
manner the obligee in respect of such Indebtedness or other obligation of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (whether in whole or in part).

“Guarantors” means, collectively, each Subsidiary Guarantor.

“Guaranty Agreements” means, collectively, the Subsidiary Guaranty Agreements.

“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to public health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed by a Governmental Authority to constitute a nuisance or a trespass
which pose a health or safety hazard to Persons or neighboring properties, or
(f) which contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas.

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.

 

-15-



--------------------------------------------------------------------------------

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

“Increased Amount Date” has the meaning assigned thereto in Section 4.13(a).

“Incremental Facilities Limit” means One Hundred Million Dollars ($100,000,000)
less the total aggregate principal amount outstanding under any Incremental
Loan.

“Incremental Lender” has the meaning assigned thereto in Section 4.13(a).

“Incremental Loan Commitments” has the meaning assigned thereto in
Section 4.13(a).

“Incremental Loans” has the meaning assigned thereto in Section 4.13(a).

“Incremental Revolving Credit Commitment” has the meaning assigned thereto in
Section 4.13(a)(ii).

“Incremental Revolving Credit Increase” has the meaning assigned thereto in
Section 4.13(a)(ii).

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:

(a) all liabilities, obligations and indebtedness for borrowed money including,
but not limited to, obligations evidenced by bonds, debentures, notes or other
similar instruments of any such Person;

(b) all obligations to pay the deferred purchase price of property or services
of any such Person (including, without limitation, all payment obligations under
non-competition, earn-out (when earned) or similar agreements;

(c) the Attributable Indebtedness of such Person with respect to such Person’s
Capital Lease Obligations and Synthetic Leases (regardless of whether accounted
for as indebtedness under GAAP);

(d) all Indebtedness of any other Person secured by a Lien on any asset owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other title retention agreements except trade payables arising in the
ordinary course of business);

(e) all obligations, contingent or otherwise, of any such Person relative to the
face amount of letters of credit, whether or not drawn, including, without
limitation, any Reimbursement Obligation, and banker’s acceptances issued for
the account of any such Person;

(f) all net obligations of such Person under any Hedge Agreements; and

(g) all Guarantees of any such Person with respect to any of the foregoing.

 

-16-



--------------------------------------------------------------------------------

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. In respect of Indebtedness of another Person
secured by a Lien on the assets of the specified Person, the amount of such
Indebtedness as of any date of determination will be the lesser of (x) the fair
market value of such assets as of such date and (y) the amount of such
Indebtedness as of such date.

The amount of any net obligation under any Hedge Agreement on any date shall be
deemed to be the Hedge Termination Value thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

“Indemnitee” has the meaning assigned thereto in Section 11.03(b).

“Information” has the meaning assigned thereto in Section 11.10.

“Initial Issuing Lender” means Wells Fargo.

“Instruments” has the meaning given to such term in the UCC.

“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective Property.

“Intellectual Property” means all intellectual property and related rights of
the Borrower or any Subsidiary (whether or not currently being used in its
business), including without limitation, patents and applications therefor,
confidential or proprietary information, know-how, trade secrets, secret
formulas, technical information, computer software, programs, source code,
object code, tapes, disks and related materials, business and marketing plans,
customer lists, registrations and applications therefor, copyrights
registrations and applications therefor, trademarks, service marks, trade names
and all names and slogans used or usable by the Borrower or any Subsidiary in
connection with its business or any of its activities, products or services, and
all goodwill related to the foregoing.

“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one (1), two (2), three (3), or six
(6) months, in each case as selected by the Borrower in its Notice of Borrowing
or Notice of Conversion/Continuation and subject to availability; provided that:

 

-17-



--------------------------------------------------------------------------------

(a) the Interest Period shall commence on the date of advance of or conversion
to any LIBOR Rate Loan and, in the case of immediately successive Interest
Periods, each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;

(b) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;

(c) any Interest Period with respect to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;

(d) no Interest Period shall extend beyond the Revolving Credit Maturity Date;
and

(e) there shall be no more than six (6) Interest Periods in effect at any time.

“Interest Rate” means a Prime Rate, an Adjusted LIBOR Rate or an Adjusted Libor
Market Index Rate.

“Interest Rate Election Notice” means a notice substantially in the form of
Exhibit B or Exhibit E hereto duly executed by an officer of the Borrower, or
any Person designated by the Borrower in a written certificate as a Person
authorized to deliver such a notice, acting on behalf of the Borrower.

“Investment” means, with respect to any Person, that such Person (a) purchases,
owns, invests in or otherwise acquires (in one transaction or a series of
transactions), directly or indirectly, any Equity Interests, interests in any
partnership or joint venture (including, without limitation, the creation or
capitalization of any Subsidiary), evidence of Indebtedness or other obligation
or security, substantially all or a portion of the business or assets of any
other Person or any other investment or interest whatsoever in any other Person,
(b) makes any Acquisition or (c) makes or permits to exist, directly or
indirectly, any loans, advances or extensions of credit to, or any investment in
cash or by delivery of Property in, any Person.

“Investment Company Act” means the Investment Company Act of 1940 (15 U.S.C.
§ 80(a)(1), et seq.).

“IRS” means the United States Internal Revenue Service.

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

“Issuing Lender” means (a) with respect to Letters of Credit issued hereunder on
or after the Closing Date, (i) the Initial Issuing Lenders and (ii) any other
Revolving Credit Lender to the extent it has agreed in its sole discretion to
act as an “Issuing Lender” hereunder and that has been approved in writing by
the Borrower and the Administrative Agent (such approval by the

 

-18-



--------------------------------------------------------------------------------

Administrative Agent not to be unreasonably delayed or withheld) as an “Issuing
Lender” hereunder, in each case in its capacity as issuer of any Letter of
Credit; provided that the total number of Issuing Lenders under this clause
(a) shall not exceed two (2) and (b) with respect to the Existing Letters of
Credit, Wells Fargo, in its capacity as issuer thereof.

“L/C Commitment” means, as to any Issuing Lender, the obligation of such Issuing
Lender to issue Letters of Credit for the account of the Borrower from time to
time in an aggregate amount equal to (a) for each of the Initial Issuing
Lenders, the amount set forth opposite the name of each such Initial Issuing
Lender on Schedule 1.1(A) and (b) for any other Issuing Lender becoming an
Issuing Lender after the Closing Date, such amount as separately agreed to in a
written agreement between the Borrower and such Issuing Lender (which such
agreement shall be promptly delivered to the Administrative Agent upon
execution), in each case of clauses (a) and (b) above, any such amount may be
changed after the Closing Date in a written agreement between the Borrower and
such Issuing Lender (which such agreement shall be promptly delivered to the
Administrative Agent upon execution); provided that the L/C Commitment with
respect to any Person that ceases to be an Issuing Lender for any reason
pursuant to the terms hereof shall be $0 (subject to the Letters of Credit of
such Person remaining outstanding in accordance with the provisions hereof).

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.05.

“L/C Participants” means, with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the applicable Issuing
Lender.

“L/C Sublimit” means the lesser of (a) Twenty Million Dollars ($20,000,000) and
(b) the Revolving Credit Commitment.

“Lender” means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption or pursuant to Section 4.13,
other than any Person that ceases to be a party hereto as a Lender pursuant to
an Assignment and Assumption.

“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
Section 4.13.

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

“Letter of Credit Application” means an application requesting such Issuing
Lender to issue a Letter of Credit and a reimbursement agreement, in each case
in the form specified by the applicable Issuing Lender from time to time.

“Letter of Credit Balance” has the meaning given to such term in
Section 2.01(c).

 

-19-



--------------------------------------------------------------------------------

“Letter of Credit Facility” means the facility of the Lenders extended to the
Borrower through the Agent for the issuance of Letters of Credit.

“Letter of Credit Obligations” means the aggregate of all obligations of the
Borrower to the Administrative Agent and/or the Lenders hereunder with respect
to Letters of Credit, including without limitation reimbursement obligations
(matured and unmatured, fixed and contingent) as to Letters of Credit, whether
or not there has been a draw.

“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.01 and the Existing Letters of Credit.

“LIBOR” means (i) for the purpose of calculating effective rates of interest for
loans making reference to LIBOR Interest Periods, the rate of interest per annum
determined by Lender based on the rate for United States dollar deposits for
delivery on the first day of each LIBOR Interest Period for a period
approximately equal to such LIBOR Interest Period as published by the ICE
Benchmark Administration Limited, a United Kingdom company, at approximately
11:00 a.m., London time, two London Business Days prior to the first day of such
LIBOR Interest Period (or if not so published, then as determined by Lender from
another recognized source or interbank quotation), or (ii) for the purpose of
calculating effective rates of interest for loans making reference to Daily One
Month LIBOR, the rate of interest per annum determined by Lender based on the
rate for United States dollar deposits for delivery of funds for one (1) month
as published by the ICE Benchmark Administration Limited, a United Kingdom
company, at approximately 11:00 a.m., London time, or, for any day not a London
Business Day, the immediately preceding London Business Day (or if not so
published, then as determined by Lender from another recognized source or
interbank quotation); provided, however, that if LIBOR determined as provided
above would be less than zero percent (0.0%), then LIBOR shall be deemed to be
zero percent (0.0%).

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error. To the extent a comparable or
successor rate is approved by the Administrative Agent in connection herewith,
the approved rate shall be applied to the then applicable Interest Period in a
manner consistent with market practice as reasonably determined by the
Administrative Agent; provided that if such market practice is reasonably
determined by the Administrative Agent to not be administratively feasible, such
approved rate shall be applied in a manner reasonably determined by the
Administrative Agent.

Notwithstanding the foregoing, in no event shall LIBOR be less than 0%.

“LIBOR Interest Period” means any period of time during which the Interest Rate
on a Loan is calculated with reference to the Adjusted LIBOR Rate.

“LIBOR Loans” means LIBOR Revolving Loans.

“LIBOR Market Index Rate” means for the purpose of calculating effective rates
of interest for a LIBOR Market Index Revolving Loan, the rate of interest per
annum determined by Lender based on the rate for United States dollar deposits
for delivery on the first day of each LIBOR Interest Period equal to one month
for a period approximately equal to such LIBOR Interest Period as published by
the ICE Benchmark Administration Limited, a United Kingdom

 

-20-



--------------------------------------------------------------------------------

company, at approximately 11:00 a.m., London time, two London Business Days
prior to the first day of such LIBOR Interest Period (or if not so published,
then as determined by Lender from another recognized source or interbank
quotation); provided, however, that if LIBOR Market Index Rate determined as
provided above would be less than zero percent (0.0%), then LIBOR Market Index
Rate shall be deemed to be zero percent (0.0%).

“LIBOR Market Index Rate Interest Period” means any period of time during which
the Interest Rate on a Loan is calculated with reference to the Adjusted LIBOR
Market Index Rate.

“LIBOR Market Index Rate Revolving Loan” means that portion of the Revolving
Credit Balance for which an Adjusted LIBOR Market Index Rate is elected.

“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

LIBOR RATE =        LIBOR      

 

      1.00-EURODOLLAR RESERVE
PERCENTAGE   

“LIBOR Rate Loan” or “LIBOR Revolving Loan” means any Loan bearing interest at a
rate based upon the Adjusted LIBOR Rate as provided in Section 4.01(a).

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease Obligation or other title retention agreement relating to such
asset.

“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Guaranty Agreements, the Fee Letters, and each other
document, instrument, certificate and agreement executed and delivered by the
Credit Parties or any of their respective Subsidiaries in favor of or provided
to the Administrative Agent in connection with this Agreement or otherwise
referred to herein or contemplated hereby.

“Loans” means the collective reference to the Revolving Credit Loans and “Loan”
means any of such Loans.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

“Material Adverse Effect” means, with respect to the Borrower and its
Subsidiaries, (a) a material adverse effect on the operations, business, assets,
properties, liabilities (actual or contingent) or condition (financial or
otherwise) of any such Person, (b) a material impairment of the ability of any
such Person to perform its obligations under the Loan Documents to which it is a
party, (c) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any Loan Document or (d) an impairment
of the legality, validity, binding effect or enforceability against any Credit
Party of any Loan Document to which it is a party.

 

-21-



--------------------------------------------------------------------------------

“Material Contract” means any contract, agreement or other instrument which is
filed as an exhibit to the Borrower’s periodic reports under the Exchange Act
pursuant to Item 601(b)(10) of Regulation S-K.

“Material Foreign Subsidiary” shall mean each Foreign Subsidiary of Borrower
that has or acquires total assets having a book value, at historical cost, in
excess of Ten Million Dollars ($10,000,000).

“Material Subsidiary” shall mean each Subsidiary of Borrower that has in excess
of Twenty-Five Million Dollars ($25,000,000) of revenue.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
one hundred two percent (102%) of the sum of the Fronting Exposure of the
Issuing Lender with respect to Letters of Credit issued and outstanding at such
time and (b) otherwise, an amount determined by the Administrative Agent and
each of the applicable Issuing Lenders that is entitled to Cash Collateral
hereunder at such time in their sole discretion.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding seven (7) years.

“1933 Act” means the Securities Act of 1933, as amended.

“1934 Act” means the Securities Exchange Act of 1934, as amended.

“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition or Insurance and Condemnation Event, the gross proceeds received by
any Credit Party or any of its Subsidiaries therefrom (including any cash, Cash
Equivalents, deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, as and when received) less the sum of (i) in the case
of an Asset Disposition, all income taxes and other taxes assessed by, or
reasonably estimated to be payable to, a Governmental Authority as a result of
such transaction (provided that if such estimated taxes exceed the amount of
actual taxes required to be paid in cash in respect of such Asset Disposition,
the amount of such excess shall constitute Net Cash Proceeds), (ii) all
reasonable and customary out-of-pocket fees and expenses incurred in connection
with such transaction or event and (iii) the principal amount of, premium, if
any, and interest on any Indebtedness secured by a Lien on the asset (or a
portion thereof) disposed of that is pari passu to or senior in ranking to the
Liens on such asset created by the Loan Documents, which Indebtedness is
required to be repaid in connection with such transaction or event, and (b) with
respect to any Equity Issuance or Debt Issuance, the gross cash proceeds
received by any Credit Party or any of its Subsidiaries therefrom less all
reasonable and customary out-of-pocket legal, underwriting and other fees and
expenses incurred in connection therewith.

 

-22-



--------------------------------------------------------------------------------

“Net Proceed Amount” means, with respect to any Transfer of any property by any
Person, an amount equal to the difference of

(a) the aggregate amount of the consideration (valued at the Fair Market Value
of such consideration at the time of the consummation of such Transfer) received
by such Person in respect of such Transfer, minus

(b) all ordinary and reasonable out-of-pocket costs and expenses actually
incurred by such Person in connection with such Transfer.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of
Section 11.02 and (b) has been approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Notes” means the collective reference to the Revolving Credit Notes.

“Notice of Account Designation” has the meaning assigned thereto in
Section 2.03(b).

“Notice of Borrowing” has the meaning assigned thereto in Section 2.03(a).

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 4.02.

“Notice of Prepayment” has the meaning assigned thereto in Section 2.04(c).

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations and (c) all other fees and commissions (including attorneys’ fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Credit Parties to the Lenders,
the Issuing Lender or the Administrative Agent, in each case under any Loan
Document, with respect to any Loan or Letter of Credit of every kind, nature and
description, direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note and including interest and fees that accrue after the
commencement by or against any Credit Party of any proceeding under any Debtor
Relief Laws, naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the Borrower substantially in the form attached as
Exhibit F.

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a capital lease.

 

-23-



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 4.12).

“Participant” has the meaning assigned thereto in Section 11.09(d).

“Participant Register” has the meaning assigned thereto in Section 11.09(d).

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, funded or administered for the employees of
any Credit Party or any ERISA Affiliate or (b) has at any time within the
preceding seven (7) years been maintained, funded or administered for the
employees of any Credit Party or any current or former ERISA Affiliates.

“Permitted Acquisition” means any Acquisition that meets all of the following
requirements:

(a) no less than ten (10) Business Days prior to the proposed closing date of
such Acquisition (or such shorter period as may be agreed to by the
Administrative Agent), the Borrower shall have delivered written notice of such
Acquisition to the Administrative Agent and the Lenders, which notice shall
include the proposed closing date of such Acquisition;

(b) the board of directors or other similar governing body of the Person to be
acquired shall have approved such Acquisition (and, if requested, the
Administrative Agent shall have received evidence, in form and substance
reasonably satisfactory to the Administrative Agent, of such approval);

(c) the Person or business to be acquired shall be in a line of business
permitted pursuant to Section 8.15 or, in the case of an Acquisition of assets,
the assets acquired are useful in the business of the Borrower and its
Subsidiaries as conducted immediately prior to such Acquisition;

 

-24-



--------------------------------------------------------------------------------

(d) if such Acquisition is a merger or consolidation, the Borrower or a
Subsidiary Guarantor shall be the surviving Person;

(e) if the Permitted Acquisition Consideration for any such Acquisition (or
series of related Acquisitions) exceeds One Hundred Million Dollars
($100,000,000) in the aggregate, no later than five (5) Business Days prior to
the proposed closing date of such Acquisition (or such shorter period as may be
agreed to by the Administrative Agent), the Borrower shall have delivered to the
Administrative Agent an Officer’s Compliance Certificate for the most recent
fiscal quarter end preceding such Acquisition for which financial statements are
available demonstrating, in form and substance reasonably satisfactory to the
Administrative Agent, (i) that the Borrower is in compliance on a Pro Forma
Basis (as of the closing date of the Acquisition) with each covenant contained
in Article VIII and (ii) that the Consolidated Total Leverage Ratio calculated
on a Pro Forma Basis (as of the closing date of the Acquisition) shall be at
least 0.25 below the then applicable ratio set forth in Section 8.01;

(f) if the Permitted Acquisition Consideration for any such Acquisition (or
series of related Acquisitions) exceeds One Hundred Million Dollars
($100,000,000) in the aggregate, no later than five (5) Business Days prior to
the proposed closing date of such Acquisition (or such shorter period as may be
agreed to by the Administrative Agent) the Borrower, to the extent requested by
the Administrative Agent, (i) shall have delivered to the Administrative Agent
promptly upon the finalization thereof copies of substantially final Permitted
Acquisition Documents, which shall be in form and substance reasonably
satisfactory to the Administrative Agent, and (ii) shall have delivered to, or
made available for inspection by, the Administrative Agent substantially
complete Permitted Acquisition Diligence Information, which shall be in form and
substance reasonably satisfactory to the Administrative Agent;

(g) no Default or Event of Default shall have occurred and be continuing both
before and after giving effect to such Acquisition and any Indebtedness incurred
in connection therewith;

(h) the Borrower shall have obtained the prior written consent of the
Administrative Agent and the Required Lenders prior to the consummation of such
Acquisition if (i) the Permitted Acquisition Consideration for any such
Acquisition (or series of related Acquisitions), together with all other
Acquisitions consummated during the twelve (12) month period immediately
preceding such Acquisition, exceeds One Hundred Million Dollars ($100,000,000)
(excluding any portion of the Acquisitions paid with the proceeds from any
Equity Issuance) and (ii) the Permitted Acquisition Consideration for all
Acquisitions (or series of related Acquisitions), together with all other
Acquisitions consummated during the term of this Agreement exceeds Two Hundred
Million Dollars ($200,000,000) in the aggregate (excluding any portion of the
Acquisitions paid with the proceeds from any Equity Issuance);

(i) if the Permitted Acquisition Consideration for any such Acquisition (or
series of related Acquisitions) exceeds One Hundred Million Dollars
($100,000,000) in the aggregate, the Borrower shall have (i) delivered to the
Administrative Agent a certificate of a Responsible Officer certifying that all
of the requirements set forth above have been satisfied or will be satisfied on
or prior to the consummation of such purchase or other Acquisition and
(ii) provided such other documents and other information as may be reasonably
requested by the Administrative Agent or the Required Lenders (through the
Administrative Agent) in connection with such purchase or other Acquisition.

 

-25-



--------------------------------------------------------------------------------

“Permitted Acquisition Consideration” means the aggregate amount of the purchase
price, including, but not limited to, any assumed debt, earn-outs (valued at the
maximum amount payable thereunder), deferred payments, or Equity Interests of
the Borrower, to be paid on a singular basis in connection with any applicable
Permitted Acquisition as set forth in the applicable Permitted Acquisition
Documents executed by the Borrower or any of its Subsidiaries in order to
consummate the applicable Permitted Acquisition.

“Permitted Acquisition Diligence Information” means with respect to any
applicable Acquisition, to the extent applicable, all material financial
information, all material contracts, all material customer lists, all material
supply agreements, and all other material information, in each case, reasonably
requested to be delivered to the Administrative Agent in connection with such
Acquisition (except to the extent that any such information is (a) subject to
any confidentiality agreement, unless mutually agreeable arrangements can be
made to preserve such information as confidential, (b) classified or (c) subject
to any attorney-client privilege).

“Permitted Acquisition Documents” means with respect to any Acquisition proposed
by the Borrower or any Subsidiary Guarantor, final copies or substantially final
drafts if not executed at the required time of delivery of the purchase
agreement, sale agreement, merger agreement or other agreement evidencing such
Acquisition, including, without limitation, all legal opinions and each other
document executed, delivered, contemplated by or prepared in connection
therewith and any amendment, modification or supplement to any of the foregoing.

“Permitted Liens” means the Liens permitted pursuant to Section 8.07.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Platform” means Debt Domain, Intralinks, SyndTrak or a substantially similar
electronic transmission system.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other lenders.

“Proceeds” has the meaning given to such term in the UCC.

“Prime Rate Interest Period” means any period of time during which the Interest
Rate on a Loan is calculated with reference to the Prime Rate.

“Prime Rate Revolving Loan” means that portion of the Revolving Credit Balance
for which a Prime Rate is elected.

 

-26-



--------------------------------------------------------------------------------

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.

“Public Lenders” has the meaning assigned thereto in Section 7.02.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Ratable Share” of any Lender means such Lender’s share of the Credit Facilities
as set forth in Schedule 1.1(A) hereto.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.

“Regulatory Change” means, with respect to any Person, any adoption or change
occurring after the date of this Agreement in or of any domestic or foreign law
applicable to such Person; or regulation, interpretation, directive or request
(whether or not having the force of law) applicable to such Person of any court
or Governmental Authority charged with the interpretation or administration of
any law referred to in this clause or of any fiscal, monetary, central bank or
other authority having jurisdiction over such Person.

“Reimbursement Obligation” means the obligation of the Borrower to reimburse any
Issuing Lender pursuant to Section 3.05 for amounts drawn under Letters of
Credit issued by such Issuing Lender.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Removal Effective Date” has the meaning assigned thereto in Section 10.06(b).

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than sixty-six and two-thirds percent (66 2/3%) of the Total
Credit Exposures of all Lenders. The Total Credit Exposure of any Defaulting
Lender shall be disregarded in determining Required Lenders at any time.

“Required Revolving Credit Lenders” means, at any date, any combination of
Revolving Credit Lenders holding more than sixty-six and two-thirds percent (66
2/3%) of the sum of the aggregate amount of the Revolving Credit Commitment or,
if the Revolving Credit Commitment has been terminated, any combination of
Revolving Credit Lenders holding more than sixty-six and two-thirds percent (66
2/3%) of the aggregate Extensions of Credit under the Revolving Credit Facility;
provided that the Revolving Credit Commitment of, and the portion of the
Extensions of Credit under the Revolving Credit Facility, as applicable, held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Revolving Credit Lenders.

“Resignation Effective Date” has the meaning assigned thereto in
Section 10.06(a).

 

-27-



--------------------------------------------------------------------------------

“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, general counsel, treasurer or
assistant treasurer of such Person or any other officer of such Person
designated in writing by the Borrower and reasonably acceptable to the
Administrative Agent; provided that, to the extent requested thereby, the
Administrative Agent shall have received a certificate of such Person certifying
as to the incumbency and genuineness of the signature of each such officer. Any
document delivered hereunder or under any other Loan Document that is signed by
a Responsible Officer of a Person shall be conclusively presumed to have been
authorized by all necessary corporate, limited liability company, partnership
and/or other action on the part of such Person and such Responsible Officer
shall be conclusively presumed to have acted on behalf of such Person.

“Revolving Credit Advance” means any advance made to Borrower under the
Revolving Credit Facilities pursuant to Article II hereof.

“Revolving Credit Balance” has the meaning given to such term in Section 2.01(a)
hereof.

“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to,
and to purchase participations in L/C Obligations for the account of, the
Borrower hereunder in an aggregate principal amount at any time outstanding not
to exceed the amount set forth opposite such Revolving Credit Lender’s name on
the Register, as such amount may be modified at any time or from time to time
pursuant to the terms hereof (including, without limitation, Section 4.13) and
(b) as to all Revolving Credit Lenders, the aggregate commitment of all
Revolving Credit Lenders to make Revolving Credit Loans, as such amount may be
modified at any time or from time to time pursuant to the terms hereof
(including, without limitation, Section 4.13). The aggregate Revolving Credit
Commitment of all the Revolving Credit Lenders on the Closing Date shall be One
Hundred Million Dollars ($100,000,000.00). The initial Revolving Credit
Commitment of each Revolving Credit Lender is set forth opposite the name of
such Lender on Schedule 1.1(A).

“Revolving Credit Commitment Percentage” means, with respect to any Revolving
Credit Lender at any time, the percentage of the total Revolving Credit
Commitments of all the Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment. If the Revolving Credit Commitments
have terminated or expired, the Revolving Credit Commitment Percentages shall be
determined based upon the Revolving Credit Commitments most recently in effect,
giving effect to any assignments. The Revolving Credit Commitment Percentage of
each Revolving Credit Lender on the Closing Date is set forth opposite the name
of such Lender on Schedule 1.1(A).

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
at such time.

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
established pursuant to Section 4.13).

 

-28-



--------------------------------------------------------------------------------

“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment.

“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to Section 2.01, and all such revolving loans collectively as the context
requires.

“Revolving Credit Maturity Date” means the earliest to occur of (a) December 7,
2022, (b) the date of termination of the entire Revolving Credit Commitment by
the Borrower pursuant to Section 2.05, and (c) the date of termination of the
Revolving Credit Commitment pursuant to Section 9.02(a).

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit A, and
any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part.

“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Revolving
Credit Loans, occurring on such date; plus (b) with respect to any L/C
Obligations on any date, the aggregate outstanding amount thereof on such date
after giving effect to any Extensions of Credit occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letters of Credit or any reductions in the maximum amount available for
drawing under Letters of Credit taking effect on such date.

“Revolving Extensions of Credit” means (a) any Revolving Credit Loan then
outstanding, or (b) any Letter of Credit then outstanding.

“Sanctions” means any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes and anti-terrorism laws,
including but not limited to those imposed, administered or enforced from time
to time by the U.S. government (including those administered by OFAC or the U.S.
Department of State), the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority with jurisdiction
over any Lender, the Borrower or any of its Subsidiaries or Affiliates.

“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions (including, as of the Closing Date, Cuba,
Iran, North Korea, Sudan, Syria and Crimea).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including,
without limitation, OFAC’s Specially Designated Nationals and Blocked Persons
List and OFAC’s Consolidated Non-SDN List), the U.S. Department of State, the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in clauses (a) and (b), including a Person that
is deemed by OFAC to be a Sanctions target based on the ownership of such legal
entity by Sanctioned Person(s).

 

-29-



--------------------------------------------------------------------------------

“SEC” means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Act” means the Securities Act of 1933 (15 U.S.C. § 77 et seq.).

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Subordinated Indebtedness” means the collective reference to any Indebtedness
incurred by the Borrower or any of its Subsidiaries that is subordinated in
right and time of payment to the Obligations on terms and conditions reasonably
satisfactory to the Administrative Agent.

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.

“Subsidiary Guarantors” means, collectively, all Material Subsidiaries (other
than Foreign Subsidiaries to the extent that and for so long as the guaranty of
such Foreign Subsidiary would have adverse tax consequences for the Borrower or
any other Credit Party or result in a violation of Applicable Laws) in existence
on the Closing Date or which become a party to the Subsidiary Guaranty Agreement
pursuant to Section 7.14.

“Subsidiary Guaranty Agreement” means the unconditional guaranty agreement of
even date herewith executed by the Subsidiary Guarantors in favor of the
Administrative Agent, for the ratable benefit of the Lenders, which shall be in
form and substance reasonably acceptable to the Administrative Agent.

 

-30-



--------------------------------------------------------------------------------

“Subsidiary Stock” means the stock or other equity interests (or any options or
warrants to purchase stock or equity interests or other agreements or instrument
exchangeable for or convertible into stock or equity interests) of any
Subsidiary.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of the Borrower in an aggregate amount in excess of the
Threshold Amount: (a) a “Reportable Event” described in Section 4043 of ERISA
for which the thirty (30) day notice requirement has not been waived by the
PBGC, or (b) the withdrawal of any Credit Party or any ERISA Affiliate from a
Pension Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA, or (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, or (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC, or
(e) any other event or condition which would constitute grounds under
Section 4042(a) of ERISA for the termination of, or the appointment of a trustee
to administer, any Pension Plan, or (f) the imposition of a Lien pursuant to
Section 430(k) of the Code or Section 303 of ERISA, or (g) the determination
that any Pension Plan or Multiemployer Plan is considered an at-risk plan or
plan in endangered or critical status with the meaning of Sections 430, 431 or
432 of the Code or Sections 303, 304 or 305 of ERISA or (h) the partial or
complete withdrawal of any Credit Party or any ERISA Affiliate from a
Multiemployer Plan if withdrawal liability is asserted by such plan, or (i) any
event or condition which results in the reorganization or insolvency of a
Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (j) any event or
condition which results in the termination of a Multiemployer Plan under
Section 4041A of ERISA or the institution by PBGC of proceedings to terminate a
Multiemployer Plan under Section 4042 of ERISA, or (k) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Credit Party or any ERISA
Affiliate.

“Threshold Amount” means Twenty-Five Million Dollars ($25,000,000).

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and, if applicable, outstanding Term
Loans of such Lender at such time.

“Trade Date” has the meaning assigned thereto in Section 11.09(b)(i).

 

-31-



--------------------------------------------------------------------------------

“Transaction Costs” means all transaction fees, charges and other amounts
related to the Transactions and any Permitted Acquisitions (including, without
limitation, any financing fees, merger and acquisition fees, legal fees and
expenses, due diligence fees or any other fees and expenses in connection
therewith), in each case to the extent paid within six (6) months of the closing
of the Credit Facility or such Permitted Acquisition, as applicable, and
approved by the Administrative Agent in its reasonable discretion.

“Transactions” means, collectively, (a) the repayment in full of all
Indebtedness outstanding under the Existing Credit Agreement, (b) the initial
Extensions of Credit, and (c) the payment of the Transaction Costs incurred in
connection with the foregoing.

“Transfer” means, with respect to any Person, any transaction in which such
Person sells, conveys, transfers or leases (as lessor) any of its property,
including, without limitation, Subsidiary Stock, but excluding cash or
marketable securities. For purposes of determining the application of the Net
Proceeds Amount in respect of any Transfer, the Borrower may designate any
Transfer as one or more separate Transfers each yielding a separate Net Proceeds
Amount. In any such case, the Disposition Value of any property subject to each
such separate Transfer shall be determined by ratably allocating the aggregate
Disposition Value of all property subject to all such separate Transfers to each
such separate Transfer on a proportionate basis.

“UCC” means the Uniform Commercial Code as in effect in the Commonwealth of
Pennsylvania.

“Unfunded Capital Expenditure” means with respect to Borrower and its
Subsidiaries on a Consolidated basis, for any period, a Capital Expenditure from
such Persons’ internally generated cash flow.

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.

“United States” means the United States of America.

“U.S. Borrower” means any Borrower that is a U.S. Person.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 4.11(g).

“Unused Fee” has the meaning assigned thereto in Section 4.03.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“Wholly-Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
the Borrower and/or one or more of its Wholly-Owned Subsidiaries (except for
directors’ qualifying shares or other shares required by Applicable Law to be
owned by a Person other than the Borrower and/or one or more of its Wholly-Owned
Subsidiaries).

 

-32-



--------------------------------------------------------------------------------

“Withholding Agent” means any Credit Party and the Administrative Agent.

Section 1.02 Other Definitions and Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”, (e)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns, (f) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (g) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (h) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (i) the
term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form and (j) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including”.

Section 1.03 Accounting Terms.

(i) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with GAAP, applied on a consistent
basis, as in effect from time to time and in a manner consistent with that used
in preparing the audited financial statements required by Section 7.01(a),
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.

(ii) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under

 

-33-



--------------------------------------------------------------------------------

this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP and provided further that no Event of
Default shall occur due to any change in GAAP.

Section 1.04 UCC Terms. Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions. Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.

Section 1.05 Rounding. Any financial ratios required to be maintained pursuant
to this Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio or percentage is expressed herein and rounding the
result up or down to the nearest number (with a rounding-up if there is no
nearest number).

Section 1.06 References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) any definition or reference to formation documents,
governing documents, agreements (including the Loan Documents) and other
contractual documents or instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) any definition or reference to any Applicable Law, including, without
limitation, Anti-Corruption Laws, Anti-Money Laundering Laws, the Bankruptcy
Code, the Code, the Commodity Exchange Act, ERISA, the Exchange Act, the PATRIOT
Act, the Securities Act, the UCC, the Investment Company Act, the Interstate
Commerce Act, the Trading with the Enemy Act of the United States or any of the
foreign assets control regulations of the United States Treasury Department,
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.

Section 1.07 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.08 Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor (at the time specified therefor in such
applicable Letter of Credit or Letter of Credit Application and as such amount
may be reduced by (a) any permanent reduction of such Letter of Credit or
(b) any amount which is drawn, reimbursed and no longer available under such
Letter of Credit).

Section 1.09 Guarantees/Earn-Outs. Unless otherwise specified, (a) the amount of
any Guarantee shall be the lesser of the amount of the obligations guaranteed
and still outstanding and the maximum amount for which the guaranteeing Person
may be liable pursuant to the terms of the instrument embodying such Guarantee
and (b) the amount of any earn-out or similar obligation shall be the amount of
such obligation as reflected on the balance sheet of such Person in accordance
with GAAP.

 

-34-



--------------------------------------------------------------------------------

Section 1.10 Covenant Compliance Generally. For purposes of determining
compliance under Article VIII, any amount in a currency other than Dollars will
be converted to Dollars in a manner consistent with that used in calculating
Consolidated Net Income in the most recent annual financial statements of the
Borrower and its Subsidiaries delivered pursuant to Section 7.01(a).
Notwithstanding the foregoing, for purposes of determining compliance with
Article VIII, with respect to any amount of Indebtedness or Investment in a
currency other than Dollars, no breach of any basket contained in any sections
shall be deemed to have occurred solely as a result of changes in rates of
exchange occurring after the time such Indebtedness or Investment is incurred;
provided that for the avoidance of doubt, the foregoing provisions of this
Section 1.10 shall otherwise apply to such Sections, including with respect to
determining whether any Indebtedness or Investment may be incurred at any time
under such Sections.

ARTICLE II

REVOLVING CREDIT FACILITY

Section 2.01 Amount and Nature of Revolving Credit Facilities.

(a) Subject to the terms and conditions of this Agreement and in reliance upon
the representations, warranties and covenants herein contained, each Lender
severally (but not jointly) agrees to make a revolving credit facility (the
“Revolving Credit Facilities”) available to Borrower in an aggregate principal
amount not to exceed such Lender’s Ratable Share of One Hundred Million Dollars
($100,000,000) (as reduced pursuant to Section 2.05) (the “Revolving Credit
Limit”). At any time and from time to time, the Borrower may borrow, repay,
reborrow such amounts in cash, and may request from time to time the issuance of
Letters of Credit by the Administrative Agent pursuant to the Letter of Credit
Facility, subject at all times to the Revolving Credit Limit, but only until the
Revolving Credit Maturity Date, at which time the entire unpaid principal
balance of cash advances from time to time outstanding under the Revolving
Credit Facilities (the “Revolving Credit Balance”) and all Letter of Credit
Obligations shall be repaid to the Administrative Agent for the account of the
Lenders (in the case of unmatured Letter of Credit Obligations, an amount equal
thereto shall be paid to the Administrative Agent in cash as collateral
therefor), together with accrued interest, and the Revolving Credit Facilities
shall terminate. The Borrower shall pay interest on the Revolving Credit Balance
from the date hereof until such unpaid principal balance has been repaid in
full, payable in arrears in accordance with Section 2.04 hereof.

(b) Each Revolving Credit Advance shall be in the minimum amount of One Hundred
Thousand Dollars ($100,000) for Prime Rate Revolving Loans and LIBOR Market
Index Rate Revolving Loans and One Hundred Thousand Dollars ($100,000) for LIBOR
Revolving Loans.

(c) The aggregate amount available to be drawn under outstanding Letters of
Credit, plus the aggregate amount of unreimbursed drawings under Letters of
Credit (collectively, the “Letter of Credit Balance”), shall at no time exceed
Twenty Million Dollars ($20,000,000), and the sum thereof and the Revolving
Credit Balance shall at no time exceed the Revolving Credit Limit.

 

-35-



--------------------------------------------------------------------------------

Section 2.02 Revolving Credit Notes.

(a) The obligation of the Borrower to repay to the Lenders the Revolving Credit
Balance and the Letter of Credit Balance shall be evidenced by separate notes of
the Borrower, payable to the order of each Lender, in accordance with such
Lender’s respective Ratable Share (the “Revolving Credit Notes”), in the
aggregate principal amount of One Hundred Million Dollars ($100,000,000) and
otherwise in the form of Exhibit A attached hereto.

(b) Each Lender may record on its Revolving Credit Note or on schedules thereto
the date and amount of each Revolving Credit Advance made by it and the date and
amount of each payment of principal made with respect thereto, or may maintain
computer or other records reflecting such information. The records of the
Administrative Agent and the Lenders with respect to the foregoing information
shall be presumed to be correct absent manifest error.

Section 2.03 Making of Revolving Credit Advances.

(a) The Borrower may, by telephone, email or telefax, request a Revolving Credit
Advance from the Lenders. This request shall be promptly confirmed in writing by
the submission of a Credit Request, in the form attached hereto as Exhibit B (a
“Credit Request”). Subject to the Revolving Credit Limit, each draw on a Letter
of Credit shall automatically constitute a Credit Request for a Revolving Credit
Advance in the amount of the amount so drawn. The Borrower shall notify the
Administrative Agent no later than 10:00 a.m., Philadelphia time:

(i) On the day, which must be a Business Day, of each proposed Revolving Credit
Advance to be made either as a Prime Rate Revolving Loan or a LIBOR Market Index
Rate Revolving Loan, specifying the date and amount of the proposed Prime Rate
Revolving Loan or a LIBOR Market Index Rate Revolving Loan, and the
Administrative Agent shall promptly notify each other Lender of the proposed
Prime Rate Revolving Loan or a LIBOR Market Index Rate Revolving Loan; and

(ii) At least three (3) Business Days before the borrowing date for each
proposed Revolving Credit Advance to be made as a LIBOR Revolving Loan,
specifying the date and the amount of the proposed LIBOR Revolving Loan and the
length of the proposed LIBOR Interest Period, and the Administrative Agent shall
in turn promptly notify each other Lender of the proposed LIBOR Revolving Loan.

(b) By 2:00 p.m., Philadelphia time, on the borrowing date for each proposed
Revolving Credit Advance (including those arising by reason of a Letter of
Credit draw), each Lender shall make available to the Administrative Agent, at
Wells Fargo Commercial Banking, 300 Barr Harbor Drive, Five Tower Bridge, Suite
850, Conshohocken, PA 19428, Att’n: Matthew Siefer, Senior Vice President, in
funds immediately available to the Administrative Agent, such Lender’s Ratable
Share of such Revolving Credit Advance. Upon receipt of such funds by the
Administrative Agent and upon the Borrower’s fulfillment of the applicable
conditions set forth in Article V hereof, the Administrative Agent will
immediately make such funds available to the Borrower. The Borrower hereby
irrevocably authorizes the Administrative

 

-36-



--------------------------------------------------------------------------------

Agent to disburse the proceeds of each borrowing requested pursuant to this
Section in immediately available funds by crediting or wiring such proceeds to
the deposit account of the Borrower identified in the most recent notice
substantially in the form attached as Exhibit C (a “Notice of Account
Designation”) delivered by the Borrower to the Administrative Agent or as may be
otherwise agreed upon by the Borrower and the Administrative Agent from time to
time. The Administrative Agent shall have no obligation to make funds available
to the Borrower in excess of amounts received by it from the Lenders; provided,
however, that if one or more Lenders fail to make available to the
Administrative Agent such Lender’s Ratable Share of such Revolving Credit
Advance and the Administrative Agent in its discretion elects to advance the
full amount of the Revolving Credit Advance requested by the Borrower, the
Borrower shall be obligated to repay to the Administrative Agent for the
Administrative Agent’s account the amount, with interest, so advanced by the
Administrative Agent and not advanced by the Lender(s) in amounts and at the
times the Borrower otherwise would be obligated to repay such Revolving Credit
Advance.

Section 2.04 Repayment and Prepayment of Revolving Credit Loans.

(a) Repayment on Termination Date. The Borrower hereby agrees to repay the
outstanding principal amount of all Revolving Credit Loans in full on the
Revolving Credit Maturity Date, together, with all accrued but unpaid interest
thereon.

(b) Mandatory Prepayments. If at any time the Revolving Credit Outstandings
exceed the Revolving Credit Commitment, the Borrower agrees to repay immediately
upon notice from the Administrative Agent, by payment to the Administrative
Agent for the account of the Revolving Credit Lenders, Extensions of Credit in
an amount equal to such excess with each such repayment applied first, to the
principal amount of outstanding Revolving Credit Loans and second, with respect
to any Letters of Credit then outstanding, a payment of Cash Collateral into a
Cash Collateral account opened by the Administrative Agent, for the benefit of
the Revolving Credit Lenders, in an amount equal to such excess (such Cash
Collateral to be applied in accordance with Section 9.02(b)).

(c) Optional Prepayments. The Borrower may at any time and from time to time
prepay Revolving Credit Loans, in whole or in part, without premium or penalty,
with irrevocable prior written notice to the Administrative Agent substantially
in the form attached as Exhibit D (a “Notice of Prepayment”) given not later
than 11:00 a.m. (i) at least one (1) Business Day before each Prime Rate
Revolving Loan and LIBOR Market Index Rate Revolving Loan and (ii) at least
three (3) Business Days before each LIBOR Rate Loan, specifying the date and
amount of prepayment and whether the prepayment is of LIBOR Rate Loans, Prime
Rate Revolving Loans, LIBOR Market Index Rate Revolving Loans or a combination
thereof, and, if of a combination thereof, the amount allocable to each. Upon
receipt of such notice, the Administrative Agent shall promptly notify each
Revolving Credit Lender. If any such notice is given, the amount specified in
such notice shall be due and payable on the date set forth in such notice.
Partial prepayments shall be made in a whole multiple of One Million Dollars
($1,000,000) with respect to Prime Rate Revolving Loans, LIBOR Market Index Rate
Revolving Loans or LIBOR Rate Loans. A Notice of Prepayment received after 11:00
a.m. shall be deemed received on the next Business Day. Each such repayment
shall be accompanied by any amount required to be paid pursuant to Section 4.09
hereof. Notwithstanding the foregoing, any Notice

 

-37-



--------------------------------------------------------------------------------

of a Prepayment delivered in connection with any refinancing of all of the
Credit Facility with the proceeds of such refinancing or of any incurrence of
Indebtedness or the occurrence of some other identifiable event or condition,
may be, if expressly so stated to be, contingent upon the consummation of such
refinancing or incurrence or occurrence of such other identifiable event or
condition and may be revoked by the Borrower in the event such contingency is
not met (provided that the failure of such contingency shall not relieve the
Borrower from its obligations in respect thereof under Section 4.09).

(d) Limitation on Prepayment of LIBOR Rate Loans. The Borrower may not prepay
any LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto unless such prepayment is accompanied by any amount required
to be paid pursuant to Section 4.09 hereof.

Section 2.05 Permanent Reduction of the Revolving Credit Commitment.

(a) Voluntary Reduction. The Borrower shall have the right at any time and from
time to time, upon at least five (5) Business Days prior irrevocable written
notice to the Administrative Agent, to permanently reduce, without premium or
penalty, (i) the entire Revolving Credit Commitment at any time or (ii) portions
of the Revolving Credit Commitment, from time to time, in an aggregate principal
amount not less than Three Million Dollars ($3,000,000) or any whole multiple of
One Million Dollars ($1,000,000) in excess thereof. Any reduction of the
Revolving Credit Commitment shall be applied to the Revolving Credit Commitment
of each Revolving Credit Lender according to its Revolving Credit Commitment
Percentage. All Commitment Fees accrued until the effective date of any
termination of the Revolving Credit Commitment shall be paid on the effective
date of such termination. Notwithstanding the foregoing, any notice to reduce
the Revolving Credit Commitment delivered in connection with any refinancing of
all of the Credit Facility with the proceeds of such refinancing or of any
incurrence of Indebtedness or the occurrence of some other identifiable event or
condition, may be, if expressly so stated to be, contingent upon the
consummation of such refinancing or incurrence or occurrence of such
identifiable event or condition and may be revoked by the Borrower in the event
such contingency is not met (provided that the failure of such contingency shall
not relieve the Borrower from its obligations in respect thereof under
Section 4.09).

(b) Corresponding Payment. Each permanent reduction permitted pursuant to this
Section shall be accompanied by a payment of principal sufficient to reduce the
aggregate outstanding Revolving Credit Loans, and L/C Obligations, as
applicable, after such reduction to the Revolving Credit Commitment as so
reduced, and if the aggregate amount of all outstanding Letters of Credit
exceeds the Revolving Credit Commitment as so reduced, the Borrower shall be
required to deposit Cash Collateral in a Cash Collateral account opened by the
Administrative Agent in an amount equal to such excess. Such Cash Collateral
shall be applied in accordance with Section 9.02(b). Any reduction of the
Revolving Credit Commitment to zero shall be accompanied by payment of all
outstanding Revolving Credit Loans and (and furnishing of Cash Collateral
reasonably satisfactory to the Administrative Agent for all L/C Obligations) and
shall result in the termination of the Revolving Credit Commitment and the
Revolving Credit Facility. If the reduction of the Revolving Credit Commitment
requires the repayment of any LIBOR Rate Loan, such repayment shall be
accompanied by any amount required to be paid pursuant to Section 4.09 hereof.

 

-38-



--------------------------------------------------------------------------------

Section 2.06 Termination of Revolving Credit Facility. The Revolving Credit
Facility and the Revolving Credit Commitments shall terminate on the Revolving
Credit Maturity Date. Notwithstanding the foregoing, Borrower shall have the
right to terminate this Agreement for any reason after December 31, 2018.

Section 2.07 Use of Proceeds. The Borrower shall use the proceeds under the
Agreement (a) to finance Capital Expenditures, (b) pay fees, commissions and
expenses in connection with the Transactions, (c) for working capital and
general corporate purposes of the Borrower and its Subsidiaries, (d) to finance
acquisitions, and (e) to finance share repurchases. The Borrower will not
request any Extension of Credit, and the Borrower shall not use, and shall
ensure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Extension of Credit,
directly or indirectly, (a) in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in violation of any Anti-Corruption Laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (c) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

Section 2.08 Automated Loan Sweep. Notwithstanding anything to the contrary in
this Article II, if the Borrower subscribes to Lender’s automated loan sweep
services and if and for so long as Lender in its discretion permits such
services to be applicable to Revolving Credit Loans, the terms of such services,
applicable to the Borrower’s deposit accounts at Lender, shall control matters
related to such services, including but not limited to the manner in which
Revolving Credit Loans are made and repaid by credit or debit such accounts.
Lender shall have the right in its discretion to terminate the application of
such treasury services to the Revolving Credit Loans at any time.

ARTICLE III

LETTER OF CREDIT SUBLIMIT

Section 3.01 L/C Sublimit.

(a) Availability. The Borrower may, upon written notice to the Administrative
Agent, request any Revolving Credit Lender to issue, and, subject to the written
approval of the Administrative Agent (not to be unreasonably withheld or
delayed), such Revolving Credit Lender may, if in its sole discretion it elects
to do so, on the terms and conditions set forth herein and in reliance on the
agreements of the Lenders set forth in Section 3.04(a), issue standby or
commercial Letters of Credit (in such capacity, an “Issuing Lender”); provided
that the total number of Issuing Lenders shall not exceed two (2). Subject to
the terms and conditions hereof, each Issuing Lender, in reliance on the
agreements of the Revolving Credit Lenders set forth in Section 3.04(a), agrees
to issue standby or commercial Letters of Credit in an aggregate amount not to
exceed its L/C Commitment for the account of the Borrower, Letters of Credit may
be issued on any Business Day from the Closing Date to, but

 

-39-



--------------------------------------------------------------------------------

not including the thirtieth (30th) Business Day prior to the Revolving Credit
Maturity Date in such form as may be approved from time to time by the
applicable Issuing Lender; provided, that no Issuing Lender shall issue any
Letter of Credit if, after giving effect to such issuance, (i) the L/C
Obligations would exceed the L/C Sublimit, (ii) the Revolving Credit
Outstandings would exceed the Revolving Credit Commitment, or (iii) the expiry
date of any commercial Letter of Credit would exceed one hundred eighty
(180) days.

(b) Terms of Letters of Credit. Each Letter of Credit shall (i) be denominated
in Dollars in a minimum amount of Fifty Thousand Dollars ($50,000) in the case
of a commercial Letter of Credit, or Fifty Thousand Dollars ($50,000) in the
case of a standby Letter of Credit, (or such lesser amount as agreed to by the
applicable Issuing Lender and the Administrative Agent), (ii) expire on a date
no more than twelve (12) months after the date of issuance or last renewal of
such Letter of Credit (subject to automatic renewal for additional one (1) year
periods (but not to a date later than the date set forth below) pursuant to the
terms of the Letter of Credit Application or other documentation reasonably
acceptable to the applicable Issuing Lender), which date shall be no later than
the fifth (5th) Business Day prior to the Revolving Credit Maturity Date; and
(iii) be subject to the Uniform Customs, in the case of a commercial Letter of
Credit, or ISP98 in the case of a standby Letter of Credit, in each case as set
forth in the Letter of Credit Application or as determined by the applicable
Issuing Lender and, to the extent not inconsistent therewith, the laws of the
Commonwealth of Pennsylvania. No Issuing Lender shall at any time be obligated
to issue any Letter of Credit hereunder if (A) any order, judgment or decree of
any Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such Issuing Lender from issuing such Letter of Credit, or any
Applicable Law applicable to such Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such Issuing Lender shall prohibit, or request that such
Issuing Lender refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon such Issuing Lender with
respect to letters of credit generally or such Letter of Credit in particular
any restriction or reserve or capital requirement (for which such Issuing Lender
is not otherwise compensated) not in effect on the Closing Date, or any
unreimbursed loss, cost or expense that was not applicable, in effect or known
to such Issuing Lender as of the Closing Date and that such Issuing Lender in
good faith deems material to it, (B) the conditions set forth in Section 5.02
are not satisfied, (C) the issuance of such Letter of Credit would violate one
or more policies of such Issuing Lender applicable to letters of credit
generally or (D) the beneficiary of such Letter of Credit is a Sanctioned
Person. References herein to “issue” and derivations thereof with respect to
Letters of Credit shall also include extensions or modifications of any
outstanding Letters of Credit, unless the context otherwise requires. As of the
Closing Date, each of the Existing Letters of Credit shall constitute, for all
purposes of this Agreement and the other Loan Documents, a Letter of Credit
issued and outstanding hereunder.

(c) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, Article III shall be subject to the terms and conditions of
Section 4.14 and Section 4.15.

 

-40-



--------------------------------------------------------------------------------

Section 3.02 Procedure for Issuance of Letters of Credit. The Borrower may from
time to time request that any Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender at its applicable office (with a copy to the
Administrative Agent at the Administrative Agent’s Office) a Letter of Credit
Application therefor, completed to the satisfaction of such Issuing Lender, and
such other certificates, documents and other papers and information as such
Issuing Lender or the Administrative Agent may request. Upon receipt of any
Letter of Credit Application, the applicable Issuing Lender shall, process such
Letter of Credit Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall, subject to Section 3.01 and Article V, promptly
issue the Letter of Credit requested thereby (but in no event shall such Issuing
Lender be required to issue any Letter of Credit earlier than three (3) Business
Days after its receipt of the Letter of Credit Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed by such Issuing Lender and the Borrower. The
applicable Issuing Lender shall promptly furnish to the Borrower and the
Administrative Agent a copy of such Letter of Credit and the Administrative
Agent shall promptly notify each Revolving Credit Lender of the issuance and
upon request by any Lender, furnish to such Revolving Credit Lender a copy of
such Letter of Credit and the amount of such Revolving Credit Lender’s
participation therein.

Section 3.03 Commissions and Other Charges.

(a) Letter of Credit Commissions. Subject to Section 4.15(a)(iii)(B), the
Borrower shall pay to the Administrative Agent, for the account of the
applicable Issuing Lender and the L/C Participants, a letter of credit
commission with respect to each Letter of Credit, which commissions are set
forth on Schedule 3.03. Such commission shall be payable quarterly in arrears on
the last Business Day of each calendar quarter, on the Revolving Credit Maturity
Date and thereafter on demand of the Administrative Agent. The Administrative
Agent shall, promptly following its receipt thereof, distribute to the
applicable Issuing Lender and the L/C Participants all commissions received
pursuant to this Section 3.03 in accordance with their respective Revolving
Credit Commitment Percentages.

(b) Issuance Fee. In addition to the foregoing commission, the Borrower shall
pay directly to the applicable Issuing Lender, for its own account, an issuance
fee with respect to each Letter of Credit issued by such Issuing Lender as set
forth in the Fee Letter executed by such Issuing Lender. Such issuance fee shall
be payable quarterly in arrears on the last Business Day of each calendar
quarter commencing with the first such date to occur after the issuance of such
Letter of Credit, on the Revolving Credit Maturity Date and thereafter on demand
of the applicable Issuing Lender. For the avoidance of doubt, such issuance fee
shall be applicable to and paid upon each of the Existing Letters of Credit.

(c) Other Fees, Costs, Charges and Expenses. In addition to the foregoing fees
and commissions, the Borrower shall pay or reimburse each Issuing Lender for
such normal and customary fees, costs, charges and expenses as are incurred or
charged by such Issuing Lender in issuing, effecting payment under, amending or
otherwise administering any Letter of Credit issued by it.

 

-41-



--------------------------------------------------------------------------------

Section 3.04 L/C Participations.

(a) Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce each Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from each Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in each Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued by it hereunder and the amount of
each draft paid by such Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with each Issuing Lender that, if a draft
is paid under any Letter of Credit issued by such Issuing Lender for which such
Issuing Lender is not reimbursed in full by the Borrower through a Revolving
Credit Loan or otherwise in accordance with the terms of this Agreement, such
L/C Participant shall pay to such Issuing Lender upon demand at such Issuing
Lender’s address for notices specified herein an amount equal to such L/C
Participant’s Revolving Credit Commitment Percentage of the amount of such
draft, or any part thereof, which is not so reimbursed.

(b) Upon becoming aware of any amount required to be paid by any L/C Participant
to any Issuing Lender pursuant to Section 3.04(a) in respect of any unreimbursed
portion of any payment made by such Issuing Lender under any Letter of Credit,
issued by it, such Issuing Lender shall notify the Administrative Agent of such
unreimbursed amount and the Administrative Agent shall notify each L/C
Participant (with a copy to the applicable Issuing Lender) of the amount and due
date of such required payment and such L/C Participant shall pay to the
Administrative Agent (which, in turn shall pay such Issuing Lender) the amount
specified on the applicable due date. If any such amount is paid to such Issuing
Lender after the date such payment is due, such L/C Participant shall pay to
such Issuing Lender on demand, in addition to such amount, the product of
(i) such amount, times (ii) the daily average Federal Funds Rate as determined
by the Administrative Agent during the period from and including the date such
payment is due to the date on which such payment is immediately available to
such Issuing Lender, times (iii) a fraction the numerator of which is the number
of days that elapse during such period and the denominator of which is three
hundred sixty (360). A certificate of such Issuing Lender with respect to any
amounts owing under this Section shall be conclusive in the absence of manifest
error. With respect to payment to such Issuing Lender of the unreimbursed
amounts described in this Section, if the L/C Participants receive notice that
any such payment is due (A) prior to 1:00 p.m. on any Business Day, such payment
shall be due that Business Day, and (B) after 1:00 p.m. on any Business Day,
such payment shall be due on the following Business Day.

(c) Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit issued by it and has received from any L/C Participant its
Revolving Credit Commitment Percentage of such payment in accordance with this
Section, such Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise), or any payment of
interest on account thereof, such Issuing Lender will distribute to such L/C
Participant its pro rata share thereof; provided, that in the event that any
such payment received by such Issuing Lender shall be required to be returned by
such Issuing Lender, such L/C Participant shall return to such Issuing Lender
the portion thereof previously distributed by such Issuing Lender to it.

 

-42-



--------------------------------------------------------------------------------

(d) Each L/C Participant’s obligation to make the Revolving Credit Loans
referred to in Section 3.04(b) and to purchase participating interests pursuant
to Section 3.04(a) shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such Revolving Credit Lender or the Borrower may have
against the Issuing Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Article V, (iii) any adverse change in the condition (financial or otherwise) of
the Borrower, (iv) any breach of this Agreement or any other Loan Document by
the Borrower, any other Credit Party or any other Revolving Credit Lender or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

Section 3.05 Reimbursement Obligation of the Borrower. In the event of any
drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section or
with funds from other sources), in same day funds, the applicable Issuing Lender
on each date on which such Issuing Lender notifies the Borrower in writing of
the date and amount of a draft paid by it under any Letter of Credit for the
amount of (a) such draft so paid and (b) any amounts referred to in
Section 3.03(c) incurred by such Issuing Lender in connection with such payment.
Unless the Borrower shall immediately notify such Issuing Lender that the
Borrower intends to reimburse such Issuing Lender for such drawing from other
sources or funds, the Borrower shall be deemed to have timely given a Notice of
Borrowing to the Administrative Agent requesting that the Revolving Credit
Lenders make a Revolving Credit Loan as a Prime Rate Revolving Loan on the
applicable repayment date in the amount of (i) such draft so paid and (ii) any
amounts referred to in Section 3.03(c) incurred by such Issuing Lender in
connection with such payment, and the Revolving Credit Lenders shall make a
Revolving Credit Loan as a Prime Rate Revolving Loan in such amount, the
proceeds of which shall be applied to reimburse such Issuing Lender for the
amount of the related drawing and such fees and expenses. Each Revolving Credit
Lender acknowledges and agrees that its obligation to fund a Revolving Credit
Loan in accordance with this Section to reimburse such Issuing Lender for any
draft paid under a Letter of Credit issued by it is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including, without
limitation, non-satisfaction of the conditions set forth in Section 2.03(a) or
Article V. If the Borrower has elected to pay the amount of such drawing with
funds from other sources and shall fail to reimburse such Issuing Lender as
provided above, or if the amount of such drawing is not fully refunded through a
Prime Rate Revolving Loan as provided above, the unreimbursed amount of such
drawing shall bear interest at the rate which would be payable on any
outstanding Prime Rate Revolving Loans which were then overdue from the date
such amounts become payable (whether at stated maturity, by acceleration or
otherwise) until payment in full.

Section 3.06 Obligations Absolute. The Borrower’s obligations under this Article
III (including, without limitation, the Reimbursement Obligation) shall be
absolute and unconditional under any and all circumstances and irrespective of
any setoff, counterclaim or defense to payment which the Borrower may have or
have had against the applicable Issuing Lender or any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees

 

-43-



--------------------------------------------------------------------------------

that the applicable Issuing Lender and the L/C Participants shall not be
responsible for, and the Borrower’s Reimbursement Obligation under Section 3.05
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even though such documents shall in
fact prove to be invalid, fraudulent or forged, or any dispute between or among
the Borrower and any beneficiary of any Letter of Credit or any other party to
which such Letter of Credit may be transferred or any claims whatsoever of the
Borrower against any beneficiary of such Letter of Credit or any such
transferee. No Issuing Lender shall be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit issued by
it, except for errors or omissions caused by such Issuing Lender’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction by final nonappealable judgment. The Borrower agrees that any
action taken or omitted by any Issuing Lender under or in connection with any
Letter of Credit issued by it or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct shall be binding on the
Borrower and shall not result in any liability of such Issuing Lender or any L/C
Participant to the Borrower. The responsibility of any Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit issued to it shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment substantially conforms to the requirements
under such Letter of Credit.

Section 3.07 Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.

Section 3.08 Resignation of Issuing Lenders.

(a) Any Lender may at any time resign from its role as an Issuing Lender
hereunder upon not less than thirty (30) days prior written notice to the
Borrower and the Administrative Agent (or such shorter period of time as may be
acceptable to the Borrower and the Administrative Agent).

(b) Any resigning Issuing Lender shall retain all the rights, powers, privileges
and duties of an Issuing Lender hereunder with respect to all Letters of Credit
issued by it that are outstanding as of the effective date of its resignation as
an Issuing Lender and all L/C Obligations with respect thereto (including,
without limitation, the right to require the Revolving Credit Lenders to take
such actions as are required under Section 3.04). Without limiting the
foregoing, upon the resignation of a Lender as an Issuing Lender hereunder, the
Borrower may, or at the request of such resigned Issuing Lender the Borrower
shall, use commercially reasonable efforts to, arrange for one or more of the
other Issuing Lenders to issue Letters of Credit hereunder in substitution for
the Letters of Credit, if any, issued by such resigned Issuing Lender and
outstanding at the time of such resignation, or make other arrangements
reasonably satisfactory to the resigned Issuing Lender to effectively cause
another Issuing Lender to assume the obligations of the resigned Issuing Lender
with respect to any such Letters of Credit.

 

-44-



--------------------------------------------------------------------------------

Section 3.09 Reporting of Letter of Credit Information and L/C Commitment. At
any time that there is an Issuing Lender that is not also the financial
institution acting as Administrative Agent, then (a) on the last Business Day of
each calendar month, (b) on each date that a Letter of Credit is amended,
terminated or otherwise expires, (c) on each date that a Letter of Credit is
issued or the expiry date of a Letter of Credit is extended, and (d) upon the
request of the Administrative Agent, each Issuing Lender (or, in the case of
clauses (b), (c) or (d) of this Section, the applicable Issuing Lender) shall
deliver to the Administrative Agent a report setting forth in form and detail
reasonably satisfactory to the Administrative Agent information (including,
without limitation, any reimbursement, Cash Collateral, or termination in
respect of Letters of Credit issued by such Issuing Lender) with respect to each
Letter of Credit issued by such Issuing Lender that is outstanding hereunder. In
addition, each Issuing Lender shall provide notice to the Administrative Agent
of its L/C Commitment, or any change thereto, promptly upon it becoming an
Issuing Lender or making any change to its L/C Commitment. No failure on the
part of any Issuing Lender to provide such information pursuant to this
Section 3.09 shall limit the obligations of the Borrower or any Revolving Credit
Lender hereunder with respect to its reimbursement and participation obligations
hereunder.

ARTICLE IV

GENERAL LOAN PROVISIONS

Section 4.01 Interest.

(a) Interest Rate Options. Subject to the provisions of this Section, at the
election of the Borrower, Revolving Credit Loans shall bear interest at (i) the
Prime Rate, (ii) the Adjusted LIBOR Market Index Rate or (iii) the Adjusted
LIBOR Rate (provided that the Adjusted LIBOR Rate shall not be available until
three (3) Business Days after the Closing Date unless the Borrower has delivered
to the Administrative Agent a letter in form and substance reasonably
satisfactory to the Administrative Agent indemnifying the Lenders in the manner
set forth in Section 4.09 of this Agreement). The Borrower shall select the rate
of interest and Interest Period, if any, applicable to any Loan at the time a
Notice of Borrowing is given or at the time a Notice of Conversion/Continuation
is given pursuant to Section 4.02.

(b) Default Rate. Subject to Section 9.03, (i) immediately upon the occurrence
and during the continuance of an Event of Default under Section 9.01(a), or (b),
or (ii) at the election of the Required Lenders (or the Administrative Agent at
the direction of the Required Lenders), upon the occurrence and during the
continuance of any other Event of Default and upon written notice from the
Administrative Agent to the Borrower, (A) the Borrower shall no longer have the
option to request Loans, or Letters of Credit, (B) all outstanding Loans shall
bear interest at a rate per annum of two percent (2%) in excess of the greater
of (1) the Prime Rate or (2) the Adjusted LIBOR Market Index Rate then
applicable and (C) all outstanding other Obligations arising hereunder or under
any other Loan Document shall bear interest at a rate per annum equal to two
percent (2%) in excess of greater of (1) the Prime Rate or (2) the Adjusted
LIBOR Market Index Rate then applicable and (D) all accrued and unpaid interest
shall be due and payable on demand of the Administrative Agent. Interest shall
continue to accrue on the Obligations after the filing by or against the
Borrower of any petition seeking any relief in bankruptcy or under any Debtor
Relief Law.

 

-45-



--------------------------------------------------------------------------------

(c) Interest Payment and Computation.

(i) For Prime Rate Revolving Loans and LIBOR Market Index Rate Revolving Loans,
for the period that begins on the applicable Effective Date and that ends on the
last day of the Prime Rate Interest Period or the LIBOR Market Index Rate
Interest Period, as applicable, at an annual rate equal to the Prime Rate or the
Adjusted LIBOR Market Index Rate, as applicable, payable (A) in arrears on the
last day of each month, beginning on the first of such dates after the
applicable Effective Date and (B) on the last day of the Prime Rate Interest
Period or the LIBOR Market Index Rate Interest Period, as applicable; and

(ii) For LIBOR Revolving Loans, for the period that begins on the Effective Date
and that ends on the last day of the LIBOR Interest Period, at an annual rate
equal to the Adjusted LIBOR Rate applicable to the LIBOR Interest Period.
Interest on LIBOR Revolving Loans shall be payable in arrears if the applicable
LIBOR Interest Period is one (1), two (2), three (3) or six (6) months long, on
the last day of each quarter.

(iii) Notwithstanding the above, the Revolving Credit Balance shall bear
interest at the Prime Rate unless Borrower elects, in accordance with
Section 2.03, to pay interest on all or a portion of the Revolving Credit
Balance at the Adjusted LIBOR Market Index Rate or the Adjusted LIBOR Rate. Each
LIBOR Market Index Rate Revolving Loan or LIBOR Loan as to which Borrower has
elected an Adjusted LIBOR Market Index Rate or an Adjusted LIBOR Rate, as
applicable, shall continue to bear interest at such rate until the expiration of
the Interest Period selected as being applicable thereto pursuant to
Section 2.03. The rate of interest on the Revolving Credit Notes shall be
calculated as set forth in this Article IV hereof and shall be subject to any
adjustments due to the continuance of a Default.

(iv) All computations of interest for Prime Rate Revolving Loans shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest provided hereunder shall be
made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365/366-day year).

(d) Maximum Rate. In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest under this Agreement charged or collected pursuant
to the terms of this Agreement exceed the highest rate permissible under any
Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lenders have charged or received interest hereunder in excess of the
highest applicable rate, the rate in effect hereunder shall automatically be
reduced to the maximum rate permitted by Applicable Law and the Lenders shall at
the Administrative Agent’s option (i) promptly refund to the Borrower any
interest received by the Lenders in excess of the maximum lawful rate or
(ii) apply such excess to the principal balance of the Obligations. It is the
intent hereof that the Borrower not pay or contract to pay, and that neither the
Administrative Agent nor any Lender receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by the Borrower under Applicable Law.

 

-46-



--------------------------------------------------------------------------------

Section 4.02 Notice and Manner of Conversion or Continuation of Loans. Provided
that no Default or Event of Default has occurred and is then continuing, the
Borrower shall have the option to (a) convert at any time following the third
(3rd) Business Day after the Closing Date all or any portion of any outstanding
Prime Rate Loans or LIBOR Market Index Rate Revolving Loans in a principal
amount equal to Five Million Dollars ($5,000,000) or any whole multiple of One
Million Dollars ($1,000,000) in excess thereof into one or more LIBOR Rate Loans
and (b) upon the expiration of any Interest Period, (i) convert all or any part
of its outstanding LIBOR Rate Loans in a principal amount equal to Three Million
Dollars ($3,000,000) or a whole multiple of One Million Dollars ($1,000,000) in
excess thereof into Prime Rate Loans or LIBOR Market Index Rate Revolving Loans
or (ii) continue such LIBOR Rate Loans as LIBOR Rate Loans. Whenever the
Borrower desires to convert or continue Loans as provided above, the Borrower
shall give the Administrative Agent irrevocable prior written notice in the form
attached as Exhibit E (a “Notice of Conversion/Continuation”) not later than
11:00 a.m. three (3) Business Days before the day on which a proposed conversion
or continuation of such Loan is to be effective specifying (A) the Loans to be
converted or continued, and, in the case of any LIBOR Rate Loan to be converted
or continued, the last day of the Interest Period therefor, (B) the effective
date of such conversion or continuation (which shall be a Business Day), (C) the
principal amount of such Loans to be converted or continued, and (D) the
Interest Period to be applicable to such converted or continued LIBOR Rate Loan.
If the Borrower fails to give a timely Notice of Conversion/Continuation prior
to the end of the Interest Period for any LIBOR Rate Loan, then the applicable
LIBOR Rate Loan shall be converted to a Prime Rate Revolving Loan. Any such
automatic conversion to a Prime Rate Revolving Loan or LIBOR Market Index Rate
Revolving Loan shall be effective as of the last day of the Interest Period then
in effect with respect to the applicable LIBOR Rate Loan. If the Borrower
requests a conversion to, or continuation of, LIBOR Rate Loans, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one (1) month. The Administrative Agent shall promptly notify the
affected Lenders of such Notice of Conversion/Continuation.

Section 4.03 Unused Fee. The Borrower shall pay to the Administrative Agent, for
the account of the Revolving Credit Lenders, a non-refundable unused fee (the
“Unused Fee”) at a rate per annum equal to one-tenth of one percent (.1%) on the
average daily unused portion of the Revolving Credit Commitment of the Revolving
Credit Lenders (other than the Defaulting Lenders, if any). The Unused Fee shall
not be charged on the first Thirty Million Dollars ($30,000,000) of the
Revolving Credit Commitment. The Commitment Fee shall be payable in arrears on
the last Business Day of each calendar quarter during the term of this Agreement
commencing December 31, 2017 and ending on the date upon which all Obligations
(other than contingent indemnification obligations not then due) arising under
the Revolving Credit Facility shall have been indefeasibly and irrevocably paid
and satisfied in full, all Letters of Credit have been terminated or expired and
the Revolving Credit Commitment has been terminated. The Unused Fee shall be
distributed by the Administrative Agent to the Revolving Credit Lenders (other
than any Defaulting Lender) pro rata in accordance with such Revolving Credit
Lenders’ respective Revolving Credit Commitment Percentages.

 

-47-



--------------------------------------------------------------------------------

Section 4.04 Manner of Payment. Each payment by the Borrower on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
(including the Reimbursement Obligation) payable to the Lenders under this
Agreement shall be made not later than 1:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for the account of the Lenders entitled to such payment in
Dollars, in immediately available funds and shall be made without any setoff,
counterclaim or deduction whatsoever. Any payment received after such time but
before 2:00 p.m. on such day shall be deemed a payment on such date for the
purposes of Section 9.01, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day. Any payment received after 2:00
p.m. shall be deemed to have been made on the next succeeding Business Day for
all purposes. Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its Commitment Percentage in respect of the relevant
Credit Facility (or other applicable share as provided herein) of such payment
and shall wire advice of the amount of such credit to each Lender. Each payment
to the Administrative Agent of any Issuing Lender’s fees or L/C Participants’
commissions shall be made in like manner, but for the account of such Issuing
Lender or the L/C Participants, as the case may be. Each payment to the
Administrative Agent of Administrative Agent’s fees or expenses shall be made
for the account of the Administrative Agent and any amount payable to any Lender
under Sections 4.09, 4.10, 4.11 or 11.03 shall be paid to the Administrative
Agent for the account of the applicable Lender. Subject to the definition of
Interest Period, if any payment under this Agreement shall be specified to be
made upon a day which is not a Business Day, it shall be made on the next
succeeding day which is a Business Day and such extension of time shall in such
case be included in computing any interest if payable along with such payment.
Notwithstanding the foregoing, if there exists a Defaulting Lender each payment
by the Borrower to such Defaulting Lender hereunder shall be applied in
accordance with Section 4.15(a)(ii).

Section 4.05 Evidence of Indebtedness.

(a) Extensions of Credit. The Extensions of Credit made by each Lender and each
Issuing Lender shall be evidenced by one or more accounts or records maintained
by such Lender or such Issuing Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender or the applicable Issuing Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders or such Issuing Lender to the Borrower and its Subsidiaries and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender or any Issuing Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Revolving Credit
Note, which shall evidence such Lender’s Revolving Credit Loans, in addition to
such accounts or records. Each Lender may attach schedules to its Notes and
endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.

(b) Participations. In addition to the accounts and records referred to in
subsection (a), each Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Revolving Credit Lender of participations in
Letters of Credit. In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Revolving Credit Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

 

-48-



--------------------------------------------------------------------------------

Section 4.06 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
(other than pursuant to Sections 4.09, 4.10, 4.11 or 11.03) greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(ii) the provisions of this paragraph shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender or a Disqualified Institution), (B) the
application of Cash Collateral provided for in Section 4.14 or (C) any payment
obtained by a Lender as consideration for the assignment of, or sale of, a
participation in any of its Loans or participations in Letters of Credit to any
assignee or participant, other than to the Borrower or any of its Subsidiaries
or Affiliates (as to which the provisions of this paragraph shall apply) other
than to the Borrower or any of its Subsidiaries or Affiliates (other than
pursuant to Section 11.09), as to which the provisions of this paragraph shall
apply.

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

Section 4.07 Administrative Agent’s Clawback.

(a) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender (i) in the case of
Prime Rate Revolving Loans or LIBOR Market Index Rate Revolving Loans, not later
than 12:00 noon on the date of any proposed borrowing and (ii) otherwise, prior
to the proposed date of any borrowing that such Lender will not make available
to the Administrative Agent such Lender’s share of such borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.03(b) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender

 

-49-



--------------------------------------------------------------------------------

has not in fact made its share of the applicable borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the daily average Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (B) in the case of a payment to be made by the
Borrower, the interest rate applicable to Prime Rate Revolving Loans or LIBOR
Market Index Rate Revolving Loans. If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

(b) Payments by the Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders, or the Issuing Lender hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders, or the Issuing Lender, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders, or the Issuing Lender, as the case maybe,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender, or Issuing Lender, with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

(c) Nature of Obligations of Lenders. The obligations of the Lenders under this
Agreement to make the Loans, to issue or participate in Letters of Credit and to
make payments under this Section, Section 4.11(e), Section 11.03(c) or
Section 11.07, as applicable, are several and are not joint or joint and
several. The failure of any Lender to make available its Commitment Percentage
of any Loan requested by the Borrower shall not relieve it or any other Lender
of its obligation, if any, hereunder to make its Commitment Percentage of such
Loan available on the borrowing date, but no Lender shall be responsible for the
failure of any other Lender to make its Commitment Percentage of such Loan
available on the borrowing date.

Section 4.08 Changed Circumstances.

(a) Circumstances Affecting LIBOR Rate Availability. In connection with any
request for a LIBOR Rate Loan or a conversion to or continuation thereof, if for
any reason (i) the Administrative Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that Dollar deposits are
not being offered to banks in the London interbank Eurodollar market for the
applicable amount and Interest Period of such Loan, (ii) the

 

-50-



--------------------------------------------------------------------------------

Administrative Agent shall determine (which determination shall be conclusive
and binding absent manifest error) that reasonable and adequate means do not
exist for the ascertaining the LIBOR Rate for such Interest Period with respect
to a proposed LIBOR Rate Loan or (iii) the Required Lenders shall determine
(which determination shall be conclusive and binding absent manifest error) that
the LIBOR Rate does not adequately and fairly reflect the cost to such Lenders
of making or maintaining such Loans during such Interest Period, then the
Administrative Agent shall promptly give written notice thereof to the Borrower.
Thereafter, until the Administrative Agent notifies the Borrower in writing that
such circumstances no longer exist, the obligation of the Lenders to make LIBOR
Rate Loans and the right of the Borrower to convert any Loan to or continue any
Loan as a LIBOR Rate Loan shall be suspended, and the Borrower shall either
(i) repay in full (or cause to be repaid in full) the then outstanding principal
amount of each such LIBOR Rate Loan together with accrued interest thereon
(subject to Section 4.01(d)), on the last day of the then current Interest
Period applicable to such LIBOR Rate Loan; or (ii) convert the then outstanding
principal amount of each such LIBOR Rate Loan to a Prime Rate Revolving Loan as
of the last day of such Interest Period.

(b) Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give written notice
thereof to the Administrative Agent and the Administrative Agent shall promptly
give written notice to the Borrower and the other Lenders. Thereafter, until the
Administrative Agent notifies the Borrower in writing that such circumstances no
longer exist, (i) the obligations of the Lenders to make LIBOR Rate Loans, and
the right of the Borrower to convert any Loan to a LIBOR Rate Loan or continue
any Loan as a LIBOR Rate Loan shall be suspended and thereafter the Borrower may
select only Prime Rate Revolving Loans and (ii) if any of the Lenders may not
lawfully continue to maintain a LIBOR Rate Loan to the end of the then current
Interest Period applicable thereto, the applicable Loan shall immediately be
converted to a Prime Rate Revolving Loan for the remainder of such Interest
Period.

Section 4.09 Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense (including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan or from fees payable to terminate the deposits from which such funds were
obtained) which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Loan (a) as a consequence of any failure by the Borrower to make
any payment when due of any amount due hereunder in connection with a LIBOR Rate
Loan, (b) due to any failure of the Borrower to borrow or continue a LIBOR Rate
Loan or convert to a LIBOR Rate Loan on a date specified therefor in a Notice of
Borrowing or Notice of Conversion/Continuation or (c) due to any payment,
prepayment or conversion of any LIBOR Rate Loan on a date other than the last
day of the Interest Period therefor. The amount of such loss or expense shall be
determined, in the applicable Lender’s sole discretion, based upon the
assumption that such

 

-51-



--------------------------------------------------------------------------------

Lender funded its Commitment Percentage of the LIBOR Rate Loans in the London
interbank market and using any reasonable attribution or averaging methods which
such Lender deems appropriate and practical. A certificate of such Lender
setting forth the basis for determining such amount or amounts necessary to
compensate such Lender shall be forwarded to the Borrower through the
Administrative Agent and shall be conclusively presumed to be correct save for
manifest error.

Section 4.10 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate) or any Issuing Lender;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or any Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or LIBOR Rate Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender, the Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, such Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, such Issuing Lender or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender, such Issuing Lender or other Recipient, the Borrower shall promptly pay
to any such Lender, such Issuing Lender or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, such Issuing
Lender or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any Issuing Lender determines that
any Change in Law affecting such Lender or such Issuing Lender or any Lending
Office of such Lender or such Lender’s or such Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements, has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Lender’s
capital or on the capital of such Lender’s or such Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Revolving Credit
Commitment of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Lender, to a level below that which such Lender or such Issuing Lender or such
Lender’s or such Issuing Lender’s holding company

 

-52-



--------------------------------------------------------------------------------

could have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Lender’s policies and the policies of such Lender’s or
such Issuing Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time upon written request of such Lender or such
Issuing Lender the Borrower shall promptly pay to such Lender or such Issuing
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or such Issuing Lender or such Lender’s or such Issuing Lender’s
holding company for any such reduction suffered. It is acknowledged that this
Agreement is being entered into by the Lenders on the understanding that the
Lenders will not be required to maintain capital against their Revolving Credit
Commitment, under current Applicable Laws, regulations and regulatory
guidelines. In the event the Lenders shall be advised by any Governmental
Authority or shall otherwise determine on the basis of pronouncements of any
Governmental Authority that such understanding is incorrect, it is agreed that
the Lenders will be entitled to make claims under this Section (each such claim
to be made within a reasonable period of time after the period to which it
relates) based upon market requirements prevailing on the date hereof for
commitments under comparable credit facilities against which capital is required
to be maintained.

(c) Certificates for Reimbursement. A certificate of a Lender, or an Issuing
Lender or such other Recipient setting forth the amount or amounts necessary to
compensate such Lender or such Issuing Lender, such other Recipient or any of
their respective holding companies, as the case may be, as specified in
paragraph (a) or (b) of this Section and setting forth in reasonable detail the
calculations necessary to determine such amount or amounts, and delivered to the
Borrower, shall be conclusive absent manifest error. The Borrower shall pay such
Lender or such Issuing Lender or such other Recipient, as the case may be, the
amount shown as due on any such certificate within ten (10) Business Days after
receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Lender or such other Recipient to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s or such Issuing Lender’s or such
other Recipient’s right to demand such compensation; provided that the Borrower
shall not be required to compensate any Lender or an Issuing Lender or any other
Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
or such Issuing Lender or such other Recipient, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions,
and of such Lender’s or such Issuing Lender’s or such other Recipient’s
intention to claim compensation therefor (except that if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

Section 4.11 Taxes.

(a) Defined Terms. For purposes of this Section 4.11, the term “Lender” includes
any Issuing Lender and the term “Applicable Law” includes FATCA.

 

-53-



--------------------------------------------------------------------------------

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that, after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Credit Parties. The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

(d) Indemnification by the Credit Parties. The Credit Parties shall jointly and
severally indemnify each Recipient, within thirty (30) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Recipient (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Recipient, shall be
conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.09(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to setoff and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 4.11, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

-54-



--------------------------------------------------------------------------------

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 4.11(g)(ii)(A) and (ii)(B), below) shall not be required if
in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A) Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from United States federal
backup withholding tax;

(B) if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (B), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

-55-



--------------------------------------------------------------------------------

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 4.11 (including by
the payment of additional amounts pursuant to this Section 4.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (viii) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 4.11 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 4.12 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.10, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 4.11, then such Lender shall, at the
request of the Borrower, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 4.10 or Section 4.11, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 4.10, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 4.11, and, in each case, such Lender has
declined or is unable to designate a different Lending Office in accordance with
Section 4.12(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without

 

-56-



--------------------------------------------------------------------------------

recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.09), all of its interests, rights (other than
its existing rights to payments pursuant to Section 4.10 or Section 4.11) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.09;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in Letters of
Credit, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder and under the other Loan Documents (including any amounts under
Section 4.09) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts;

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 4.10 or payments required to be made pursuant to Section 4.11,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with Applicable Law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

(c) Selection of Lending Office. Subject to Section 4.12(a), each Lender may
make any Loan to the Borrower through any Lending Office, provided that the
exercise of this option shall not affect the obligations of the Borrower to
repay the Loan in accordance with the terms of this Agreement or otherwise alter
the rights of the parties hereto.

Section 4.13 Incremental Loans.

(a) At any time during the five (5) year period following the Closing Date, the
Borrower may by written notice to the Administrative Agent elect to request the
establishment of one or more increases in the Revolving Credit Commitments (any
such increase, an “Incremental Revolving Credit Commitment” and the “Incremental
Loan Commitments”) to make revolving credit loans under the Revolving Credit
Facility (any such increase, an “Incremental Revolving Credit Increase,” the
“Incremental Loans ”);

provided that (i) the total aggregate initial principal amount (as of the date
of incurrence thereof) of such requested Incremental Loan Commitments and
Incremental Loans shall not exceed the Incremental Facilities Limit and (ii) the
total aggregate amount for each Incremental Loan Commitment (and the Incremental
Loans made thereunder) shall not be less than a minimum

 

-57-



--------------------------------------------------------------------------------

principal amount of Ten Million Dollars ($10,000,000) or, if less, the remaining
amount permitted pursuant to the foregoing clause (i). Each such notice shall
specify the date (each, an “Increased Amount Date”) on which the Borrower
proposes that any Incremental Loan Commitment shall be effective, which shall be
a date not less than fifteen (15) Business Days after the date on which such
notice is delivered to Administrative Agent (or such later date as may be
approved by the Administrative Agent). The Borrower may invite any Lender, any
Affiliate of any Lender and/or any Approved Fund, and/or any other Person
reasonably satisfactory to the Administrative Agent, to provide an Incremental
Loan Commitment (any such Person, an “Incremental Lender”). Any proposed
Incremental Lender offered or approached to provide all or a portion of any
Incremental Loan Commitment may elect or decline, in its sole discretion, to
provide such Incremental Loan Commitment or any portion thereof. Any Incremental
Loan Commitment shall become effective as of such Increased Amount Date;
provided that each of the following conditions has been satisfied or waived as
of such Increased Amount Date:

(A) no Default or Event of Default shall exist on such Increased Amount Date
immediately prior to or after giving effect to (1) any Incremental Loan
Commitment, (2) the making of any Incremental Loans pursuant thereto and (3) any
Permitted Acquisition consummated in connection therewith;

(B) the Administrative Agent and the Lenders shall have received from the
Borrower an Officer’s Compliance Certificate demonstrating, in form and
substance reasonably satisfactory to the Administrative Agent, that the
(1) Borrower is in existing and pro forma compliance with the financial
covenants set forth in Article VIII and (2) fifty basis points (50 bps) inside
the Consolidated Total Leverage Ratio, in each case based on the financial
statements most recently delivered pursuant to Section 7.01(a) or 7.01(b), as
applicable, both before and after giving effect (on a Pro Forma Basis) to
(x) any Incremental Loan Commitment, (y) the making of any Incremental Loans
pursuant thereto (with any Incremental Loan Commitment and the Revolving Credit
Commitment being deemed to be fully funded) and (z) any Permitted Acquisition
consummated in connection therewith;

(C) the Administrative Agent and the Borrower have agreed on long term capital
structure, which agreement shall not be unreasonably conditioned, withheld or
delayed by Administrative Agent or Borrower;

(D) each of the representations and warranties contained in Article VI shall be
true and correct in all material respects, except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true,
correct and complete in all respects, on such Increased Amount Date with the
same effect as if made on and as of such date (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct as of such
earlier date);

(E) each Incremental Loan Commitment (and the Incremental Loans made thereunder)
shall constitute Obligations of the Borrower and shall be secured and guaranteed
with the other Extensions of Credit on a pari passu basis;

 

-58-



--------------------------------------------------------------------------------

(F) in the case of each Incremental Revolving Credit Increase:

(1) such Incremental Revolving Credit Increase shall mature on the Revolving
Credit Maturity Date, shall bear interest and be entitled to fees, in each case
at the rate applicable to the Revolving Credit Loans, and shall be subject to
the same terms and conditions as the Revolving Credit Loans;

(2) the outstanding Revolving Credit Loans and Revolving Credit Commitment
Percentages of and L/C Obligations will be reallocated by the Administrative
Agent on the applicable Increased Amount Date among the Revolving Credit Lenders
(including the Incremental Lenders providing such Incremental Revolving Credit
Increase) in accordance with their revised Revolving Credit Commitment
Percentages (and the Revolving Credit Lenders (including the Incremental Lenders
providing such Incremental Revolving Credit Increase) agree to make all payments
and adjustments necessary to effect such reallocation and the Borrower shall pay
any and all costs required pursuant to Section 4.09 in connection with such
reallocation as if such reallocation were a repayment); and

(3) except as provided above, all of the other terms and conditions applicable
to such Incremental Revolving Credit Increase shall, except to the extent
otherwise provided in this Section 4.13, be identical to the terms and
conditions applicable to the Revolving Credit Facility;

(G) any Incremental Lender with an Incremental Revolving Credit Increase shall
be entitled to the same voting rights as the existing Revolving Credit Lenders
under the Revolving Credit Facility and any Extensions of Credit made in
connection with each Incremental Revolving Credit Increase shall receive
proceeds of prepayments on the same basis as the other Revolving Credit Loans
made hereunder;

(H) such Incremental Loan Commitments shall be effected pursuant to one or more
Lender Joinder Agreements executed and delivered by the Borrower, the
Administrative Agent and the applicable Incremental Lenders (which Lender
Joinder Agreement may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 4.13); and

(I) the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents (including, without limitation, a resolution duly
adopted by the board of directors (or equivalent governing body) of each Credit
Party authorizing such Incremental Loan, modifications to instruments and
documents of the type required by Sections 5.01(d) or 7.14(c), as may be
reasonably requested by Administrative Agent in connection with any such
transaction.

(b) The Incremental Lenders shall be included in any determination of the
Required Lenders or Required Revolving Credit Lenders, as applicable, and,
unless otherwise agreed, the Incremental Lenders will not constitute a separate
voting class for any purposes under this Agreement.

 

-59-



--------------------------------------------------------------------------------

(c) On any Increased Amount Date on which any Incremental Revolving Credit
Increase becomes effective, subject to the foregoing terms and conditions, each
Incremental Lender with an Incremental Revolving Credit Commitment shall become
a Revolving Credit Lender hereunder with respect to such Incremental Revolving
Credit Commitment.

Section 4.14 Cash Collateral. At any time that there shall exist a Defaulting
Lender, within three (3) Business Days following the written request of the
Administrative Agent, or any Issuing Lender (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize the Fronting Exposure of such
Issuing Lender, with respect to such Defaulting Lender (determined after giving
effect to Section 4.15(a)(iv) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount.

(a) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of each Issuing Lender, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations, to be applied pursuant to subsection (b) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent, each Issuing Lender as
herein provided (other than Permitted Liens), or that the total amount of such
Cash Collateral is less than the Minimum Collateral Amount, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, Cash Collateral provided under this
Section 4.14 or Section 4.15 in respect of Letters of Credit shall be applied to
the satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of any Issuing Lender, shall
no longer be required to be held as Cash Collateral pursuant to this
Section 4.14 following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), or (ii) the determination by the Administrative Agent, the Issuing
Lenders that there exists excess Cash Collateral; provided that, subject to
Section 4.15, the Person providing Cash Collateral, the Issuing Lenders may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations.

 

-60-



--------------------------------------------------------------------------------

Section 4.15 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 11.02.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.04 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lenders hereunder; third, to Cash
Collateralize the Fronting Exposure of the Issuing Lenders with respect to such
Defaulting Lender in accordance with Section 4.14; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan or funded participation in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Administrative Agent; fifth, if so determined by the Administrative Agent
and the Borrower, to be held in a deposit account and released pro rata in order
to (A) satisfy such Defaulting Lender’s potential future funding obligations
with respect to Loans and funded participations under this Agreement and
(B) Cash Collateralize the Issuing Lenders’ future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 4.14; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lenders as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, any
Issuing Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (1) such payment is a payment of the principal
amount of any Loans or funded participations in Letters of Credit in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(2) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 5.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Letters of Credit owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or funded participations
in Letters of Credit owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in L/C Obligations are held by the
Lenders pro rata in accordance with the Revolving Credit Commitments under the
applicable Revolving Credit Facility without giving effect to
Section 4.15(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 4.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

-61-



--------------------------------------------------------------------------------

(iii) Certain Fees.

(A) For Commitment Fees: No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.03 for any period during which that Lender is
a Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 4.14.

(C) With respect to any Commitment Fee, Facility Fee, Utilization Fee or letter
of credit commission not required to be paid to any Defaulting Lender pursuant
to clause (i) or (ii) above, the Borrower shall (1) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in L/C Obligations that
has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (2) pay to each applicable Issuing Lender, the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Lender’s Fronting Exposure to such Defaulting Lender, and (3) not be
required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Revolving Credit Commitment Percentages (calculated without regard to such
Defaulting Lender’s Revolving Credit Commitment) but only to the extent that
such reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving Credit
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, Cash Collateralize the
Issuing Lenders’ Fronting Exposure in accordance with the procedures set forth
in Section 4.14.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, and the
Issuing Lenders agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
such Lender will, to the extent applicable,

 

-62-



--------------------------------------------------------------------------------

purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit to
be held pro rata by the Lenders in accordance with the Commitments under the
applicable Credit Facility (without giving effect to Section 4.15(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

ARTICLE V

CONDITIONS OF CLOSING AND BORROWING

Section 5.01 Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loans
or issue or participate in the initial Letter of Credit, if any, is subject to
the satisfaction of each of the following conditions:

(a) Executed Loan Documents. This Agreement, a Revolving Credit Note in favor of
each Revolving Credit Lender requesting a Revolving Credit Note, and the
Guaranty Agreements, together with any other applicable Loan Documents, shall
have been duly authorized, executed and delivered to the Administrative Agent by
the parties thereto, shall be in full force and effect and no Default or Event
of Default shall exist hereunder or thereunder.

(b) Closing Certificates; Etc. The Administrative Agent shall have received each
of the following in form and substance reasonably satisfactory to the
Administrative Agent:

(i) Officer’s Certificate. A certificate from a Responsible Officer of the
Borrower to the effect that (A) all representations and warranties of the Credit
Parties contained in this Agreement and the other Loan Documents are true,
correct and complete in all material respects (except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true,
correct and complete in all respects); (B) none of the Credit Parties is in
violation of any of the covenants contained in this Agreement and the other Loan
Documents; (C) after giving effect to the Transactions, no Default or Event of
Default has occurred and is continuing; (D) since the filing of the Borrower’s
Form 10-Q for the fiscal quarter ended July 1, 2017, no event has occurred or
condition arisen, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect; and (E) each of the
Credit Parties, as applicable, has satisfied each of the conditions set forth in
Section 5.01 and Section 5.02.

(ii) Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation (or equivalent), as applicable, of such Credit Party and

 

-63-



--------------------------------------------------------------------------------

all amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation, organization or
formation (or equivalent), as applicable, (B) the bylaws or other governing
document of such Credit Party as in effect on the Closing Date, (C) resolutions
duly adopted by the board of directors (or other governing body) of such Credit
Party authorizing and approving the transactions contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, and (D) each certificate required to be
delivered pursuant to Section 5.01(b)(iii).

(iii) Certificates of Good Standing. Certificates as of a recent date of the
good standing of each Credit Party under the laws of its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable, and, to
the extent requested by the Administrative Agent, each other jurisdiction where
such Credit Party is qualified to do business.

(iv) Opinions of Counsel. Opinions of counsel to the Credit Parties addressed to
the Administrative Agent and the Lenders with respect to the Credit Parties, the
Loan Documents and such other matters as the Administrative Agent shall
reasonably request (which such opinions shall expressly permit reliance by
permitted successors and assigns of the Administrative Agent and the Lenders).

(c) Consents; Defaults.

(i) Governmental and Third Party Approvals. The Credit Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement and the other Loan Documents and all
applicable waiting periods shall have expired without any action being taken by
any Person that could reasonably be expected to restrain, prevent or impose any
material adverse conditions on any of the Credit Parties or such other
transactions or that could seek or threaten any of the foregoing, and no law or
regulation shall be applicable which in the reasonable judgment of the
Administrative Agent could reasonably be expected to have such effect.

(ii) No Injunction, Etc. No action, proceeding or investigation shall have been
instituted, threatened or proposed before any Governmental Authority to enjoin,
restrain, or prohibit, or to obtain substantial damages in respect of, or which
is related to or arises out of this Agreement or the other Loan Documents or the
consummation of the transactions contemplated hereby or thereby, or which, in
the Administrative Agent’s sole discretion, would make it inadvisable to
consummate the transactions contemplated by this Agreement or the other Loan
Documents or the consummation of the transactions contemplated hereby or
thereby.

(d) Financial Matters.

(i) Financial Statements. The Administrative Agent shall have received (A) the
audited Consolidated balance sheet of the Borrower and its Subsidiaries as of
December 31, 2016 and the related audited statements of income and retained
earnings and cash flows for the Fiscal Year then ended and (B) unaudited
Consolidated balance sheet of the Borrower and its Subsidiaries as of July 1,
2017 and related unaudited interim statements of income and cash flow.

 

-64-



--------------------------------------------------------------------------------

(ii) Financial Condition/Solvency Certificate. The Borrower shall have delivered
to the Administrative Agent a certificate, in form and substance reasonably
satisfactory to the Administrative Agent, and certified as accurate by the chief
financial officer of the Borrower, that (A) after giving effect to the
Transactions, each Credit Party and each Subsidiary thereof are, taken as a
whole, Solvent, (B) attached thereto are calculations evidencing compliance on a
Pro Forma Basis after giving effect to the Transactions with the covenants
contained in Article VIII, (C) the financial projections previously delivered to
the Administrative Agent represent the good faith estimates (utilizing
reasonable assumptions) of the financial condition and operations of the
Borrower and its Subsidiaries and (D) attached thereto is a calculation of the
Applicable Margin.

(iii) Payment at Closing. The Borrower shall have paid or made arrangements to
pay contemporaneously with closing (A) to the Administrative Agent and the
Lenders the fees set forth in this Agreement or in any fee letter and any other
accrued and unpaid fees or commissions due hereunder, (B) all reasonable
documented fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent accrued and unpaid prior to or on the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent) and (C) to any other Person such amount as may be
due thereto in connection with the transactions contemplated hereby, including
all taxes, fees and other charges in connection with the execution, delivery,
recording, filing and registration of any of the Loan Documents.

(e) Miscellaneous.

(i) Notice of Account Designation. The Administrative Agent shall have received
a Notice of Account Designation specifying the account or accounts to which the
proceeds of any Loans made on or after the Closing Date are to be disbursed.

(ii) Due Diligence. The Administrative Agent shall have completed, to its
satisfaction, all legal, tax, environmental, business and other due diligence
with respect to the business, assets, liabilities, operations and condition
(financial or otherwise) of the Borrower and its Subsidiaries in scope and
determination reasonably satisfactory to the Administrative Agent in its sole
discretion.

(iii) Existing Indebtedness. All existing Letters of Credit of the Borrower and
its Subsidiaries issued pursuant to that certain Third Amended and Restated
Credit Agreement dated July 24, 2006, as amended, by and between the Borrower
and Wachovia Bank, National Association shall be repaid in full, all commitments
(if any) in respect thereof shall have been terminated and all guarantees
therefor and security therefor shall be released, and the Administrative Agent
shall have received evidence in form and substance reasonably satisfactory to it
evidencing such repayment, termination and release.

 

-65-



--------------------------------------------------------------------------------

(iv) PATRIOT Act, etc. The Borrower and each of the Subsidiary Guarantors shall
have provided to the Administrative Agent and the Lenders the documentation and
other information requested by the Administrative Agent in order to comply with
requirements of any Anti-Money Laundering Laws, including, without limitation,
the PATRIOT Act and any applicable “know your customer” rules and regulations.

(v) Other Documents. All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory in form and substance reasonably satisfactory to the
Administrative Agent. The Administrative Agent shall have received copies of all
other documents, certificates and instruments reasonably requested thereby, with
respect to the transactions contemplated by this Agreement.

Without limiting the generality of the provisions of Section 10.03(c), for
purposes of determining compliance with the conditions specified in this
Section 5.01, the Administrative Agent and each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or reasonably acceptable or satisfactory to a Lender
unless the Administrative Agent shall have received notice from such Lender
prior to the proposed Closing Date specifying its objection thereto.

Section 5.02 Conditions to All Extensions of Credit. The obligations of the
Lenders to make or participate in any Extensions of Credit (including the
initial Extension of Credit), convert or continue any Loan and/or any Issuing
Lender to issue or extend any Letter of Credit are subject to the satisfaction
of the following conditions precedent on the relevant borrowing, continuation,
conversion, issuance or extension date:

(a) Continuation of Representations and Warranties. The representations and
warranties contained in this Agreement and the other Loan Documents shall be
true and correct in all material respects, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects, on and as of such borrowing, continuation, conversion, issuance or
extension date with the same effect as if made on and as of such date (except
for any such representation and warranty that by its terms is made only as of an
earlier date, which representation and warranty shall remain true and correct in
all material respects as of such earlier date, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects as of such earlier date).

(b) No Existing Default. No Default or Event of Default shall have occurred and
be continuing (i) on the borrowing, continuation or conversion date with respect
to such Loan or after giving effect to the Loans to be made, continued or
converted on such date or (ii) on the issuance or extension date with respect to
such Letter of Credit or after giving effect to the issuance or extension of
such Letter of Credit on such date.

(c) Notices. The Administrative Agent shall have received a Notice of Borrowing,
Letter of Credit Application, or Notice of Conversion/Continuation, as
applicable, from the Borrower in accordance with Section 2.03(a), Section 3.02
or Section 4.02, as applicable.

 

-66-



--------------------------------------------------------------------------------

(d) Additional Documents. The Administrative Agent shall have received each
additional document, instrument, legal opinion or other item reasonably
requested by it.

(e) New Letters of Credit. So long as any Lender is a Defaulting Lender, the
Issuing Lender shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Closing Date and as
otherwise set forth in Section 5.02, that:

Section 6.01 Organization; Power; Qualification. Each Credit Party and each
Subsidiary thereof (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation, (b) has
the power and authority to own its Properties and to carry on its business as
now being and hereafter proposed to be conducted and (c) is duly qualified and
authorized to do business in each jurisdiction in which the character of its
Properties or the nature of its business requires such qualification and
authorization except in jurisdictions where the failure to be so qualified or in
good standing could not reasonably be expected to result in a Material Adverse
Effect. The jurisdictions in which each Credit Party and each Subsidiary thereof
are organized and qualified to do business as of the Closing Date are described
on Schedule 6.01. No Credit Party nor any Subsidiary thereof is an EEA Financial
Institution.

Section 6.02 Ownership. Each Subsidiary of each Credit Party as of the Closing
Date is listed on Schedule 6.02. As of the Closing Date, the capitalization of
each Credit Party and its Subsidiaries consists of the number of shares,
authorized, issued and outstanding, of such classes and series, with or without
par value, described on Schedule 6.02. All outstanding shares have been duly
authorized and validly issued and are fully paid and nonassessable and not
subject to any preemptive or similar rights, except as described in Schedule
6.02. The shareholders or other owners, as applicable, of each Credit Party and
its Subsidiaries and the number of shares owned by each as of the Closing Date
are described on Schedule 6.02. As of the Closing Date, there are no outstanding
stock purchase warrants, subscriptions, options, securities, instruments or
other rights of any type or nature whatsoever, which are convertible into,
exchangeable for or otherwise provide for or require the issuance of Equity
Interests of any Credit Party or any Subsidiary thereof, except as described on
Schedule 6.02.

 

-67-



--------------------------------------------------------------------------------

Section 6.03 Authorization; Enforceability. Each Credit Party and each
Subsidiary thereof has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution, delivery and
performance of this Agreement and each of the other Loan Documents to which it
is a party in accordance with their respective terms. This Agreement and each of
the other Loan Documents have been duly executed and delivered by the duly
authorized officers of each Credit Party and each Subsidiary thereof that is a
party thereto, and each such document constitutes the legal, valid and binding
obligation of each Credit Party and each Subsidiary thereof that is a party
thereto, enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal Debtor Relief Laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.

Section 6.04 Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc. The execution, delivery and performance by each Credit Party and each
Subsidiary thereof of the Loan Documents to which each such Person is a party,
in accordance with their respective terms, the Extensions of Credit hereunder
and the transactions contemplated hereby or thereby do not and will not, by the
passage of time, the giving of notice or otherwise, (a) require any Governmental
Approval or violate any Applicable Law relating to any Credit Party or any
Subsidiary thereof where the failure to obtain such Governmental Approval or
such violation could reasonably be expected to have a Material Adverse Effect,
(b) conflict with, result in a breach of or constitute a default under the
articles of incorporation, bylaws or other organizational documents of any
Credit Party or any Subsidiary thereof, (c) conflict with, result in a breach of
or constitute a default under any indenture, agreement or other instrument to
which such Person is a party or by which any of its properties may be bound or
any Governmental Approval relating to such Person, which could, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect,
(d) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by such Person other
than Permitted Liens or (e) require any consent or authorization of, filing
with, or other act in respect of, an arbitrator or Governmental Authority and no
consent of any other Person is required in connection with the execution,
delivery, performance, validity or enforceability of this Agreement other than
consents, authorizations, filings or other acts or consents for which the
failure to obtain or make could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 6.05 Compliance with Law; Governmental Approvals. Each Credit Party and
each Subsidiary thereof (a) has all Governmental Approvals required by any
Applicable Law for it to conduct its business, each of which is in full force
and effect, is final and not subject to review on appeal and is not the subject
of any pending or, to its knowledge, threatened attack by direct or collateral
proceeding, (b) is in compliance with each Governmental Approval applicable to
it and in compliance with all other Applicable Laws relating to it or any of its
respective properties and (c) has timely filed all material reports, documents
and other materials required to be filed by it under all Applicable Laws with
any Governmental Authority and has retained all material records and documents
required to be retained by it under Applicable Law, except in each case of
clauses (a), (b) or (c) where the failure to have, comply or file could not
reasonably be expected to have a Material Adverse Effect.

 

-68-



--------------------------------------------------------------------------------

Section 6.06 Tax Returns and Payments. Except as could not reasonably be
expected to result in a Material Adverse Effect, each Credit Party and each
Subsidiary thereof has duly filed or caused to be filed all federal, state,
local and other tax returns required by Applicable Law to be filed, and has
paid, or made adequate provision for the payment of, all federal, state, local
and other taxes, assessments and governmental charges or levies upon it and its
property, income, profits and assets which are due and payable (other than any
amount the validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided for on the books of the relevant Credit Party). Such
returns accurately reflect in all material respects all liability for taxes of
any Credit Party or any Subsidiary thereof for the periods covered thereby. As
of the Closing Date, except as set forth on Schedule 6.06, there is no ongoing
audit or examination or, to the knowledge of each of the Credit Parties and each
Subsidiary thereof, other investigation by any Governmental Authority of the tax
liability of any Credit Party or any Subsidiary thereof. No Governmental
Authority has asserted any Lien or other claim against any Credit Party or any
Subsidiary thereof with respect to unpaid taxes which has not been discharged or
resolved (other than (a) any amount the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided for on the books of the
relevant Credit Party and (b) Permitted Liens). The charges, accruals and
reserves on the books of each Credit Party and each Subsidiary thereof in
respect of federal, state, local and other taxes for all Fiscal Years and
portions thereof since the organization of any Credit Party or any Subsidiary
thereof are in the judgment of the Borrower adequate, and the Borrower does not
anticipate any additional taxes or assessments for any of such years.

Section 6.07 Intellectual Property Matters. Each Credit Party and each
Subsidiary thereof owns or possesses rights to use all material franchises,
licenses, copyrights, copyright applications, patents, patent rights or
licenses, patent applications, trademarks, trademark rights, service mark,
service mark rights, trade names, trade name rights, copyrights and other rights
with respect to the foregoing which are reasonably necessary to conduct its
business. No event has occurred which permits, or after notice or lapse of time
or both would permit, the revocation or termination of any such rights, and no
Credit Party nor any Subsidiary thereof is liable to any Person for infringement
under Applicable Law with respect to any such rights as a result of its business
operations.

Section 6.08 Environmental Matters.

(a) The properties owned, or to the best knowledge of each Credit Party and each
Subsidiary, the properties leased or operated by each Credit Party and each
Subsidiary thereof now or in the past do not contain, and to their knowledge
have not previously contained, any Hazardous Materials in amounts or
concentrations which constitute or constituted a violation of applicable
Environmental Laws or which have not been remediated as required pursuant to
Environmental Laws;

(b) Each Credit Party and each Subsidiary thereof and such properties and all
operations conducted in connection therewith are in compliance, and have been in
compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about such properties or such operations which could
interfere with the continued operation of such properties or impair the fair
saleable value thereof;

 

-69-



--------------------------------------------------------------------------------

(c) No Credit Party nor any Subsidiary thereof has received any written notice
of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters, Hazardous Materials, or compliance
with Environmental Laws that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
nor does any Credit Party or any Subsidiary thereof have knowledge or reason to
believe that any such written notice will be received or is being threatened;

(d) Except as could not reasonably be expected to result in a Material Adverse
Effect, Hazardous Materials have not been transported or disposed of to or from
the properties owned, leased or operated by any Credit Party or any Subsidiary
thereof in violation of, or in a manner or to a location which could give rise
to liability under, Environmental Laws, nor have any Hazardous Materials been
generated, treated, stored or disposed of at, on or under any of such properties
in violation of, or in a manner that could give rise to liability under, any
applicable Environmental Laws;

(e) No judicial proceedings or governmental or administrative action is pending,
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which any Credit Party or any Subsidiary thereof is or will be named as a
potentially responsible party, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any applicable
Environmental Law with respect to any Credit Party, any Subsidiary thereof, with
respect to any real property owned, leased or operated by any Credit Party or
any Subsidiary thereof or operations conducted in connection therewith that
could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect; and

(f) There has been no release, or to its knowledge, threat of release, of
Hazardous Materials at or from properties owned, leased or operated by any
Credit Party or any Subsidiary, now or in the past, in violation of or in
amounts or in a manner that could give rise to liability under applicable
Environmental Laws that could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

Section 6.09 Employee Benefit Matters.

(a) As of the Closing Date, no Credit Party nor any ERISA Affiliate maintains or
contributes to, or has any obligation under, any Employee Benefit Plans other
than those identified on Schedule 6.09;

(b) Each Credit Party and each ERISA Affiliate is in compliance with all
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Employee Benefit Plan that is intended to be qualified under Section 401(a) of
the Code has been determined by the IRS to be so qualified, and each trust
related to such plan has been determined to be exempt under Section 501(a) of
the Code except for such plans that have not yet received determination letters
but for which the remedial amendment period for submitting an application for a
determination letter has not yet expired. No liability has been incurred by any
Credit Party or any ERISA Affiliate which remains unsatisfied for any taxes or
penalties assessed with respect to any Employee Benefit Plan or any
Multiemployer Plan except for a liability that could not reasonably be expected
to have a Material Adverse Effect;

 

-70-



--------------------------------------------------------------------------------

(c) As of the Closing Date, no Pension Plan has been terminated, nor has any
Pension Plan become subject to funding based benefit restrictions under
Section 436 of the Code, nor has any funding waiver from the IRS been received
or requested with respect to any Pension Plan, nor has any Credit Party or any
ERISA Affiliate failed to make any contributions or to pay any amounts due and
owing as required by Sections 412 or 430 of the Code, Section 302 of ERISA or
the terms of any Pension Plan on or prior to the due dates of such contributions
under Sections 412 or 430 of the Code or Section 302 of ERISA, nor has there
been any event requiring any disclosure under Section 4041(c)(3)(C) or 4063(a)
of ERISA with respect to any Pension Plan;

(d) Except where the failure of any of the following representations to be
correct could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, no Credit Party nor any ERISA Affiliate has:
(i) engaged in a nonexempt prohibited transaction described in Section 406 of
the ERISA or Section 4975 of the Code, (ii) incurred any liability to the PBGC
which remains outstanding other than the payment of premiums and there are no
premium payments which are due and unpaid, (iii) failed to make a required
contribution or payment to a Multiemployer Plan, or (iv) failed to make a
required installment or other required payment under Sections 412 or 430 of the
Code;

(e) No Termination Event has occurred or is reasonably expected to occur;

(f) Except where the failure of any of the following representations to be
correct could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, no proceeding, claim (other than a benefits
claim in the ordinary course of business), lawsuit and/or investigation is
existing or, to its knowledge, threatened concerning or involving (i) any
employee welfare benefit plan (as defined in Section 3(1) of ERISA) currently
maintained or contributed to by any Credit Party or any ERISA Affiliate,
(ii) any Pension Plan or (iii) any Multiemployer Plan.

(g) No Credit Party nor any Subsidiary thereof is a party to any contract,
agreement or arrangement that could, solely as a result of the delivery of this
Agreement or the consummation of transactions contemplated hereby, result in the
payment of any “excess parachute payment” within the meaning of Section 280G of
the Code.

Section 6.10 Margin Stock. No Credit Party nor any Subsidiary thereof is engaged
principally or as one of its activities in the business of extending credit for
the purpose of “purchasing” or “carrying” any “margin stock” (as each such term
is defined or used, directly or indirectly, in Regulation U of the Board of
Governors of the Federal Reserve System). No part of the proceeds of any of the
Loans or Letters of Credit will be used for purchasing or carrying margin stock
or for any purpose which violates, or which would be inconsistent with, the
provisions of Regulation T, U or X of such Board of Governors. Following the
application of the proceeds of each Extension of Credit, not more than
twenty-five percent (25%) of the value of the assets (either of the Borrower
only or of the Borrower and its Subsidiaries on a Consolidated basis) subject to
the provisions of Section 8.05 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness in excess of the Threshold Amount will be
“margin stock”.

 

-71-



--------------------------------------------------------------------------------

Section 6.11 Government Regulation. No Credit Party nor any Subsidiary thereof
is an “investment company” or a company “controlled” by an “investment company”
(as each such term is defined or used in the Investment Company Act) and no
Credit Party nor any Subsidiary thereof is, or after giving effect to any
Extension of Credit will be, subject to regulation under the Interstate Commerce
Act, or any other Applicable Law which limits its ability to incur or consummate
the transactions contemplated hereby.

Section 6.12 Material Contracts. Schedule 6.12 sets forth a complete and
accurate list of all Material Contracts of each Credit Party in effect as of the
Closing Date. Other than as set forth in Schedule 6.12, as of the Closing Date,
each such Material Contract is, and after giving effect to the consummation of
the transactions contemplated by the Loan Documents will be, in full force and
effect in accordance with the terms thereof. As of the Closing Date, no Credit
Party nor any Subsidiary thereof (nor, to its knowledge, any other party
thereto) is in breach of or in default under any Material Contract in any
material respect.

Section 6.13 Employee Relations. As of the Closing Date, no Credit Party nor any
Subsidiary thereof is party to any collective bargaining agreement, nor has any
labor union been recognized as the representative of its employees except as set
forth on Schedule 6.13. The Borrower knows of no pending, threatened or
contemplated strikes, work stoppage or other collective labor disputes involving
its employees or those of its Subsidiaries that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

Section 6.14 Burdensome Provisions. The Credit Parties and their respective
Subsidiaries do not presently anticipate that future expenditures needed to meet
the provisions of any statutes, orders, rules or regulations of a Governmental
Authority will be so burdensome as to have a Material Adverse Effect. Except as
could not be reasonably expected to have a Material Adverse Effect, no
Subsidiary is party to any agreement or instrument or otherwise subject to any
restriction or encumbrance that restricts or limits its ability to make dividend
payments or other distributions in respect of its Equity Interests to the
Borrower or any Subsidiary or to transfer any of its assets or properties to the
Borrower or any other Subsidiary in each case other than existing under or by
reason of the Loan Documents or Applicable Law.

Section 6.15 Financial Statements. The audited and unaudited financial
statements delivered pursuant to Section 5.01(d)(i) are complete and correct in
all material respects and fairly present in all material respects on a
Consolidated basis the assets, liabilities and financial position of the
Borrower and its Subsidiaries as at such dates, and the results of the
operations and changes of financial position for the periods then ended (other
than customary year-end adjustments for unaudited financial statements and the
absence of footnotes from unaudited financial statements). All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP. Such financial statements show all material
indebtedness and other material liabilities, direct or contingent, of the
Borrower and its Subsidiaries as of the date thereof, including material
liabilities for taxes, material commitments, and Indebtedness, in each case, to
the extent required to be disclosed under GAAP and the Exchange Act.

 

-72-



--------------------------------------------------------------------------------

Section 6.16 No Material Adverse Change. Since December 31, 2016, there has been
no material adverse change in the properties, business, operations, or condition
(financial or otherwise) of the Borrower and its Subsidiaries and no event has
occurred or condition arisen, either individually or in the aggregate, that
could reasonably be expected to have a Material Adverse Effect.

Section 6.17 Solvency. Each Credit Party and each Subsidiary thereof are, taken
as a whole, Solvent.

Section 6.18 Title to Properties. As of the Closing Date, the real property
listed on Schedule 6.18 constitutes all of the real property that is owned,
leased, subleased or used by any Credit Party or any of its Subsidiaries. Each
Credit Party and each Subsidiary thereof has such title to the real property
owned or leased by it as is necessary or desirable to the conduct of its
business and valid and legal title to all of its personal property and assets,
except those which have been disposed of by the Credit Parties and their
Subsidiaries subsequent to such date which dispositions have been in the
ordinary course of business or as otherwise expressly permitted hereunder.

Section 6.19 Litigation. Except for matters set forth on Schedule 6.19, there
are no material actions, suits or proceedings pending nor, to its knowledge,
threatened against or in any other way relating adversely to or affecting any
Credit Party or any Subsidiary thereof or any of their respective properties in
any court or before any arbitrator of any kind or before or by any Governmental
Authority that could reasonably be expected to have a Material Adverse Effect.

Section 6.20 Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions.

(a) None of (i) the Borrower, any Subsidiary, any of their respective directors,
officers, or, to the knowledge of the Borrower or such Subsidiary, any of their
respective employees or Affiliates, or (ii) to the knowledge of the Borrower,
any agent or representative of the Borrower or any Subsidiary that will act in
any capacity in connection with or benefit from the Credit Facility, (A) is a
Sanctioned Person or currently the subject or target of any Sanctions, (B) is
controlled by or is acting on behalf of a Sanctioned Person, (C) has its assets
located in a Sanctioned Country, (D) is under administrative, civil or criminal
investigation for an alleged violation of, or received notice from or made a
voluntary disclosure to any governmental entity regarding a possible violation
of, Anti-Corruption Laws, Anti-Money Laundering Laws or Sanctions by a
governmental authority that enforces Sanctions or any Anti-Corruption Laws or
Anti-Money Laundering Laws, or (E) directly or indirectly derives revenues from
investments in, or transactions with, Sanctioned Persons.

(b) Each of the Borrower and its Subsidiaries has implemented and maintains in
effect policies and procedures designed to ensure compliance by the Borrower and
its Subsidiaries and their respective directors, officers, employees, agents and
Affiliates with all Anti-Corruption Laws, Anti-Money Laundering Laws and
applicable Sanctions.

 

-73-



--------------------------------------------------------------------------------

(c) Each of the Borrower and its Subsidiaries, each director, officer, and to
the knowledge of Borrower, employee, agent and Affiliate of Borrower and each
such Subsidiary, is in compliance with all Anti-Corruption Laws, Anti-Money
Laundering Laws in all respects and applicable Sanctions.

(d) No proceeds of any Extension of Credit have been used, directly or
indirectly, by the Borrower, any of its Subsidiaries or any of its or their
respective directors, officers, employees and agents in violation of
Section 7.15.

Section 6.21 Absence of Defaults. No event has occurred or is continuing
(a) which constitutes a Default or an Event of Default, or (b) which
constitutes, or which with the passage of time or giving of notice or both would
constitute, a default or event of default by any Credit Party or any Subsidiary
thereof under (i) any Material Contract or (ii) any judgment, decree or order to
which any Credit Party or any Subsidiary thereof is a party or by which any
Credit Party or any Subsidiary thereof or any of their respective properties may
be bound or which would require any Credit Party or any Subsidiary thereof to
make any payment thereunder prior to the scheduled maturity date therefor that,
in any case under this clause (ii), could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 6.22 Disclosure. The Borrower and/or its Subsidiaries have disclosed to
the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which any Credit Party and any Subsidiary
thereof are subject, and all other matters known to them, that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect. No financial statement, material report, material certificate or other
material information furnished (whether in writing or orally) by or on behalf of
any Credit Party or any Subsidiary thereof to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), taken together as a whole,
contains any untrue statement of a material fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, pro forma financial information, estimated
financial information and other projected or estimated information, such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time (it being recognized by the Lenders that projections are
not to be viewed as facts and that the actual results during the period or
periods covered by such projections may vary from such projections).

ARTICLE VII

AFFIRMATIVE COVENANTS

Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired and the Commitments terminated, each
Credit Party will:

 

-74-



--------------------------------------------------------------------------------

Section 7.01 Financial Statements and Budgets. Deliver to the Administrative
Agent, in form and detail reasonably satisfactory to the Administrative Agent
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):

(a) Annual Financial Statements. Within ninety (90) days (or, if earlier, on the
date Borrower is required to file its Form 10-K under the Exchange Act) after
the end of each Fiscal Year (commencing with the Fiscal Year ended December 31,
2017) or, if Borrower is no longer a public company, as soon as practicable and
in any event within ninety (90) days after the end of each Fiscal Year, an
audited Consolidated balance sheet of the Borrower and its Subsidiaries as of
the close of such Fiscal Year and audited Consolidated statements of income,
retained earnings and cash flows including the notes thereto, all in reasonable
detail setting forth in comparative form the corresponding figures as of the end
of and for the preceding Fiscal Year and prepared in accordance with GAAP and,
if applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the year. Such annual financial statements shall be audited
by an independent certified public accounting firm of recognized national
standing and accompanied by a report and opinion thereon by such certified
public accountants prepared in accordance with generally accepted auditing
standards that is not subject to any “going concern” or similar qualification or
exception or any qualification as to the scope of such audit or with respect to
accounting principles followed by the Borrower or any of its Subsidiaries not in
accordance with GAAP.

(b) Quarterly Financial Statements. Within forty-five (45) days (or, if earlier,
on the date Borrower is required to file its Form 10-Q under the Exchange Act)
after the end of the first three fiscal quarters of each Fiscal Year (commencing
with the fiscal quarter ended March 31, 2018) or, if Borrower is no longer a
public company, as soon as practicable and in any event within forty-five
(45) days after the end of the first three fiscal quarters of each Fiscal Year,
an unaudited Consolidated balance sheet of the Borrower and its Subsidiaries as
of the close of such fiscal quarter and unaudited Consolidated statements of
income, retained earnings and cash flows and a report containing management’s
discussion and analysis of such financial statements for the fiscal quarter then
ended and that portion of the Fiscal Year then ended, including the notes
thereto, all in reasonable detail setting forth in comparative form the
corresponding figures as of the end of and for the corresponding period in the
preceding Fiscal Year and prepared by the Borrower in accordance with GAAP and,
if applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the period, and certified by the chief executive officer or
the chief financial officer of the Borrower to present fairly in all material
respects the financial condition of the Borrower and its Subsidiaries on a
Consolidated basis as of their respective dates and the results of operations of
the Borrower and its Subsidiaries for the respective periods then ended, subject
to normal year-end adjustments and the absence of footnotes.

(c) Annual Business Plan and Budget. Simultaneously with the delivery of the
annual financial statements delivered pursuant to Section 7.01(a), a business
plan and operating and capital budget of the Borrower and its Subsidiaries for
the ensuing four (4) fiscal quarters, such plan to be prepared in accordance
with GAAP and to include, on a quarterly basis, the following: a quarterly
operating and capital budget, a projected income statement, statement

 

-75-



--------------------------------------------------------------------------------

of cash flows and balance sheet, and a report containing management’s discussion
and analysis of such budget with a reasonable disclosure of the key assumptions
and drivers with respect to such budget, accompanied by a certificate from a
Responsible Officer of the Borrower to the effect that such budget contains good
faith estimates (utilizing assumptions believed to be reasonable at the time of
delivery of such budget) of the financial condition and operations of the
Borrower and its Subsidiaries for such period.

Section 7.02 Certificates; Other Reports. Deliver to the Administrative Agent
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):

(a) Within forty five (45) days after the close of each of the first three
quarters of, and within ninety (90) days after the close of each fiscal year of
Borrower, and in any event not later than the time of delivery of the statements
furnished pursuant to paragraph (a) or (b) of Section 7.01 (as the case may be),
a Compliance Certificate, in substantially the form attached hereto as Exhibit
F, signed on behalf of Borrower and each Subsidiary by the chief executive
officer or chief financial officer of Borrower stating that a review of the
activities of Borrower and each Subsidiary during the current fiscal year has
been made under such officer’s supervision with a view to determining whether
during such fiscal year Borrower and each Subsidiary have kept, observed,
performed and fulfilled all of their obligations under this Agreement and the
other Loan Documents, and either (A) stating that to such officer’s knowledge
Borrower and each Subsidiary have during such quarter or fiscal year kept,
observed, performed and fulfilled in all material respects each and every
covenant and condition of this Agreement and the other Loan Documents or (B) if
Borrower or any Subsidiary shall not so have kept, observed, performed and
fulfilled said covenants and conditions, specifying all such defaults and the
nature and status thereof;

(b) Such other data and information as from time to time may be reasonably
requested by any Lender and to request its auditors to provide to any Lender
such other data and information as from time to time may be reasonably requested
by any Lender. Borrower will also furnish to Administrative Agent only and the
Agent will distribute, at such address as may be designated by said
Administrative Agent, and within the applicable time specified in this
Section 7.02, one (1) additional copy of each of the financial statements,
certificates, statements and reports which Borrower is required to furnish to
the Banks pursuant to this Section 7.02; and

(c) In the event that any Indebtedness of Borrower or any Subsidiary in excess
of Five Million Dollars ($5,000,000) is declared due and payable before its
expressed maturity or any holder of such Indebtedness shall have demanded
payment of such Indebtedness before its expressed maturity because of the
occurrence of any default thereunder, or upon the occurrence of an event known
to any officer of Borrower which, with the passage of time or the giving of
notice (or both) will, unless cured, give rise to a right in favor of any person
to make such a declaration or demand, Borrower will promptly give the Lenders
written notice of such declaration or demand, or of the occurrence of such
event.

 

-76-



--------------------------------------------------------------------------------

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the Issuing Lender materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on the Platform and (b) certain of
the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrower or its
securities) (each, a “Public Lender”). The Borrower hereby agrees that it will
use commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, means that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Issuing Lender and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 11.10); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC”.

Section 7.03 Notice of Litigation and Other Matters. Promptly (but in no event
later than ten (10) Business Days after any executive officer of any Credit
Party obtains knowledge thereof) notify the Administrative Agent in writing of
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):

(a) the occurrence of any Default or Event of Default (or immediately with
respect to a Default described in Section 9.01(e) herein);

(b) the receipt of any notice of any governmental investigation or any
litigation or proceeding commenced against or involving any Credit Party or any
Subsidiary thereof or any of their respective properties, assets or businesses
that involves an uninsured claim of Five Million Dollars ($5,000,000) or more or
otherwise if adversely determined could reasonably be expected to result in a
Material Adverse Effect;

(c) any notice of any violation received by any Credit Party or any Subsidiary
thereof from any Governmental Authority including, without limitation, any
notice of violation of Environmental Laws which in any such case could
reasonably be expected to have a Material Adverse Effect;

(d) any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against any Credit Party or any Subsidiary thereof,
which in any such case could reasonably be expected to have a Material Adverse
Effect;

(e) any attachment, judgment, lien, levy or order exceeding the Threshold Amount
that may be assessed against or threatened against any Credit Party or any
Subsidiary thereof;

 

-77-



--------------------------------------------------------------------------------

(f) any event which constitutes or which with the passage of time or giving of
notice or both would constitute a default or event of default under any Material
Contract to which the Borrower or any of its Subsidiaries is a party or by which
the Borrower or any Subsidiary thereof or any of their respective properties may
be bound which could reasonably be expected to have a Material Adverse Effect;

(g) (i) any unfavorable determination letter from the IRS regarding the
qualification of an Employee Benefit Plan under Section 401(a) of the Code
(along with a copy thereof), (ii) all notices received by any Credit Party or
any ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to
have a trustee appointed to administer any Pension Plan, (iii) all notices
received by any Credit Party or any ERISA Affiliate from a Multiemployer Plan
sponsor concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA and (iv) the Borrower obtaining knowledge or reason to
know that any Credit Party or any ERISA Affiliate has filed or intends to file a
notice of intent to terminate any Pension Plan under a distress termination
within the meaning of Section 4041(c) of ERISA; and

(h) any event which makes any of the representations set forth in Article VI
that is subject to materiality or Material Adverse Effect qualifications
inaccurate in any respect or any event which makes any of the representations
set forth in Article VI that is not subject to materiality or Material Adverse
Effect qualifications inaccurate in any material respect.

Each notice pursuant to Section 7.03 (other than Section 7.03(a)) shall be
accompanied by a statement of an executive officer of the Borrower setting forth
details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 7.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

Section 7.04 Preservation of Corporate Existence and Related Matters. Except as
permitted by Section 8.08, preserve and maintain its separate corporate
existence or equivalent form and all rights, franchises, licenses and privileges
necessary to the conduct of its business, and qualify and remain qualified as a
foreign corporation or other entity and authorized to do business in each
jurisdiction in which the failure to so qualify could reasonably be expected to
have a Material Adverse Effect.

Section 7.05 Maintenance of Property and Licenses.

(a) Protect and preserve all Properties necessary in and material to its
business, including copyrights, patents, trade names, service marks and
trademarks; maintain in good working order and condition, ordinary wear and tear
excepted, all buildings, equipment and other tangible real and personal
property; and from time to time make or cause to be made all repairs, renewals
and replacements thereof and additions to such Property necessary for the
conduct of its business, so that the business carried on in connection therewith
may be conducted in a commercially reasonable manner, in each case except as
such action or inaction could not reasonably be expected to result in a Material
Adverse Effect.

 

-78-



--------------------------------------------------------------------------------

(b) Maintain, in full force and effect in all material respects, each and every
material license, permit, certification, qualification, approval or franchise
issued by any Governmental Authority required for each of them to conduct their
respective businesses as presently conducted, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

Section 7.06 Insurance. Maintain insurance with responsible companies so as to
keep its assets and property adequately insured or maintain adequate plans of
self-insurance to provide (a) insurance, to such extent and against such risks,
including fire, as is customary with companies in the same or similar business
and such other additional insurance as the Agent may from time to time
reasonably request, (b) necessary workmen’s compensation insurance, and (c) such
other insurance (including, without limitation, flood insurance) as may be
required under applicable state and federal laws. Copies of all such policies,
as well as all renewals and modifications thereof, providing for thirty
(30) days prior written notice of cancellation or other lapse to the
Administrative Agent, shall be delivered to the Administrative Agent. If the
Borrower or any Material Subsidiary fails to effect and continuously keep in
full force and effect such insurance or fails to pay the premiums thereon when
due, the Administrative Agent may (but shall not be obligated to) do so for the
account of the Borrower or any Material Subsidiary and add the cost thereof to
the Obligations hereunder.

Section 7.07 Accounting Methods and Financial Records. Maintain a system of
accounting, and keep proper books, records and accounts (which shall be accurate
and complete in all material respects) as may be required or as may be necessary
to permit the preparation of financial statements in accordance with GAAP and in
compliance with the Exchange Act.

Section 7.08 Payment of Taxes and Other Obligations. The Borrower will and will
cause each Subsidiary to: (a) pay all of its indebtedness and obligations
promptly and in accordance with normal terms except where the failure to make
such payments could not reasonably be expected to result in a Material Adverse
Effect for the Borrower and its Subsidiaries taken as a whole, and (b) file when
due, and pay and discharge or cause to be paid and discharged when due, all
material taxes, assessments, and governmental charges or levies imposed upon it
or upon its income and profits, or upon any of its property, real, personal or
mixed, or upon any part thereof, as well as all lawful claims for labor,
materials and supplies or otherwise which, if unpaid, might become a lien or
charge upon such properties or any part thereof; provided, however, that neither
the Borrower nor any Subsidiary shall be required to pay and discharge or to
cause to be paid and discharged any such tax, assessment, charge, levy or claim
so long as the validity thereof shall be contested in good faith by appropriate
proceedings and the Borrower or such Subsidiary, as the case may be, shall have
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and the failure to make payment pending such contest could not reasonably
be expected to result in a Material Adverse Effect.

Section 7.09 Compliance with Laws and Approvals. Observe and remain in
compliance in all material respects with all Applicable Laws and maintain in
full force and effect all Governmental Approvals, in each case applicable to the
conduct of its business except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.

 

-79-



--------------------------------------------------------------------------------

Section 7.10 Environmental Laws. In addition to and without limiting the
generality of Section 7.09, (a) comply with, and ensure such compliance by all
tenants and subtenants with all applicable Environmental Laws and obtain and
comply with and maintain, and ensure that all tenants and subtenants, if any,
obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws and (b) conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws, and promptly comply with all lawful orders and directives of
any Governmental Authority regarding Environmental Laws, except in each case
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

Section 7.11 Compliance with ERISA. In addition to and without limiting the
generality of Section 7.09, (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with applicable provisions of ERISA, the Code and the
regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (ii) not take any action or fail to take action the
result of which could reasonably be expected to result in a liability to the
PBGC or to a Multiemployer Plan, (iii) not participate in any prohibited
transaction that could result in any civil penalty under ERISA or tax under the
Code and (iv) operate each Employee Benefit Plan in such a manner that will not
incur any tax liability under Section 4980B of the Code or any liability to any
qualified beneficiary as defined in Section 4980B of the Code and (b) furnish to
the Administrative Agent upon the Administrative Agent’s request such additional
information about any Employee Benefit Plan as may be reasonably requested by
the Administrative Agent.

Section 7.12 Compliance with Material Contracts. Comply in all material respects
with, and maintain in full force and effect, each Material Contract; provided,
that the Borrower or any Material Subsidiary may contest the terms and
conditions of any such Material Contract in good faith through applicable
proceedings so long as adequate reserves are maintained in accordance with GAAP.

Section 7.13 Visits and Inspections. Permit representatives of the
Administrative Agent from time to time upon prior reasonable notice and at such
times during normal business hours, all at the expense of the Borrower, to visit
and inspect its properties; inspect, audit and make extracts from its books,
records and files, including, but not limited to, management letters prepared by
independent accountants; and discuss with its principal officers, and its
independent accountants, its business, assets, liabilities, financial condition,
results of operations and business prospects; provided however, so long as no
Event of Default has occurred and is continuing, only one field examination per
calendar year shall be at the sole expense of the Borrower and the
Administrative Agent shall conduct no more than two (2) field examinations in
any calendar year.

Section 7.14 Additional Subsidiaries.

(a) Additional Subsidiaries. Promptly notify the Administrative Agent of the
creation or acquisition of any Material Subsidiary and, within sixty (60) days
after such creation or acquisition, as such time period may be extended by the
Administrative Agent in its sole discretion, cause such Material Subsidiary to
(i) become a Subsidiary Guarantor by delivering to the Administrative Agent a
duly executed supplement to the Subsidiary Guaranty Agreement or such other
document as the Administrative Agent shall deem appropriate for such purpose,
(ii)

 

-80-



--------------------------------------------------------------------------------

deliver to the Administrative Agent such opinions, documents and certificates
referred to in Section 5.1 as may be reasonably requested by the Administrative
Agent, (iii) deliver to the Administrative Agent such updated Schedules to the
Loan Documents as requested by the Administrative Agent with respect to such
Material Subsidiary, and (iv) deliver to the Administrative Agent such other
documents as may be reasonably requested by the Administrative Agent, all in
form, content and scope reasonably satisfactory to the Administrative Agent.

(b) Merger Subsidiaries. Notwithstanding the foregoing, to the extent any new
Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to a Permitted Acquisition, and such new Subsidiary at no
time holds any assets or liabilities other than any merger consideration
contributed to it contemporaneously with the closing of such merger transaction,
such new Subsidiary shall not be required to take the actions set forth in
Section 7.14(a) or (b), as applicable, until the consummation of such Permitted
Acquisition (at which time, the surviving entity of the respective merger
transaction shall be required to so comply with Section 7.14(a) or (b), as
applicable, within ten (10) Business Days of the consummation of such Permitted
Acquisition, as such time period may be extended by the Administrative Agent in
its sole discretion).

Section 7.15 Compliance with Anti-Corruption Laws; Anti-Money Laundering Laws
and Sanctions. The Borrower will maintain in effect and enforce policies and
procedures designed to promote and achieve compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
all Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions.

Section 7.16 Corporate Governance. (a) Maintain entity records and books of
account separate from those of any other entity which is an Affiliate of such
entity, (b) not commingle its funds or assets with those of any other entity
which is an Affiliate of such entity (except pursuant to cash management systems
reasonably acceptable to the Administrative Agent) and (c) provide that its
board of directors (or equivalent governing body) will hold all appropriate
meetings to authorize and approve such entity’s actions, which meetings will be
separate from those of any other entity which is an Affiliate of such entity.
For the purposes of this Section 7.16, “Affiliate” shall not include the
Borrower or any Subsidiary thereof.

Section 7.17 Bank Accounts. The Borrower shall maintain its primary bank
accounts with Wells Fargo.

Section 7.18 SEC Filings and Reports. Borrower will file or furnish, on a timely
basis in accordance with the applicable requirements of the Securities Act or
the Exchange Act (as the case may be), all statements, reports, schedules, forms
and other documents (other than any immaterial Form 3, 4, 5 or 8-K filings or
any filings relating solely to benefit plans), required to be filed or furnished
by it with or to the SEC.

 

-81-



--------------------------------------------------------------------------------

Section 7.19 Further Assurances.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), which may be required
under any Applicable Law, or which the Administrative Agent or the Required
Lenders may reasonably request, to effectuate the transactions contemplated by
the Loan Documents, all at the expense of the Credit Parties.

(b) If requested by the Administrative Agent or any Lender (through the
Administrative Agent), promptly furnish to the Administrative Agent and each
Lender a statement in conformity with the requirements of FR Form G-3 or FR Form
U-1, as applicable.

Section 7.20 Post-Closing Matters. Execute and deliver the documents, take the
actions and complete the tasks set forth on Schedule 7.20, in each case within
the applicable corresponding time limits specified on such schedule.

ARTICLE VIII

NEGATIVE COVENANTS

Until all of the Obligations (other than contingent, indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired and the Commitments terminated, the
Credit Parties agree as follows:

Section 8.01 Consolidated Total Leverage Ratio. The Consolidated Total Leverage
Ratio shall not exceed 2.5:1.00 for each quarter ending on or after December 31,
2017.

Section 8.02 Consolidated Fixed Charge Coverage Ratio. The Borrower shall
maintain a Consolidated Fixed Charge Coverage Ratio of not less than 1.25 to
1.0, tested quarterly.

Section 8.03 Capital Expenditures. The Borrower will not permit capital
expenditures to exceed in the aggregate in any Fiscal Year the sum of
Seventy-Five Million Dollars ($75,000,000), collectively for itself and its
Subsidiaries.

Section 8.04 Repurchase of Shares. The Borrower will not purchase, acquire,
redeem or retire any capital stock of Borrower, except for repurchases of shares
of Borrower in an amount not to exceed Two Hundred Million Dollars
($200,000,000) in the aggregate for any Fiscal Year.

Section 8.05 Indebtedness. Neither the Borrower nor any Subsidiary shall incur,
create, assume or suffer to exist, directly or indirectly, any Indebtedness
except (a) the Obligations; (b) Indebtedness secured by Permitted Liens;
(c) intercompany Indebtedness as between the Borrower and any Subsidiary and
between any two Subsidiaries; (d) Indebtedness for money borrowed disclosed in
the Financial Statements, in the amount of Indebtedness shown therein, but not
including extension or acceleration of maturity thereof, or payment dates
thereunder, increase of principal, interest or other amounts due thereunder,
change of interest rate thereunder or any other modification of the terms or
provisions thereof; (e) current trade accounts payable and other liabilities and
accruals incurred in the ordinary course of business; (f) Indebtedness incurred
with respect to purchase money security interests (including Capital Leases) in
an aggregate principal amount not to exceed Five Million Dollars ($5,000,000) at
any time outstanding; and (g) any other Indebtedness related to earn-outs in
connection with acquisitions in an aggregate amount not to exceed Fifty Million
Dollars ($50,000,000) at any time outstanding.

 

-82-



--------------------------------------------------------------------------------

Section 8.06 Contingent Liabilities. Except as set forth in Schedule 8.06,
neither the Borrower nor any Subsidiary shall assume, guarantee, endorse or
otherwise be or become liable upon or with respect to any obligations of any
Person other than (a) a guaranty by Borrower of the obligations of any of its
Subsidiaries and (b) the endorsement of negotiable or other instruments for
deposit or collection or similar transaction in the ordinary course of business.

Section 8.07 Negative Pledge. Neither the Borrower nor any Material Subsidiary
will, directly or indirectly, create, assume, incur or permit to exist (upon the
happening of a contingency or otherwise) any Lien in respect of any property or
assets of any character, including, without limitation, any document or
instrument in respect of goods or accounts receivable, of the Borrower or any
Material Subsidiary (whether owned on the date hereof or hereafter acquired) or
any income or profits therefrom or assign or otherwise convey any right to
receive income or profits, nor covenant with any creditor by way of making a
negative pledge to such creditor comparable in any respect to the foregoing
negative pledge, provided, however, that the restriction set forth in this
Section shall not prohibit any of the following (“Permitted Liens”):

(a) Liens for taxes or assessments or other governmental charges or levies not
yet due and payable, or otherwise;

(b) Liens under workers’ compensation, unemployment insurance, Social Security,
or similar legislation;

(c) Liens, deposits, or pledges to secure the performance of bids, tenders,
contracts (other than contracts for the payment of money), leases (permitted
under the terms of this Agreement), or public or statutory obligations;

(d) Liens imposed by law, such as mechanics’, materialmen’s, landlords’,
warehousemen’s, and carriers’ Liens, and other similar Liens, securing
obligations incurred in the ordinary course of business for sums not yet due and
payable;

(e) Purchase money security interests or other Liens not exceeding in amount one
hundred percent (100%) of the purchase price of the property encumbered thereby
and securing not more than Five Million Dollars ($5,000,000) in the aggregate at
any one time outstanding, which have been created or exist at the time of
purchase or within one hundred twenty (120) days thereafter, on property or
assets acquired after the date hereof for the purpose of securing payment of the
remainder due of the purchase price; provided that, no such Liens shall extend
to or cover any other property or assets;

(f) Judgments and other similar Liens the existence of which that would not
constitute a Default under Section 9.01(g) below;

(g) Easements, rights-of-way, restrictions, and other similar encumbrances
incidental to and which, in the aggregate, do not materially interfere with, the
occupation, use, and enjoyment by the Borrower or any Subsidiary of the property
or assets encumbered thereby in the normal course of business or materially
impair the value of the property subject thereto; and

 

-83-



--------------------------------------------------------------------------------

(h) Liens existing on the date hereof listed on Schedule 8.07(h), or if not
listed, not exceeding in the aggregate Five Hundred Thousand Dollars ($500,000),
but not the extension of the Lien to other property, or the granting of the Lien
to secure the extension of the maturity, refunding, or modification of such
obligation, in whole or in part. If, notwithstanding the prohibition contained
herein, the Borrower shall, or shall permit any of its Subsidiaries to, directly
or indirectly create, incur, assume or permit to exist any Lien, other than
those Liens permitted by the provisions of paragraphs (a) through (h) of this
Section 8.07, it will make or cause to be made effective provision whereby the
Notes will be secured equally and ratably with any and all other obligations
thereby secured, such security to be pursuant to agreements reasonably
satisfactory to the Lenders and, in any such case, the Notes shall have the
benefit, to the fullest extent that, and with such priority as, the holders of
the Notes may be entitled under applicable law, of an equitable Lien on such
property. Such violation of this Section 8.07 will constitute an Event of
Default, whether or not provision is made for an equal and ratable Lien pursuant
to this Section 8.07.

Section 8.08 Corporate Reorganizations.

(a) The Borrower will not, nor will it permit any Subsidiary to create any new
Subsidiary unless (i) the Borrower gives at least ten (10) days prior written
notice to the Administrative Agent, (ii) the new Subsidiary guarantees all
Obligations pursuant to the Guaranty Agreement; and (iii) the Borrower and the
new Subsidiary deliver to the Lenders such opinions, record searches and other
documents as may be reasonably requested.

(b) The Borrower will not, nor will it permit any Subsidiary to acquire any
Subsidiary not extant on the date hereof, merge with or into, consolidate with
any other Person, acquire all or substantially all the assets of any other
Person, or exchange shares with any other Person except as specifically
permitted by Section 8.10, or permit any other Person to merge with or into or
consolidate with it, or agree to do any of the foregoing, or engage in any
business other than those engaged in on the date hereof.

Section 8.09 Disposition of Assets. The Borrower will not, nor will it permit
any Subsidiary to make any Asset Dispositions except for Asset Dispositions in
the ordinary course of business (provided, however (a) in the good faith opinion
of Borrower, the Asset Disposition is in exchange for consideration having a
Fair Market Value at least equal to that of the property exchanged and is in the
best interest of Borrower or such Material Subsidiary, and (b) immediately after
giving effect to the Asset Disposition, no Default or Event of Default would
exist).

Section 8.10 Loans, Investments, Etc. The Borrower will not, nor will it permit
any Subsidiary to make any loans or advances to, or purchase, acquire, own or
make any investment in the stock or obligations of any other Person or acquire
all or substantially all the assets of any other Person except (a) the purchase
of interest bearing obligations of, or guaranteed by, the United States of
America, (b) the purchase of interest bearing obligations, having an original
maturity of one (1) year or less, issued by FDIC insured commercial banks and
which at the time

 

-84-



--------------------------------------------------------------------------------

of purchase shall have an “A” bond rating, (c) the purchase of prime commercial
paper which at the time of purchase shall have one (1) of the two (2) highest
ratings given to commercial paper by Standard & Poors Corporation or Moody’s
Investor Service, Inc., (d) ordinary course travel and payroll advances to the
Borrower’s employees, (e) purchases of stock not exceeding Ten Thousand Dollars
($10,000) individually or One Hundred Thousand Dollars ($100,000) in the
aggregate, (f) loans to suppliers and/or targets not exceeding Five Million
Dollars ($5,000,000) in the aggregate, (g) Permitted Acquisitions, or (h) trade
credit extended on usual and customary terms in the ordinary course of business.

Section 8.11 Limitation on Sales and Leasebacks. The Borrower will not, nor will
it permit any Material Subsidiary to sell or otherwise transfer and lease back,
any real or personal property except for (a) any such sale/leaseback
transactions specifically permitted under Section 8.09(b) and (b) any other such
sale/leaseback transactions in an aggregate amount not to exceed Fifty Million
Dollars ($50,000,000) in any fiscal year and One Hundred Million Dollars
($100,000,000) during the term of this Agreement.

Section 8.12 Transactions with Affiliates. The Borrower will not, nor will it
permit any Material Subsidiary to enter into any transaction (or series of
related transactions) with any Affiliate of the Borrower or any of the Material
Subsidiaries that is material to the Borrower and the Material Subsidiaries as a
whole other than on terms and conditions substantially as favorable to such
Borrower or such Material Subsidiary as would reasonably be obtained by such
Borrower or such Material Subsidiary at that time in a comparable arm’s-length
transaction with a Person other than an Affiliate; provided, however, that the
foregoing shall not prohibit (a) transactions among the Borrower and/or its
Wholly-Owned Subsidiaries, (b) Borrower’s lease for its corporate headquarters
and warehouse facility located in Colmar, PA or (c) joint ventures or
Investments in any of Borrower’s suppliers.

Section 8.13 Employee Plans.

(a) The Borrower or any Related Party will not maintain, or contribute to, a
Multiemployer Plan or a Pension Benefit Plan subject to section 412 of the Code
or Title IV of ERISA.

(b) The Borrower will not take, or omit to take, and will cause all Related
Parties not to take, or omit to take, any action which will result in any
material representation or warranty contained in Article VI above or otherwise
contained in any Loan Document with respect to any Plan, Pension Benefit Plan or
Multiemployer Plan becoming incorrect as of the date of such action, provided
that, nothing contained in the foregoing shall prevent the Borrower or any
Related Party from establishing any new Plan in compliance with applicable law
so long as the establishment of such Plan is reported to the Administrative
Agent in the next Compliance Certificate delivered by Borrower to the
Administrative Agent.

(c) The Borrower or any Related Party will not increase the benefits of any
Borrower Plan, adopt, or contribute to, any Plan that is not listed on Schedule
6.09 or commence coverage under, or contributions to, any Plan on behalf of a
new group of employees whether or not as a result of any business acquisition of
the Borrower or any Related Party.

 

-85-



--------------------------------------------------------------------------------

Section 8.14 Disposal of Ownership of a Material Subsidiary. The Borrower will
not, and will not permit any of its Material Subsidiaries to, sell or otherwise
dispose of any Subsidiary Stock, nor will the Borrower permit any such Material
Subsidiary to issue, sell or otherwise dispose of any of its own Subsidiary
Stock provided that the foregoing restrictions do not apply to:

(a) the issue of directors’ qualifying shares by any such Subsidiary;

(b) any such Transfer of Subsidiary Stock constituting a Transfer described in
clause (a) or clause (b) of the definition of “Asset Disposition”; and

(c) the Transfer of all of the Subsidiary Stock of a Subsidiary of the Borrower
owned by Borrower and its other Subsidiaries if:

(i) such Transfer satisfies the requirements of Section 8.09 hereof,

(ii) in connection with such Transfer the entire investment (whether represented
by stock or other equity interests, Debt, claims or otherwise) of the Borrower
and its other Subsidiaries in such Subsidiary is sold, transferred or otherwise
disposed of to a Person other than (A) the Borrower, (B) another Subsidiary not
being simultaneously disposed of, or (C) an Affiliate,

(iii) the Subsidiary being disposed of has no continuing investment (whether
represented by stock or other equity interests, Debt, claims or otherwise) in
any other Subsidiary of Borrower not being simultaneously disposed of or in the
Borrower, and

(iv) immediately after giving effect to such Transfer no Default or Event of
Default shall have occurred and be continuing and the Borrower would be
permitted by the provisions of Section 8.05 hereof to incur at least One Dollar
($1.00) of additional Funded Debt owing to a Person other than a Subsidiary of
Borrower.

Section 8.15 Business of Borrower. The Borrower will not and will not permit any
Material Subsidiary to engage in any business if, as a result, the general
nature of the business which would then be engaged in by the Borrower and its
Material Subsidiaries taken as a whole would be substantially changed from the
general nature of the business engaged in by Borrower and its Material
Subsidiaries on the date of this Agreement.

Section 8.16 Material Foreign Subsidiary. The Borrower will not, and will not
permit any of its Material Subsidiaries to, directly or indirectly create,
incur, assume or suffer to exist (upon the happening of a contingency or
otherwise) (a) any Lien on the capital stock or other equity interests of any
Material Foreign Subsidiary, or (b) any Guaranty by any Material Foreign
Subsidiary of any Indebtedness of the Borrower or any other Subsidiary (except
that a Material Foreign Subsidiary may make, incur and suffer to exist a
Guaranty of the Debt of another Foreign Subsidiary in which such Material
Foreign Subsidiary holds, directly or indirectly, any capital stock or other
equity interest).

 

-86-



--------------------------------------------------------------------------------

Section 8.17 No Further Negative Pledges; Restrictive Agreements.

(a) Enter into, assume or be subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, or requiring the grant of any
security for such obligation if security is given for some other obligation,
except (i) pursuant to this Agreement and the other Loan Documents,
(ii) pursuant to any document or instrument governing Indebtedness incurred
pursuant to Section 8.07(d) (provided that any such restriction contained
therein relates only to the asset or assets financed thereby), (iii) customary
restrictions contained in the organizational documents of any Non-Guarantor
Subsidiary as of the Closing Date and (iv) customary restrictions in connection
with any Permitted Lien or any document or instrument governing any Permitted
Lien (provided that any such restriction contained therein relates only to the
asset or assets subject to such Permitted Lien).

(b) Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party to
(i) pay dividends or make any other distributions to any Credit Party on its
Equity Interests or with respect to any other interest or participation in, or
measured by, its profits, (ii) pay any Indebtedness or other obligation owed to
any Credit Party or (iii) make loans or advances to any Credit Party, except in
each case for such encumbrances or restrictions existing under or by reason of
(A) this Agreement and the other Loan Documents and (B) Applicable Law.

(c) Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party to
(i) sell, lease or transfer any of its properties or assets to any Credit Party
or (ii) act as a Credit Party pursuant to the Loan Documents or any renewals,
refinancings, exchanges, refundings or extension thereof, except in each case
for such encumbrances or restrictions existing under or by reason of (A) this
Agreement and the other Loan Documents, (B) Applicable Law, (C) any document or
instrument governing Indebtedness incurred pursuant to Section 8.07(d) (provided
that any such restriction contained therein relates only to the asset or assets
acquired in connection therewith), (D) any Permitted Lien or any document or
instrument governing any Permitted Lien (provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien), (E) obligations that are binding on a Subsidiary at the time such
Subsidiary first becomes a Subsidiary of the Borrower, so long as such
obligations are not entered into in contemplation of such Person becoming a
Subsidiary, (F) customary restrictions contained in an agreement related to the
sale of Property (to the extent such sale is permitted pursuant to Section 8.08)
that limit the transfer of such Property pending the consummation of such sale,
(G) customary restrictions in leases, subleases, licenses and sublicenses or
asset sale agreements otherwise permitted by this Agreement so long as such
restrictions relate only to the assets subject thereto and (H) customary
provisions restricting assignment of any agreement entered into in the ordinary
course of business.

 

-87-



--------------------------------------------------------------------------------

ARTICLE IX

DEFAULT AND REMEDIES

Section 9.01 Events of Default. Each of the following shall constitute an Event
of Default:

(a) The Borrower or any Subsidiary shall fail to pay any principal whether at
maturity thereof, on a date fixed for prepayment, by acceleration, or otherwise,
or shall fail to pay interest on any Note with five (5) days of when the same
shall become due and payable, or shall fail to pay any other obligations within
ten (10) days after notice to the Borrower;

(b) Any Credit Party or any Active Subsidiary shall fail to perform or observe
any covenant, condition or agreement contained in this Agreement or any other
Loan Document and, if such failure does not relate to a covenant contained in
Article VIII and such failure is curable, it shall continue for a period of
thirty (30) days after notice to the Borrower;

(c) The Borrower or any Subsidiary shall default in the payment, performance or
observance of, or there shall occur any default, breach, violation or event of
default in connection with, any other agreement under which arises Indebtedness
for borrowed money in an amount equal to or exceeding Five Million Dollars
($5,000,000);

(d) Any proceedings shall be instituted, or a case shall be commenced by any
Credit Party or an Active Subsidiary, seeking to adjudicate it bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any
present or future law relating to bankruptcy, insolvency or reorganization or
relief of debtors or seeking the entry of an order for the appointment of a
receiver, trustee or other similar official for it or for any substantial part
of its property; or if any of the foregoing proceedings shall be instituted or a
case commenced against any Credit Party or an Active Subsidiary seeking the
relief and/or remedies above described in this subsection and such proceeding or
case shall continue for sixty (60) days, or any order, judgment or decree shall
be entered against any Credit Party or an Active Subsidiary granting the relief
sought in any such proceeding or case and shall not be stayed or set aside or
vacated within sixty (60) days; or any Credit Party or an Active Subsidiary
shall generally not pay its debts as such debts become due or shall make an
assignment for the benefit of creditors or to an agent authorized to liquidate
any substantial amount of its assets; or shall take any corporate action to
authorize any of the actions set forth above;

(e) Any representation or warranty made by or on behalf of the Borrower or any
Subsidiary to the Administrative Agent or the Lenders in this Agreement or in
any other Loan Document is incorrect or shall prove to have been false and
misleading in any material respect on the date as of which made;

(f) A final judgment or judgments for the payment of money (other than those
which an insurance company has agreed in writing to pay) in excess of an
aggregate of Five Million Dollars ($5,000,000) shall be rendered against
Borrower or any Subsidiary and such judgment or judgments shall remain
undischarged, unstayed on appeal, unbonded and undismissed for a period of
thirty (30) consecutive days or such longer period as shall be permitted by
rules of practice of the judicial body which has jurisdiction during which the
execution shall not be effectively stayed;

 

-88-



--------------------------------------------------------------------------------

(g) Any attachment, levy, tax lien or garnishment shall be issued against any
property of material value in which the Borrower or any Subsidiary has an
interest;

(h) Any attachment, levy, garnishment or similar legal process shall be served
upon the Administrative Agent as a result of any claim against Borrower or any
Subsidiary or against any property of the Borrower or any Subsidiary; or

(i) The dissolution, merger, consolidation, or the sale or change in control (as
“control” is defined in Rule 12b-2 under the Securities Exchange Act of 1934) of
the Borrower or any Subsidiary which is a corporation or partnership, or
transfer of any substantial portion of the Borrower’s or any Subsidiary’s
assets, or if any agreement for such dissolution, merger, consolidation, change
in control, sale or transfer is entered into by the Borrower or any Subsidiary,
except to the extent any such transaction is expressly permitted under the terms
and conditions of Section 8.09 or Section 8.10 above. There shall be
conclusively presumed to have been a change in control if any two (2) of the
Persons holding the offices of Chairman, Chief Executive Officer, and Chief
Financial Officer of the Borrower, as listed in Schedule 9.01(i) hereto, no
longer holds such office; provided, however, that such Persons have not been
replaced within twenty (20) days with either interim officers or successors
reasonably acceptable to Administrative Agent and permanent replacements for
such original Persons reasonably acceptable to Administrative Agent take office
within one hundred eighty (180) days of such officers no longer holding such
offices.

Section 9.02 Remedies. At any time and from time to time, in the event any one
or more of the foregoing Events of Default shall occur and be continuing, the
Administrative Agent in its discretion may, or if requested by the Required
Lenders shall, by written notice to the Borrower, at the same or different
times, terminate forthwith the Revolving Credit Facilities and/or refuse to make
any further Loans or issue any other Letters of Credit hereunder and/or declare
all outstanding Notes and interest accrued thereon, and all other Obligations of
the Borrower hereunder and thereunder to be immediately due and payable, and in
the case of such notice, and automatically without the necessity of such notice
or declaration in the case of a Default under Section 9.01(d) above:

(a) The Administrative Agent and the Banks may refuse to make any further Loans
to Borrower hereunder, and all Notes, interest and other Obligations of the
Borrower to the Administrative Agent or the Lenders shall become and be
forthwith due and payable without presentment, demand, protest or other notice
of any kind to the Borrower, all of which are hereby waived, and the Revolving
Credit Facilities shall automatically terminate;

(b) The Administrative Agent shall apply the moneys held by it hereunder first,
to the payment of outstanding fees, charges, expenses and other costs (including
reasonable attorney’s fees) owed to the Administrative Agent pursuant to the
performance of its obligations under this Agreement and under the Master Letter
of Credit Agreement; second, to the Lenders pari passu and in proportion to
their Distributable Shares of principal and interest owing under

 

-89-



--------------------------------------------------------------------------------

the Notes, to be applied as the Agent may elect in its sole discretion in
payment of the Obligations evidenced by the Notes (including interest thereon)
and arising under the Master Letter of Credit Agreement (including interest
thereon) or any extension, renewal, refinancing or refunding thereof, first to
interest and then to principal; and third, to the Lenders pari passu and in
proportion to their Distributable Shares in payment of Obligations (including
interest thereon) other than those described above, to be applied as the Agent
may elect in its sole discretion in payment of such Obligations; and

(c) If such moneys and proceeds are insufficient to pay all of the foregoing and
any other amounts required by law, the Borrower shall be liable for any
deficiency.

Section 9.03 Remedies Cumulative. No remedy herein conferred upon the
Administrative Agent or the Lenders or the holder of any Note is intended to be
exclusive of any other remedy and each and every such remedy shall be cumulative
and shall be in addition to every other remedy given hereunder or now or
hereafter existing at law or in equity or by statute or otherwise.

Section 9.04 Remedies Not Waived. No course of dealing between the Borrower and
the Administrative Agent or any Lender or the holder of any Note or any delay on
the part of any of them in exercising any rights or remedies hereunder or under
applicable law shall operate as a waiver of any rights or remedies of any of
them, whether arising hereunder or under any loan document related hereto or
under applicable law.

Section 9.05 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and any secured
obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lenders and the Administrative
Agent under Sections 3.03, 4.03 and 11.03) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to

 

-90-



--------------------------------------------------------------------------------

pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
3.03, 4.03 and 11.03.

ARTICLE X

THE ADMINISTRATIVE AGENT

Section 10.01 Appointment and Authority. Each of the Lenders and each Issuing
Lender hereby irrevocably appoints Wells Fargo to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Except as provided in Section 10.06 the provisions of this Article are
solely for the benefit of the Administrative Agent, the Lenders and the Issuing
Lenders, and neither the Borrower nor any Subsidiary thereof shall have rights
as a third-party beneficiary of any of such provisions. It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any Applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

Section 10.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

Section 10.03 Exculpatory Provisions.

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the

 

-91-



--------------------------------------------------------------------------------

Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may affect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries or
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.02 and Section 9.02) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the Borrower, a Lender or an
Issuing Lender.

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith (including, without
limitation, any report provided to it by an Issuing Lender pursuant to
Section 3.09), (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article V or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or (vi) the utilization of any Issuing Lender’s L/C Commitment (it being
understood and agreed that each Issuing Lender shall monitor compliance with its
own L/C Commitment without any further action by the Administrative Agent).

(d) The Administrative Agent shall not be responsible or have any liability for,
or have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Institutions. Without limiting
the generality of the foregoing, the Administrative Agent shall not (i) be
obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Institution
or (ii) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
Disqualified Institution.

 

-92-



--------------------------------------------------------------------------------

Section 10.04 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Lender prior to the making of such
Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Section 10.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

Section 10.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give written notice of its
resignation to the Lenders, the Issuing Lenders and the Borrower. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders and the Issuing
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

 

-93-



--------------------------------------------------------------------------------

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person, remove such Person as Administrative Agent and, in consultation
with the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lenders under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than any rights to
indemnity payments owed to the retiring or removed Administrative Agent), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 11.03 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

(d) Any resignation by, or removal of, Wells Fargo as Administrative Agent
pursuant to this Section shall also constitute its resignation as an Issuing
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Lender, (ii) the
retiring Issuing Lender shall be discharged from all of their respective duties
and obligations hereunder or under the other Loan Documents, and (iii) the
successor Issuing Lender, if in its sole discretion it elects to, shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring Issuing Lender to effectively assume the obligations of the retiring
Issuing Lender with respect to such Letters of Credit.

 

-94-



--------------------------------------------------------------------------------

Section 10.07 Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 10.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or an Issuing Lender hereunder.

ARTICLE XI

MISCELLANEOUS

Section 11.01 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:

If to the Borrower:

Dorman Products, Inc.

3400 East Walnut Street

Colmar, PA 18915

Attention of: Thomas J. Knoblauch

Telephone No.: 215-712-5222

Facsimile No.: 215-997-8577

E-mail: tknoblauch@dormanproducts.com

With copies to:

Blank Rome LLP

One Logan Square

130 North 18th Street

Philadelphia, PA 19103

Attention of: Gary R. Goldenberg and Samuel H. Becker

Telephone No.: 215-569-5733 and 215-569-5527

Facsimile No.: 215-832-5733 and 215-832-5527

E-mail: Goldenberg@BlankRome.com and Becker@BlankRome.com

 

-95-



--------------------------------------------------------------------------------

If to Wells Fargo as Administrative Agent:

Wells Fargo Bank, National Association

MAC D1109-019

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention of: Syndication Agency Services

Telephone No.: (704) 590-2703

Facsimile No.: (704) 715-0092

With copies to:

Wells Fargo Bank, National Association

300 Barr Harbor Drive

Five Tower Bridge, Suite 850

Conshohocken, PA 19428

Attention of: Matthew Siefer, Senior Vice President

Telephone No.: 484-530-1750

Facsimile No.: 484-530-1795

E-mail: matthew.siefer@wellsfargo.com

If to any Lender:

To the address of such Lender set forth on the Register with respect to
deliveries of notices and other documentation that may contain material
non-public information.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any Issuing Lender pursuant to
Article II or III if such Lender or such Issuing Lender, as applicable, has
notified the Administrative Agent that is incapable of receiving notices under
such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return

 

-96-



--------------------------------------------------------------------------------

e-mail or other written acknowledgement), and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor; provided that, for both
clauses (i) and (ii) above, if such notice, email or other communication is not
sent during the normal business hours of the recipient, such notice, email or
other communication shall be deemed to have been sent at the opening of business
on the next business day for the recipient.

(c) Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent or
any Issuing Lender may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. Any Lender
may change its address or facsimile number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent and each Issuing
Lender.

(e) Platform.

(i) Each Credit Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Borrower Materials available to the Issuing Lenders and
the other Lenders by posting the Borrower Materials on the Platform. The
Borrower acknowledges and agrees that the DQ List shall be deemed suitable for
posting and may be posted by the Administrative Agent on the Platform, including
the portion of the Platform that is designated for “public side” Lenders.

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the accuracy or completeness of the Borrower
Materials or the adequacy of the Platform, and expressly disclaim liability for
errors or omissions in the Borrower Materials. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Credit Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of communications
through the Internet (including, without limitation, the Platform), except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to any Credit Party, any Lender, the Issuing Lender or any other
Person for indirect, special, incidental, consequential or punitive damages,
losses or expenses (as opposed to actual damages, losses or expenses).

 

-97-



--------------------------------------------------------------------------------

(f) Private Side Designation. Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States Federal and state securities Applicable Laws, to make
reference to Borrower Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities Applicable Laws.

Section 11.02 Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:

(a) without the prior written consent of the Required Revolving Credit Lenders,
amend, modify or waive (i) Section 5.02 or any other provision of this Agreement
if the effect of such amendment, modification or waiver is to require the
Revolving Credit Lenders (pursuant to, in the case of any such amendment to a
provision hereof other than Section 5.02, any substantially concurrent request
by the Borrower for a borrowing of Revolving Credit Loans or issuance of Letters
of Credit) to make Revolving Credit Loans when such Revolving Credit Lenders
would not otherwise be required to do so or (ii) the amount of the L/C Sublimit;

(b) increase or extend the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) or increase the amount of Loans of any
Lender, in any case, without the written consent of such Lender;

(c) waive, extend or postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly and adversely affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (iii) of the proviso set
forth in the paragraph below) any fees or other amounts payable hereunder or
under any other Loan Document, or change the manner of computation of any
financial ratio (including any change in any applicable defined term) used in
determining the Applicable Margin that would result in a reduction of any
interest rate on any Loan or any fee payable hereunder without the written
consent of each Lender directly and adversely affected thereby; provided that
only the consent of the Required Lenders shall be necessary to waive any
obligation of the Borrower to pay interest at the rate set forth in
Section 4.01(a) during the continuance of an Event of Default;

 

-98-



--------------------------------------------------------------------------------

(e) change Section 4.06 in a manner that would alter the pro rata sharing of
payments or order of application required thereby without the written consent of
each Lender directly and adversely affected thereby;

(f) except as otherwise permitted by this Section 11.02 change any provision of
this Section or reduce the percentages specified in the definitions of “Required
Lenders,” or “Required Revolving Credit Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender directly and
adversely affected thereby;

(g) consent to the assignment or transfer by any Credit Party of such Credit
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Sections 8.08 or 8.09), in each case, without
the written consent of each Lender; or

(h) release (i) all of the Subsidiary Guarantors or (ii) Subsidiary Guarantors
comprising substantially all of the credit support for the Obligations, in any
case, from any Guaranty Agreement;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each affected Issuing Lender in addition to the Lenders
required above, affect the rights or duties of such Issuing Lender under this
Agreement (including, without limitation, or any Letter of Credit Application
relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iii) each Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto, (iv) each
Letter of Credit Application may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto; provided that a copy
of such amended Letter of Credit Application, shall be promptly delivered to the
Administrative Agent upon such amendment or waiver, and (v) the Administrative
Agent and the Borrower shall be permitted to amend any provision of the Loan
Documents (and such amendment shall become effective without any further action
or consent of any other party to any Loan Document) if the Administrative Agent
and the Borrower shall have jointly identified an obvious error or any error,
ambiguity, defect or inconsistency or omission of a technical or immaterial
nature in any such provision. Notwithstanding anything to the contrary herein,
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that (A) the Revolving Credit
Commitment of such Lender may not be increased or extended without the consent
of such Lender, and (B) any amendment, waiver, or consent hereunder which
requires the consent of all Lenders or each affected Lender that by its terms
disproportionately and adversely affects any such Defaulting Lender relative to
other affected Lenders shall require the consent of such Defaulting Lender.

 

-99-



--------------------------------------------------------------------------------

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 11.02) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 4.13 (including, without limitation, as applicable, (A) to
permit the Incremental Revolving Credit Increases to share ratably in the
benefits of this Agreement and the other Loan Documents, and (B) to include the
Incremental Revolving Credit Increase, as applicable, or outstanding Incremental
Revolving Credit Increase, as applicable, in any determination of (1) Required
Lenders or Required Revolving Credit Lenders, as applicable or (2) similar
required lender terms applicable thereto); provided that no amendment or
modification shall result in any increase in the amount of any Lender’s
Commitment or any increase in any Lender’s Commitment Percentage, in each case,
without the written consent of such affected Lender.

Section 11.03 Expenses; Indemnity.

(a) Costs and Expenses. The Borrower and each other Credit Party, jointly and
severally, shall pay (i) all documented reasonable out of pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent) in connection with the syndication of the Credit Facility, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all documented
reasonable out of pocket expenses incurred by any Issuing Lender in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all documented reasonable out of
pocket expenses incurred by the Administrative Agent, any Lender or any Issuing
Lender (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any Issuing Lender) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
and shall pay or reimburse any such Indemnitee for, any and all losses, claims
(including, without limitation, any Environmental Claims), penalties, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless, each
Indemnitee from, and shall pay or reimburse any such Indemnitee for, all fees
and time charges and disbursements for attorneys, incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including the Borrower or any
other Credit Party), arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby (including,
without limitation, the Transactions), (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any

 

-100-



--------------------------------------------------------------------------------

refusal by any Issuing Lender to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by any Credit Party or any Subsidiary thereof, or any Environmental
Claim related in any way to any Credit Party or any Subsidiary, (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Credit Party or any Subsidiary thereof, and
regardless of whether any Indemnitee is a party thereto, or (v) any claim
(including, without limitation, any Environmental Claims), investigation,
litigation or other proceeding (whether or not the Administrative Agent or any
Lender is a party thereto) and the prosecution and defense thereof, arising out
of or in any way connected with the Loans, this Agreement, any other Loan
Document, or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby, including without limitation,
reasonable attorneys and consultant’s fees, provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (A) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (B) result from
a claim brought by any Credit Party or any Subsidiary thereof against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if such Credit Party or such Subsidiary has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. This Section 11.03(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim. In no event shall Borrower be
responsible for any Environmental Claims to the extent resulting solely from the
gross negligence or willful misconduct of any Indemnitee or any receiver
appointed for the Property.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (i) or (ii) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
any Issuing Lender, or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent),
such Issuing Lender, or such Related Party, as the case may be, such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought based on each Lender’s share of the Total
Credit Exposure at such time, or if the Total Credit Exposure has been reduced
to zero, then based on such Lender’s share of the Total Credit Exposure
immediately prior to such reduction) of such unpaid amount (including any such
unpaid amount in respect of a claim asserted by such Lender); provided that with
respect to such unpaid amounts owed to any Issuing Lender solely in its capacity
as such, only the Revolving Credit Lenders shall be required to pay such unpaid
amounts, such payment to be made severally among them based on such Revolving
Credit Lenders’ Revolving Credit Commitment Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought or,
if the Revolving Credit Commitment has been reduced to zero as of such time,
determined immediately prior to such reduction); provided, further, that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), such Issuing Lender in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent), such Issuing Lender in
connection with such capacity. The obligations of the Lenders under this clause
(c) are subject to the provisions of Section 4.07.

 

-101-



--------------------------------------------------------------------------------

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrower and each other Credit Party shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in clause
(ii) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable promptly after
demand therefor.

(f) Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.

Section 11.04 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Lender, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Applicable Law, to setoff and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such Issuing Lender, or any such Affiliate to or for
the credit or the account of the Borrower or any other Credit Party against any
and all of the obligations of the Borrower or such Credit Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender, such
Issuing Lender or any of its Affiliates, irrespective of whether or not such
Lender, such Issuing Lender, or any such Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
the Borrower or such Credit Party may be contingent or unmatured or are owed to
a branch or office of such Lender, such Issuing Lender, or such Affiliate
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender or
any Affiliate thereof shall exercise any such right of setoff, (x) all amounts
so setoff shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 4.15 and, pending such
payment, shall be segregated by such Defaulting Lender or Affiliate of a
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Lenders, and the Lenders, and (y) the
Defaulting Lender or its Affiliate shall provide promptly to the Administrative
Agent a statement describing in reasonable detail the Secured Obligations owing
to such Defaulting Lender or any of its Affiliates as to which such right of
setoff was exercised. The rights of each Lender, each Issuing Lender, and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, such Issuing
Lender, or their respective Affiliates may have. Each Lender, and such Issuing
Lender and agree to notify the Borrower and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

 

-102-



--------------------------------------------------------------------------------

Section 11.05 Governing Law; Jurisdiction, Etc.

(a) Governing Law. This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the Commonwealth of
Pennsylvania.

(b) Submission to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, any Issuing Lender, or any Related Party of the foregoing in any way
relating to this Agreement or any other Loan Document or the transactions
relating hereto or thereto, in any forum other than the courts of the
Commonwealth of Pennsylvania sitting in Philadelphia County, and of the United
States District Court of the Eastern District of Pennsylvania, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the exclusive jurisdiction of such courts and agrees
that all claims in respect of any such action, litigation or proceeding may be
heard and determined in such Pennsylvania State court or, to the fullest extent
permitted by Applicable Law, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action, litigation or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law. Nothing in this Agreement or in any
other Loan Document shall affect any right that the Administrative Agent, any
Lender, or any Issuing Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or any other Credit Party or its properties in the courts of any
jurisdiction.

(c) Waiver of Venue. The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 11.01. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

Section 11.06 Waiver of Jury Trial. EACH PARTY HERETO WAIVES TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN

 

-103-



--------------------------------------------------------------------------------

ANY WAY ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE RELATIONSHIP
ESTABLISHED HEREUNDER. THIS PROVISION IS A MATERIAL INDUCEMENT FOR BORROWER AND
LENDER TO ENTER INTO THIS AGREEMENT.

Section 11.07 Reversal of Payments. To the extent any Credit Party makes a
payment or payments to the Administrative Agent or any Lender exercises its
right of setoff, which payments or proceeds (including any proceeds of such
setoff) or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any Debtor Relief Law, other Applicable Law or
equitable cause, then, to the extent of such payment or proceeds repaid, the
Obligations or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if such payment or proceeds had not been
received by the Administrative Agent, and each Lender and each Issuing Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
ratable share (without duplication) of any amount so recovered from or repaid by
the Administrative Agent plus interest thereon at a per annum rate equal to the
Federal Funds Rate from the date of such demand to the date such payment is made
to the Administrative Agent.

Section 11.08 Injunctive Relief. The Borrower recognizes that, in the event the
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders. Therefore, the Borrower agrees that the Lenders, at the
Lenders’ option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.

Section 11.09 Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (e) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans at
the time owing to it); provided that, in each case with respect to any Credit
Facility, any such assignment shall be subject to the following conditions:

 

-104-



--------------------------------------------------------------------------------

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it (in each case with
respect to any Credit Facility) or contemporaneous assignments to related
Approved Funds (determined after giving effect to such assignments) that equal
at least the amount specified in paragraph (b)(i)(B) of this Section in the
aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than Five Million Dollars ($5,000,000), in the case of
any assignment in respect of the Revolving Credit Facility, or unless each of
the Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that the Borrower shall be deemed to
have given its consent ten (10) Business Days after the date written notice
thereof has been delivered by the assigning Lender (through the Administrative
Agent) unless such consent is expressly refused by the Borrower prior to such
fifth (5th) Business Day;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund or (3) the assignment is made in
connection with the primary syndication of the Credit Facility and during the
period commencing on the Closing Date and ending on the date that is ninety
(90) days following the Closing Date; provided, that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof; and provided, further, that the Borrower’s
consent shall not be required during the primary syndication of the Credit
Facility;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of the
Revolving Credit Facility if such assignment is to a Person that is not a Lender
with a Revolving Credit Commitment, an Affiliate of such Lender or an Approved
Fund with respect to such Lender; and

 

-105-



--------------------------------------------------------------------------------

(C) the consents of the Issuing Lenders shall be required for any assignment in
respect of the Revolving Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of Three Thousand Five Hundred Dollars ($3,500)
for each assignment; provided that (A) only one such fee will be payable in
connection with simultaneous assignments to two or more related Approved Funds
by a Lender and (B) the Administrative Agent may, in its sole discretion, elect
to waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of its Subsidiaries or Affiliates or (B) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested, but not funded by, the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Lenders, and each other Lender hereunder (and interest accrued thereon), and
(B) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Revolving Credit
Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning

 

-106-



--------------------------------------------------------------------------------

Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
4.08, 4.09, 4.10, 4.11 and 11.03 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section (other than a
purported assignment to a natural Person or the Borrower or any of the
Borrower’s Subsidiaries or Affiliates, which shall be null and void).

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption and each
Lender Joinder Agreement delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amounts of (and stated interest on) the Loans owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender (but only to the extent of entries in the Register that are
applicable to such Lender), at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, (or a holding company, investment vehicle
or trust for, or owned and operated for the primary benefit of, a natural
Person, or the Borrower or any of the Borrower’s Subsidiaries or Affiliates)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Lender and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.03(c) with respect to any payments made by such Lender to its
Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 11.02(b), (c), (d)
or (e) that directly and adversely affects such Participant. The Borrower agrees
that each Participant shall be entitled to the benefits of Sections 4.09, 4.10
and 4.11 (subject to the requirements and limitations therein, including the
requirements under Section 4.11(g) (it being

 

-107-



--------------------------------------------------------------------------------

understood that the documentation required under Section 4.11(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 4.12 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 4.10 or 4.11, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 4.12(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 11.04 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 4.06 and Section 11.04 as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

Section 11.10 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Issuing Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
Related Parties in connection with the Credit Facility, this Agreement, the
transactions contemplated hereby or in connection with marketing of services by
such Affiliate or Related Party to the Borrower or any of its Subsidiaries (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by, or
required to be disclosed to, any regulatory or similar authority purporting to
have jurisdiction over such Person or its Related Parties (including any

 

-108-



--------------------------------------------------------------------------------

self-regulatory authority, such as the National Association of Insurance
Commissioners) or in accordance with the Administrative Agent’s, the Issuing
Lender’s or any Lender’s regulatory compliance policy if the Administrative
Agent, the Issuing Lender or such Lender, as applicable, deems such disclosure
to be necessary for the mitigation of claims by those authorities against the
Administrative Agent, the Issuing lender or such Lender, as applicable, or any
of its Related Parties (in which case, the Administrative Agent, the Issuing
Lender or such Lender, as applicable, shall use commercially reasonable efforts
to, except with respect to any audit or examination conducted by bank
accountants or any governmental bank regulatory authority exercising examination
or regulatory authority, promptly notify the Borrower, in advance, to the extent
practicable and otherwise permitted by Applicable Law), (c) as to the extent
required by Applicable Laws or regulations or in any legal, judicial,
administrative proceeding or other compulsory process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies under this
Agreement, under any other Loan Document, or any action or proceeding relating
to this Agreement, any other Loan Document, or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement, (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder (it being understood that the
DQ List may be disclosed to any assignee or Participant, or prospective assignee
or Participant, in reliance on this clause (f)), (g) deal terms and other
information customarily reported to Thomson Reuters, other bank market data
collectors and similar service providers to the lending industry and service
providers to the Administrative Agent and the Lenders in connection with the
administration of the Loan Documents, (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent, any Lender, any
Issuing Lender or any of their respective Affiliates from a third party that is
not, to such Person’s knowledge, subject to confidentiality obligations to the
Borrower, or (i) to the extent that such information is independently developed
by such Person. For purposes of this Section, “Information” means all
information received from any Credit Party or any Subsidiary thereof relating to
any Credit Party or any Subsidiary thereof or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Issuing Lender on a nonconfidential
basis prior to disclosure by any Credit Party or any Subsidiary thereof;
provided that, in the case of information received from a Credit Party or any
Subsidiary thereof after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Section 11.11 Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.

Section 11.12 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied, any of the Commitments remain in effect or the
Credit Facility has not been terminated.

 

-109-



--------------------------------------------------------------------------------

Section 11.13 Survival.

(a) All representations and warranties set forth in Article VI and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.

(b) Notwithstanding any termination of this Agreement, the indemnities to which
the Administrative Agent and the Lenders are entitled under the provisions of
this Article XI and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.

Section 11.14 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.

Section 11.15 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction. In the
event that any provision is held to be so prohibited or unenforceable in any
jurisdiction, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such provision to preserve the original intent
thereof in such jurisdiction (subject to the approval of the Required Lenders).

Section 11.16 Counterparts; Integration; Effectiveness; Electronic Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent and the Issuing Lender, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 5.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have

 

-110-



--------------------------------------------------------------------------------

received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or in electronic (i.e., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Agreement.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 11.17 Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations (other
than contingent indemnification obligations not then due) arising hereunder or
under any other Loan Document shall have been indefeasibly and irrevocably paid
and satisfied in full, all Letters of Credit have been terminated or expired or
otherwise satisfied in a manner reasonably acceptable to the Issuing Lender) and
the Revolving Credit Commitment has been terminated. No termination of this
Agreement shall affect the rights and obligations of the parties hereto arising
prior to such termination or in respect of any provision of this Agreement which
survives such termination.

Section 11.18 USA PATRIOT Act; Anti-Money Laundering Laws. The Administrative
Agent and each Lender hereby notifies the Borrower that pursuant to the
requirements of the PATRIOT Act or any other Anti-Money Laundering Laws, each of
them is required to obtain, verify and record information that identifies each
Credit Party, which information includes the name and address of each Credit
Party and other information that will allow such Lender to identify each Credit
Party in accordance with the PATRIOT Act or such Anti-Money Laundering Laws.

Section 11.19 Independent Effect of Covenants. The Borrower expressly
acknowledges and agrees that each covenant contained in Articles VII or VIII
hereof shall be given independent effect. Accordingly, the Borrower shall not
engage in any transaction or other act otherwise permitted under any covenant
contained in Articles VII or VIII, before or after giving effect to such
transaction or act, the Borrower shall or would be in breach of any other
covenant contained in Articles VII or VIII.

Section 11.20 No Advisory or Fiduciary Responsibility.

(a) In connection with all aspects of each transaction contemplated hereby, each
Credit Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Arrangers and
the Lenders, on the other hand, and the Borrower is capable of evaluating and
understanding and understands

 

-111-



--------------------------------------------------------------------------------

and accepts the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof), (ii) in connection with the process leading to
such transaction, each of the Administrative Agent, and the Lenders is and has
been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person, (iii) none of the Administrative Agent, or the
Lenders has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether any Lender has advised or is currently advising the
Borrower or any of its Affiliates on other matters) and none of the
Administrative Agent, or the Lenders has any obligation to the Borrower or any
of its Affiliates with respect to the financing transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents, (iv) the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from, and may
conflict with, those of the Borrower and its Affiliates, and none of the
Administrative Agent, or the Lenders has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship and
(v) the Administrative Agent, and the Lenders have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Credit Parties have
consulted their own legal, accounting, regulatory and tax advisors to the extent
they have deemed appropriate.

(b) Each Credit Party acknowledges and agrees that each Lender, and any
Affiliate thereof may lend money to, invest in, and generally engage in any kind
of business with, any of the Borrower, any Affiliate thereof or any other person
or entity that may do business with or own securities of any of the foregoing,
all as if such Lender, or Affiliate thereof were not a Lender or an Affiliate
thereof (or an agent or any other person with any similar role under the Credit
Facilities) and without any duty to account therefor to any other Lender, the
Borrower or any Affiliate of the foregoing. Each Lender, and any Affiliate
thereof may accept fees and other consideration from the Borrower or any
Affiliate thereof for services in connection with this Agreement, the Credit
Facilities or otherwise without having to account for the same to any other
Lender, the Borrower or any Affiliate of the foregoing.

Section 11.21 Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control.

[Signature pages to follow]

 

-112-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

DORMAN PRODUCTS, INC., as Borrower By:   /s/ Kevin Olsen   Name: Kevin Olsen  
Title: Chief Financial Officer

 

AGENT AND LENDER: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent, Issuing Lender and Lender

By:   /s/ Matt Siefer   Name: Matt Siefer   Title: Senior Vice President



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A

   -    Form of Revolving Credit Note

Exhibit B

   -    Form of Credit Request

Exhibit C

   -    Form of Notice of Account Designation

Exhibit D

   -    Form of Notice of Prepayment

Exhibit E

   -    Form of Notice of Conversion/Continuation

Exhibit F

   -    Form of Compliance Certificate

Exhibit G

   -    Form of Assignment and Assumption

SCHEDULES

 

Schedule 1.1

   -    Existing Letters of Credit

Schedule 1.1(A)

   -    Commitments and Commitment Percentages

Schedule 3.03

   -    Letter of Credit Commissions

Schedule 6.01

   -    Jurisdictions of Organization and Qualification

Schedule 6.02

   -    Subsidiaries and Capitalization

Schedule 6.06

   -    Tax Matters

Schedule 6.09

   -    ERISA Plans

Schedule 6.12

   -    Material Contracts

Schedule 6.13

   -    Labor and Collective Bargaining Agreements

Schedule 6.18

   -    Real Property

Schedule 6.19

   -    Litigation

Schedule 7.20

   -    Post-Closing Matters

Schedule 8.06

   -    Contingent Liabilities

Schedule 8.07(h)

   -    Existing Liens

Schedule 9.01(i)

   -    Control



--------------------------------------------------------------------------------

EXHIBIT A

REVOLVING CREDIT NOTE

 

$100,000,000.00

                       , 2017

For value received, the undersigned (“Borrower”) promises to pay to the order of
Wells Fargo Bank, National Association (the “Lender”), on or before the
Revolving Credit Maturity Date, the lesser of One Hundred Million Dollars
($100,000,000.00) or the unpaid principal amount outstanding under the Revolving
Credit Facility made available by the Lender to Borrower pursuant to the Credit
Agreement referred to in paragraph 1 below, together with interest (computed on
the basis of a 360-day year for the actual number of days elapsed) on the unpaid
principal balance from time to time outstanding hereunder from the date hereof
until payment hereunder in full. Both principal and interest shall be paid in
federal funds or other immediately available lawful money of the United States
at the main office of the Administrative Agent at 300 Barr Harbor Drive, Five
Tower Bridge, Suite 850, Conshohocken, PA 19428, Attention: Matthew Siefer,
Senior Vice President (or such other address as may be designated by the holder
hereof in writing).

1. (a) This Revolving Credit Note (the “Note”) evidences the Revolving Credit
Balance under, is governed by, and is entitled to the benefits of a Credit
Agreement dated as of the date hereof and as it may be further amended
(collectively referred to herein as the “Agreement”) among Borrower, the Lender,
for itself and as Administrative Agent and the other Lenders, if any, parties
thereto, including Lender, which Agreement, among other matters, contains
provisions for the acceleration of the maturity hereof upon the occurrence and
continuance of certain stated events. All capitalized terms used herein shall
have the same meanings as are assigned to such terms in the Agreement.

(b) This Note amends, restates and consolidates in its entirety the Seventh
Amended and Restated Revolving Credit Note dated July 24, 2006 issued by the
Borrower to the Lender.

2. Borrower shall pay the principal hereof and all accrued interest on or before
the Revolving Credit Maturity Date.

3. Borrower shall pay interest on the unpaid principal balance from time to time
outstanding hereunder from the date hereof until such unpaid principal balance
has been paid in full at the rate or rates, and at the times, set forth in the
Agreement. Any payment of principal, and, to the extent permitted by law,
interest, of or on this Note which is not paid in full when due shall bear
interest at the Default Rate as set forth in the Agreement.



--------------------------------------------------------------------------------

4. The Lender’s records as to the Revolving Credit Advances made by the Lender
to Borrower pursuant to the Agreement, the payments made on account of principal
hereof, the issuance of Letters of Credit and draws thereon and reimbursement
thereof, shall be presumed to be complete and correct absent manifest error.

(Corporate Seal)

 

ATTEST:     DORMAN PRODUCTS, INC. By:         By:       Name:            
Name:         Title:             Title:      



--------------------------------------------------------------------------------

Commonwealth of Pennsylvania            :       :    County of
                        :   

Corporate Acknowledgment

I certify that before me appeared this day
                                         and
                                        , persons known to me, who after being
sworn said they are                                          and
                                         of Dorman Products, Inc., a
Pennsylvania corporation, and are duly authorized to act on behalf of said
corporation, that the seal affixed to the foregoing instrument is the seal of
said corporation and that said instrument was signed and sealed by them on
behalf of said corporation, and being informed of the contents thereof,
acknowledged execution of the foregoing instrument on behalf of said
corporation.

Witness my hand and official seal, this                  day
of                    , 2017.

 

          Notary Public Notary Seal             (Printed Name of Notary)      
My Commission expires:    



--------------------------------------------------------------------------------

EXHIBIT B

CREDIT REQUEST

Wells Fargo Bank, National Association,

Administrative Agent

300 Barr Harbor Drive

Five Tower Bridge, Suite 850

Conshohocken, PA 19428

Attn:    Matthew Siefer

    Senior Vice President

Gentlemen:

The undersigned (“Borrower”) hereby requests a Revolving Credit Advance or the
issuance of a Letter of Credit, as follows, pursuant to the terms of the Credit
Agreement dated as of December 7, 2017, (the “Agreement”) among Borrower and the
Lenders therein named. Capitalized terms as defined herein shall have the
meaning set forth in the Agreement.

The requested Revolving Credit Advance is in the amount of $                 and
it shall be disbursed or issued on                      at the following
Interest Rate:

 

                       Prime Rate                           Adjusted LIBOR Rate
                          Adjusted LIBOR Market Interest Rate   

The requested Letter of Credit is in the amount of $                 and shall
be issued on                     for the benefit of                     .

 

   Current Revolving Credit Balance    $                           Outstanding
Letters of Credit    $                           TOTAL    $                    
   (but not more than $100,000,000)         
Total Available Revolving Credit Facilities    $                       



--------------------------------------------------------------------------------

Borrower certifies that the foregoing is true, correct and complete as shown on
its books and records as of the date hereof. The Revolving Credit Balance and
Letter of Credit Balance outstanding following the disbursement of the proceeds
of the requested Revolving Credit Advance or the issuance of a Letter of Credit
will not exceed the Revolving Credit Limit.

 

DORMAN PRODUCTS, INC. By:       Name:       Title:    

 

-2-



--------------------------------------------------------------------------------

EXHIBIT C

NOTICE OF ACCOUNT DESIGNATION

Wells Fargo Bank, National Association

Administrative Agent

300 Barr Harbor Drive

Five Tower Bridge, Suite 850

Conshohocken, PA 19428

Attn: Matthew Siefer

     Senior Vice President

Gentlemen:

The undersigned (“Borrower”) hereby authorizes the Administrative Agent to
disburse the proceeds of each borrowing requested pursuant to the terms of the
Credit Agreement dated as of December 7, 2017, as amended from time to time (the
“Agreement”) among Borrower and the Lenders therein named, to the following
account:                                       
                                                                    
                                        
                                         
                                         
                                                                       .

Capitalized terms as defined herein shall have the meaning set forth in the
Agreement.

 

DORMAN PRODUCTS, INC.

By:    

Name:    

Title:    



--------------------------------------------------------------------------------

EXHIBIT D

NOTICE OF PREPAYMENT

Wells Fargo Bank, National Association

Administrative Agent

300 Barr Harbor Drive

Five Tower Bridge, Suite 850

Conshohocken, PA 19428

Attn:    Matthew Siefer

    Senior Vice President

Gentlemen:

The undersigned (“Borrower”) hereby gives notice of its intent to prepay,
pursuant to the terms of the Credit Agreement dated as of December 7, 2017, as
amended from time to time (the “Agreement”) among Borrower and the Lenders
therein named, the following Revolving Credit Loan(s):

 

Amount

of Loan

  

Amount of
Prepayment

  

Interest

Rate

  

Interest

Period

  

Date of

Prepayment

  

Balance

Remaining

                                                                          

Capitalized terms as defined herein shall have the meaning set forth in the
Agreement.

 

DORMAN PRODUCTS, INC.

By:    

Name:    

Title:    



--------------------------------------------------------------------------------

EXHIBIT E

NOTICE OF CONVERSION/CONTINUATION

Wells Fargo Bank, National Association

Administrative Agent

300 Barr Harbor Drive

Five Tower Bridge, Suite 850

Conshohocken, PA 19428

Attn:    Matthew Siefer

    Senior Vice President

Gentlemen:

The undersigned (“Borrower”) hereby elects the following Interest Rate and
Interest Period for the below described outstanding Revolving Credit Loan ,
pursuant to the terms of the Credit Agreement dated as of December 7, 2017, as
amended from time to time (the “Agreement”) among Borrower and the Lenders
therein named. Capitalized terms as defined herein shall have the meaning set
forth in the Agreement.

The Revolving Credit to which this notice applies is in the amount of
$                     and was disbursed or issued on                      .

 

   Interest Rate:                        Borrower elects to continue present
Interest Rate      

or

                       Borrower elects to convert present Interest Rate (in the
amounts set forth below)       LIBOR Loan into Prime Rate Revolving Loan
$                       LIBOR Loan into LIBOR Market Index Rate Revolving Loan
$                       Prime Rate Revolving Loan into LIBOR Loan
$                       Prime Rate Revolving Loan into LIBOR Market Index Rate
Revolving Loan $                       LIBOR Market Index Rate Revolving Loan
into LIBOR Loan $                       LIBOR Market Index Rate Revolving Loan
into Prime Rate Revolving Loan $                



--------------------------------------------------------------------------------

   Interest Period:      

                     Borrower elects to continue present Interest Period      

or

                     Borrower elects to change present Interest Period to:

      LIBOR Loans:                        One Month                             
Two Months                              Three Months                          
   Six Months

 

DORMAN PRODUCTS, INC.

By:       Name:       Title:    

 

-iii-



--------------------------------------------------------------------------------

EXHIBIT F

COMPLIANCE CERTIFICATE

Wells Fargo Bank, National Association,

Administrative Agent

300 Barr Harbor Drive

Five Tower Bridge, Suite 850

Conshohocken, PA 19428

The undersigned, on behalf of Dorman Products, Inc. (the “Borrower”), hereby
certifies as follows, as of the date hereof:

1. Dorman Products, Inc. (the “Borrower”) and each Subsidiary have performed and
are in compliance with each of the covenants and agreements to be performed
and/or complied with by the Borrower and each Subsidiary, as applicable, as of
the date hereof under the Credit Agreement dated as of December 7, 2017 as
amended (the “Agreement”) among Borrower and the Lenders named therein. If this
Certificate is being delivered as of the end of a fiscal quarter under
Section 7.02(a) of the Agreement, attached hereto as Exhibit A are calculations
showing compliance with all financial covenants contained in the Agreement, and
the Borrower shall deliver to the Administrative Agent such further calculations
and information in respect of Exhibit A as are reasonably requested by the
Administrative Agent from time to time.

2. No Event of Default or Default under the Agreement or any of the Loan
Documents has occurred and is continuing.

3. There has been no material adverse change in the Borrower’s and its
Subsidiaries’ consolidated business, operations, properties, or condition,
financial or otherwise, since the date of the last financial statements which
have been delivered to the Administrative Agent.

4. As of the date hereof, all representations and warranties in the Agreement
are true and correct in all material respects (except to the extent such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true,
correct and complete in all respects and except that with respect to the
Schedules to the Agreement, there has been no material adverse change in such
Schedules except as set forth in Exhibit B hereto).

All capitalized terms used herein shall be defined as defined in the Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Agreement on this
             day of                         , 20        .

 

By:           Name:       Title:    



--------------------------------------------------------------------------------

EXHIBIT A

CALCULATIONS



--------------------------------------------------------------------------------

EXHIBIT B

UPDATE OF SCHEDULES TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT G

ASSIGNMENT AND ASSUMPTION

This ASSIGNMENT AND ASSUMPTION (“Joinder Agreement”), dated as of [DATE] is made
by [JOINING CREDIT PARTY], a [STATE OF ORGANIZATION] [ENTITY TYPE] (the “Joining
Credit Party”), and delivered to WELLS FARGO BANK, NATIONAL ASSOCIATION, in its
capacity as Administrative Agent (in such capacity and together with any
successors in such capacity, the “Administrative Agent”) under that certain
Credit Agreement (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used but
not otherwise defined herein shall have the meanings assigned to such terms in
the Credit Agreement), dated as of December 7, 2017 made by and among DORMAN
PRODUCTS, INC., a Pennsylvania corporation (the “Borrower”), and the Lenders
party thereto.

WHEREAS, the Joining Credit Party is a Subsidiary of the Borrower and required
by the terms of the Credit Agreement to become a Surety (as defined in the
Guaranty) and be joined as a party to the Continuing Surety and Guaranty (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Guaranty”); and

WHEREAS, this Joinder Agreement supplements the Guaranty and is delivered by the
Joining Credit Party pursuant to Section 7.14(a) of the Credit Agreement; and

WHEREAS, the Joining Credit Party will materially benefit directly and
indirectly from the Loans made available and to be made available to the
Borrower by the Lenders under the Credit Agreement; and

NOW THEREFORE, the Joining Credit Party, intending to be legally bound, hereby
agrees as follows with the Administrative Agent, for the ratable benefit of the
Lenders:

1. Joinder. The Joining Credit Party hereby irrevocably, absolutely and
unconditionally becomes a party to the Guaranty as a Surety and agrees to be
bound by all the terms, conditions, covenants, obligations, liabilities and
undertakings of each Surety or to which each Surety is subject thereunder, all
with the same force and effect as if the Joining Credit Party were a signatory
to the Guaranty.

2. Affirmations. The Joining Credit Party hereby makes each of the
representations and warranties and agrees to each of the covenants applicable to
the Sureties contained in the Guaranty and the Credit Agreement. The Joining
Credit Party also represents and warrants to the Administrative Agent and the
Lenders that (a) it has the corporate power and authority, and the legal right,
to make, deliver and perform this Joinder Agreement and has taken all necessary
corporate action to authorize the execution, delivery and performance of this
Joinder Agreement, (b) no consent or authorization of, filing with, notice to or
other act by or in respect of, any governmental authority or any other Person
that has not been obtained, made or completed is required in connection with the
execution, delivery and performance, validity or enforceability of this Joinder
Agreement, (c) this Joinder Agreement has been duly executed and delivered on
behalf of the Joining Credit Party and (d) this Joinder Agreement constitutes a
legal, valid and



--------------------------------------------------------------------------------

binding obligation of the Joining Credit Party enforceable against such Joining
Credit Party in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

3. Severability. The provisions of this Joinder Agreement are independent of and
separable from each other. If any provision hereof shall for any reason be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
the validity or enforceability of any other provision hereof, but this Joinder
Agreement shall be construed as if such invalid or unenforceable provision had
never been contained herein.

4. Counterparts. This Joinder Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page to this
Joinder Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format
shall be effective as delivery of a manually executed counterpart of this
Joinder Agreement.

5. Delivery. The Joining Credit Party hereby irrevocably waives notice of
acceptance of this Joinder Agreement and acknowledges that the Obligations are
incurred, and credit extensions under the Credit Agreement and the other Loan
Documents made and maintained, in reliance on this Joinder Agreement and the
Joining Credit Party’s joinder as a party to the Guaranty as herein provided.

6. Miscellaneous. The provisions of Article XI of the Credit Agreement are
hereby incorporated by reference as if fully set forth herein.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

 

[NAME OF JOINING CREDIT PARTY] By:           Name:       Title:       Address
for Notices:        

 

AGREED TO AND ACCEPTED: WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent

By:        

  Name:       Title:    

  Address for Notices:   300 Barr Harbor Drive   Five Tower Bridge   Suite 850  
Conshohocken, PA 19428

 

-3-



--------------------------------------------------------------------------------

SCHEDULE 1.1

EXISTING LETTERS OF CREDIT

 

LETTER OF CREDIT    BENEFICIARY    EXPIRATION    AMOUNT

#SM206421

   HARTFORD FIRE INSURANCE COMPANY    5/1/18    $100,000.00

#SM232644

   PENNSYLVANIA MANUFACTURERS ASSOCIATES    5/5/18    $725,000.00



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

COMMITMENTS AND COMMITMENT

PERCENTAGES

 

     Revolving
Credit Facility      Ratable
Share  

Wells Fargo Bank, National Association

300 Barr Harbor Drive

Five Tower Bridge

Suite 850

Conshohocken, PA 19428

   $ 100,000,000        100 % 



--------------------------------------------------------------------------------

Schedule 3.03    LOGO [g503301001.jpg]

Price Schedule – U.S. Trade Services

 

Services

  

Price

IMPORT LC

  

Issuance — Mail

   By arrangement or 1/8%, $195.00 min.

Issuance — CEO Trade

   By arrangement or 1/8%, $150.00 min.

Amendment to Increase — Mail

  

By arrangement or 1/8%, $120.00 min.

(more than 5, subject to special arrangement)

Amendment to Increase — CEO Trade

   By arrangement or 1/8%, $95.00 min.

Amendment No Increase — Mail / CEO Trade

   $100.00 min.

Document Examination

   By arrangement or 1/4%, $150.00 min.

Acceptance

   By arrangement or 2% p.a., $150.00 min.

Deferred Payment

   By arrangement or 2% p.a., $160.00 min.

Discrepancy

   $100.00

B/L Guarantee / Air Release

   1/4%, $250.00 min.

Cancellation / Non-Utilization

   $150.00

Document Delivery (Document Splitting)

   $25.00

Reinstatement of Expired LC

   $125.00

Special / Priority Handling

   $150.00

IMPORT COLLECTIONS

  

Sight — Mail

   $100.00

Sight — CEO Trade

   $90.00

Time Draft

   $135.00

Open Account

   By arrangement, $80.00 min.

Amendment

   $45.00

Tracer

   First free, $35.00 thereafter

Maintenance — Unpaid / Return Items

   $50.00/mo.

Protest

   $250.00 + expenses

Partial Payment

   $50.00

B/L Guarantee / Air Release

   1/4%, $200.00 min.

Cancellation / Unpaid

   $100.00

Document Delivery

   $25.00

Transport Document Endorsement Fee

   $25.00

STANDBY LC

  

Standby Commission (Issuance)

   By arrangement, $500.00 min. per annum

Standby Advising LC or Amendment

   $150.00

Reissuance

   $150.00

Auto-Renewal

   Commission by arrangement

Amendment

  

$150.00 + commission as applied to

amount increase or time extension

Transfer

  

1/4%, $250.00 min., $1,500.00 max.

(plus standard SWIFT, telex or courier charges)

Assignment

   1/4%, $250.00 min., $1,500.00 max.

Special Handling/Multiple Drafting

   By arrangement, $250.00 min.

Confirmation

   By arrangement, $300.00 min.

Drawing

   1/4%, $300.00 min., $1,500.00 max.

VRDB Payment

   By arrangement, 300.00 min.

Cancellation & Non-extension

   $150.00



--------------------------------------------------------------------------------

Schedule 3.03    LOGO [g503301001.jpg]

Price Schedule – U.S. Trade Services (continued)

 

Services

  

Price

EXPORT LC

  

Advice

   $120.00

Confirmation

   By arrangement, $150.00 min./qtr.

Amendment

   $100.00

Amendment — Confirmed LC

   Applicable confirmation fee, $100.00 min.

Document Examination (per transport document)

   By arrangement or 1/8%, $160.00 min.

Documents Sent Unexamined

   $150.00

Acceptance / Deferred Confirmed

   By arrangement, $160.00 min.

Deferred Payment — Unconfirmed

   $160.00

Discrepancy

   $100.00

Transfer

  

By arrangement or 1/4%, $250.00 min.

(plus standard SWIFT, telex or courier charges)

Assignment

   By arrangement or 1/4%, $250.00 min.

Cancellation / Non-Utilization

   $150.00

Reimbursement

   $85.00

Tracer

   $35.00 + SWIFT fee

ExportExpress

   By arrangement, $350.00 min.

EXPORT COLLECTIONS

  

Documentary Sight — Mail

   $110.00

Direct Sight — Mail

   $95.00

Direct Sight — CEO Trade

   $85.00

Time Draft — Mail / CEO Trade

   $140.00

Amendment

   $45.00

Tracer

   First free, $35.00 thereafter

Partial Payment

   $50.00

Cancellation / Unpaid

   $75.00

Not-on-File Settlement

   $100.00

Avalized Draft Discounting

   By arrangement, $350.00 min.

BANKERS ACCEPTANCES

  

BA Commission

   By arrangement, $150.00 min.

BA Discount Rate

   Market rate, $200.00 min.

MISCELLANEOUS

  

SWIFT / Telex

   $50.00

CHIPS or Fedwire

   $30.00

Cashier’s Check

   $50.00

Mail Domestic Registered

   $25.00

Courier Domestic

   $25.00

Courier International

   Varies by country, $50.00 min.

Fax Domestic & International

   $15.00/document

On-Site CEO Trade Training

   At cost, $250.00 min.

© 2016 Wells Fargo Bank, N.A. All rights reserved. Member FDIC. 03162017



--------------------------------------------------------------------------------

SCHEDULE 6.01

JURISDICTION OF ORGANIZATION AND QUALIFICATION

 

#

  

Entity Name

  

Place of
Incorporation

  

Qualification

1.    Dorman Products, Inc.    Pennsylvania    Pennsylvania 2.    The Connection
A Telemarketing Company, Inc.    Florida    Florida 3.    RB Distribution, Inc.
   Pennsylvania    Pennsylvania, Tennessee, Kentucky 4.    RB Management, Inc.
   Pennsylvania    Pennsylvania, Florida, Georgia, 5.    R&B Pacific Rim, Inc.
   Delaware    Delaware 6.    RB Canada, Inc.    Delaware    Delaware 7.   
Dorman Technologies, Inc.    Delaware    Delaware, North Carolina 8.    Dorman
Products Mexico, LLC    Pennsylvania    Pennsylvania 9.    Dorman LLC De Mexico
S. DE R.L. DE C.V.    Mexico    Mexico 10.    Dorman Business Consulting
(Shanghai) Co. Ltd.    China    China 11.    Dorman Holdings I, LLC   
Pennsylvania    Pennsylvania 12.    Dorman Products India, LLC    Pennsylvania
   Pennsylvania 13.    Dorman Products Canada ULC    Canada    Canada



--------------------------------------------------------------------------------

SCHEDULE 6.02

SUBSIDIARIES AND CAPITALIZATION

 

#

  

Entity Name

   Number of
Shares
Authorized      Number of
Shares
Issued     

Percentage of Ownership/Owner

  

Notes

1.

   Dorman Products, Inc.          Public company    Dorman Products, Inc. grants
stock options to certain employees and members of its Board of Directors. As of
the Closing Date, there are 122,547 stock options outstanding.

2.

   The Connection A Telemarketing Company, Inc.      7,500        7,500     
100% Dorman Products, Inc.   

3.

   RB Distribution, Inc.      100        10      100% Dorman Products, Inc.   

4.

   RB Management, Inc.      100        10      100% Dorman Products, Inc.   

5.

   R&B Pacific Rim, Inc.      100        10      100% Dorman Products, Inc.   

6.

   RB Canada, Inc.      100        10      100% Dorman Products, Inc.   

7.

   Dorman Technologies, Inc.      1000        1000      100% Dorman Products,
Inc.   

8.

   Dorman Products Mexico, LLC      1        1      100% Dorman Products, Inc.
  

9.

   Dorman LLC De Mexico S. DE R.L. DE C.V.      N/A        N/A      99% Dorman
Products Mexico LLC 1% RB Distribution Inc.   

10.

   Dorman Business Consulting (Shanghai) Co. Ltd.      N/A        N/A      100%
R&B Pacific Rim   

11.

   Dorman Holdings I, LLC      N/A        N/A      100% by RB Distribution, Inc.
  

12.

   Dorman Products India, LLC      N/A        N/A      100% Dorman Products,
Inc.   

13.

   Dorman Products Canada ULC      30,872,298        30,872,298      100% Dorman
Products, Inc.   



--------------------------------------------------------------------------------

SCHEDULE 6.06

TAX MATTERS

In 2014, the Company received an audit assessment adding back a royalty
deduction related to certain Delaware Holding Company activities for 2011 and
2012 from the state of Pennsylvania. The Company appealed the assessments to the
Division of Revenue, but were subsequently denied. In January 2016, the Company
appealed the rulings to the Commonwealth courts. This matter is still being
pursued. However, the Company believes it is currently reserved for the
potential assessment. The Company does not consider this matter material to its
financial statements or operations.



--------------------------------------------------------------------------------

SCHEDULE 6.09

ERISA PLANS

 

PLAN TYPE

  

PROVIDER NAME

401(k) Plan

  

Vanguard

Long Term Disability

  

Aetna

Short Term Disability

  

Aetna

Basic & Supplemental Life Insurance

  

Aetna

Medical Insurance

  

Aetna Select

  

Aetna (POS)

  

Aetna Plus (POS)

  

Aetna HDHP

Flexible Spending Account

  

Pay-Flex, LLC

Travel Accident

  

CHUBB

Dental Insurance

  

Delta

Supplemental Insurance

  

Trans America

Claims Assistance

  

Health Advocate

Health and Welfare Broker

  

Mercer Consulting

Auto and home insurance

  

MetLife

Legal Plan

  

Hyatt Legal Services

Vision Plan

  

VSP



--------------------------------------------------------------------------------

SCHEDULE 6.12

MATERIAL CONTRACTS

Lease Agreement, dated December 29, 2012, between the Company and BREP I, for
premises located at 3400 East Walnut Street, Colmar, Pennsylvania.

Lease renewal option, dated November 14, 2016, between the Company and BREP I,
for premises located at 3400 East Walnut Street, Colmar, Pennsylvania.

Third Amended and Restated Credit Agreement dated as of July 24, 2006, between
the Company and Wachovia Bank, National Association.

Amendment No. 1 to the Third Amended and Restated Credit Agreement dated as of
December 24, 2007, by and between the Company and Wachovia Bank, National
Association.

Amendment No. 2 to the Third Amended and Restated Credit Agreement dated as of
April 26, 2010, by and between the Company and Wells Fargo Bank, National
Association (successor by merger to Wachovia Bank, National Association).

Amendment No. 3 to the Third Amended and Restated Credit Agreement dated as of
December 20, 2012, by and between the Company and Wells Fargo Bank, National
Association (successor by merger to Wachovia Bank, National Association).

Amendment No. 4 to the Third Amended and Restated Credit Agreement dated as of
April 29, 2015, by and between the Company and Wells Fargo Bank, National
Association (successor by merger to Wachovia Bank, National Association).

Amendment No. 5 to the Third Amended and Restated Credit Agreement, dated as of
June 27, 2017, by and between the Company and Wells Fargo Bank, National
Association.

Dorman Products, Inc. 2008 Stock Option and Stock Incentive Plan.

Form of Incentive Stock Option Agreement pursuant to the Dorman Products, Inc.
2008 Stock Option and Stock Incentive Plan.

Form of Non-Qualified Stock Option Agreement for Officers and Other Key
Employees pursuant to the Dorman Products, Inc. 2008 Stock Option and Stock
Incentive Plan.

Form of Non-Qualified Stock Option Agreement for Outside Directors and Important
Consultants and/or Advisors pursuant to the Dorman Products, Inc. 2008 Stock
Option and Stock Incentive Plan.

Form of Restricted Stock Agreement pursuant to the Dorman Products, Inc. 2008
Stock Option and Stock Incentive Plan.

Amendment No. 1 to the Dorman Products, Inc. 2008 Stock Option and Stock
Incentive Plan.



--------------------------------------------------------------------------------

Amendment No. 2 to the Dorman Products, Inc. 2008 Stock Option Plan and Stock
Incentive Plan.

Dorman Products, Inc. Nonqualified Deferred Compensation Plan.

Dorman Products, Inc. Executive Cash Bonus Plan

Amendment No. 1 to the Dorman Products, Inc. Executive Cash Bonus Plan.

Separation Agreement, dated February 25, 2011, between the Company and Jeffrey
Darby.

Employment Agreement, dated December 28, 2015, between the Company and Mathias
J. Barton.

Amended and Restated Employment Agreement, dated December 28, 2015, between the
Company and Steven Berman.

Offer Letter, dated May 2, 2016, between the Company and Kevin Olsen.

Transition, Separation & General Release Agreement, dated February 4, 2016,
between the Company and Matthew Kohnke.



--------------------------------------------------------------------------------

SCHEDULE 6.13

LABOR AND COLLECTIVE BARGAINING AGREEMENTS

None.



--------------------------------------------------------------------------------

SCHEDULE 6.18

REAL PROPERTY

 

Owned Properties 1.    25 Dorman Drive Warsaw, KY 41095 2.    20151 Highway UU
Louisiana, MO 63353

 

Leased Properties

1.    901 E. Main St., Warsaw, KY 41095 2.    3400 East Walnut Street Colmar, PA
18915-1800 3.    3150 Barry Drive Portland, TN 37148 4.    900 S. Main Street
Suite #2 Bentonville, AR 72712 5.    1019 Harvin Way Suite 150 Rockledge, FL
32955 6.    5557 Highway 31 West Orlinda, TN 37148 7.    1000 Circle 75 Parkway
Suite 625 Atlanta, GA 30339 8.    905 JR Drive Sanford, NC 27330 9.    50
Peabody Place Suite 225 Memphis, TN 38103 10.    2321 B Olive Court Springfield,
MO 65802 11.    2011 Cherry Street, Suite 104 Louisville, CO 80027 12.    2011
Cherry Street, Suite 106 Louisville, CO 80027 13.    Room 3106, Bldg. 3,
Peninsula Bay, No. 735 Liyang Road Hongkou District Shanghai, China 14.   
Taipei World Trade Center Room 5E15, No. 5 Hsin-Yi Road, Sec. 5 Taipei, Taiwan,
11002 15.    102, 1st Floor Samarth Arcade, Old Agra Road Thane West,
Maharashtra, India 400601 16.    3625 des Grandes Tourelles Boisbriand, Quebec,
Canada J7H OE2

 

Subleased Properties

1.    None



--------------------------------------------------------------------------------

SCHEDULE 6.19

LITIGATION

None.



--------------------------------------------------------------------------------

SCHEDULE 7.20

POST CLOSING MATTERS

None



--------------------------------------------------------------------------------

SCHEDULE 8.06

CONTINGENT LIABILITIES

None.



--------------------------------------------------------------------------------

SCHEDULE 8.07(H)

EXISTING LIENS

None.



--------------------------------------------------------------------------------

SCHEDULE 9.01(I)

CONTROL

Chairman – Steven Berman

Chief Executive Officer – Mathias Barton

Chief Financial Officer – Kevin Olsen